

EXECUTION COPY

 



CONTRIBUTION AGREEMENT
 
DATED AS OF DECEMBER 8, 2009

 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1 CERTAIN DEFINITIONS
 
2
Section 1.1
Certain Definitions
 
2
       
ARTICLE 2 THE CONTRIBUTIONS
 
20
Section 2.1
Contributions
 
21
Section 2.2
Closing of the Contributions
 
21
Section 2.3
Aggregate Consideration Value
 
21
Section 2.4
Contribution of Unit Consideration to New Company
 
25
Section 2.5
***
 
26
Section 2.6
Book Entry; No Fractional Units
 
26
Section 2.7
Purchase and Sale of St. Augustine Interests and St. Augustine Land
 
26
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES RELATING TO THE GROUP COMPANIES
 
27
Section 3.1
Organization and Qualification; Subsidiaries
 
27
Section 3.2
Capitalization of the Group Companies
 
27
Section 3.3
Authority
 
30
Section 3.4
Financial Statements; Indebtedness
 
31
Section 3.5
Consents and Approvals; No Violations
 
32
Section 3.6
Material Contracts
 
33
Section 3.7
Absence of Changes
 
34
Section 3.8
Litigation
 
34
Section 3.9
Compliance with Applicable Law
 
35
Section 3.10
Employee Benefit Plans
 
35
Section 3.11
Environmental Matters
 
37
Section 3.12
Intellectual Property
 
38
Section 3.13
Labor Matters
 
39
Section 3.14
Tax Matters
 
40
Section 3.15
Brokers
 
42
Section 3.16
Real and Personal Property
 
42
Section 3.17
No Undisclosed Liabilities
 
49
Section 3.18
Transactions with Affiliates
 
49
Section 3.19
Insurance
 
49
Section 3.20
Investment Company Act Status
 
49
Section 3.21
No Other Representations and Warranties Regarding the Group Companies
 
49
     
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS AND LVP REIT
 
50
Section 4.1
Organization
 
50
Section 4.2
Authority
 
50
Section 4.3
Consents and Approvals; No Violations
 
51
Section 4.4
Title
 
51



*** Certain portions have been omitted based upon a request for confidential
treatment to the Securities and Exchange Commission.  The information omitted
has been filed separately with the Commission.

 
 

--------------------------------------------------------------------------------

 


Section 4.5
Accredited Investor
 
51
Section 4.6
Brokers
 
51
Section 4.7
Acknowledgment
 
51
Section 4.8
No Other Representations and Warranties Regarding the Contributors
 
52
     
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT REIT, PARENT OP AND PARENT
SUB
 
52
Section 5.1
Organization
 
52
Section 5.2
Authority
 
52
Section 5.3
Consents and Approvals; No Violations
 
53
Section 5.4
Capitalization
 
53
Section 5.5
SEC Documents
 
54
Section 5.6
Brokers
 
54
Section 5.7
***
 
55
Section 5.8
Tax Matters
 
55
Section 5.9
Certain Activities
 
55
Section 5.10
New Company
 
55
Section 5.11
Acknowledgement
 
56
Section 5.12
No Other Representations and Warranties Regarding Parent REIT, Parent OP and
Parent Sub
 
57
       
ARTICLE 6 COVENANTS
 
57
Section 6.1
Conduct of Business of the Group Companies
 
57
Section 6.2
Pre-Closing Tax Matters
 
61
Section 6.3
Access to Information
 
62
Section 6.4
Efforts to Consummate
 
63
Section 6.5
***
 
64
Section 6.6
Public Announcements
 
64
Section 6.7
Indemnification
 
64
Section 6.8
Documents and Information
 
65
Section 6.9
***
 
65
Section 6.10
Employee Benefit Matters
 
65
Section 6.11
Notification
 
67
Section 6.12
Transactions in Parent Common Stock
 
68
Section 6.13
Exclusivity
 
68
Section 6.14
Use of Prime Retail Mark
 
69
Section 6.15
Parent OP Agreement
 
69
Section 6.16
***
 
70
     
ARTICLE 7 CERTAIN AFFILIATE MATTERS
 
70
Section 7.1
Termination of Agreements; Resignations of Affiliates
 
70
Section 7.2
Release
 
71
       
ARTICLE 8 CONDITIONS TO CONSUMMATION OF THE CONTRIBUTIONS
 
73
Section 8.1
Conditions to the Obligations of the Contributors, Parent REIT, Parent OP and
Parent Sub
 
73



*** Certain portions have been omitted in connection with an application for
confidential treatment therefor.
 
[Type text]

 
 

--------------------------------------------------------------------------------

 


Section 8.2
Other Conditions to the Obligations of Parent REIT, Parent OP and Parent Sub
 
73
Section 8.3
Other Conditions to the Obligations of the Contributors
 
75
Section 8.4
Frustration of Closing Conditions
 
76
     
ARTICLE 9 TERMINATION; AMENDMENT; WAIVER
 
76
Section 9.1
Termination
 
76
Section 9.2
Effect of Termination
 
77
Section 9.3
Amendment
 
78
Section 9.4
Extension; Waiver
 
78
       
ARTICLE 10 SURVIVAL; INDEMNIFICATION
 
78
Section 10.1
Survival
 
78
Section 10.2
Indemnification
 
79
Section 10.3
Indemnification Procedures
 
81
Section 10.4
Limitations on Indemnification Obligations
 
83
Section 10.5
The Representative
 
85
Section 10.6
Exclusive Remedy
 
86
Section 10.7
Manner of Payment; Escrow
 
86
       
ARTICLE 11 REPRESENTATIVE OF THE CONTRIBUTORS
 
88
Section 11.1
Authorization of Representative
 
88
       
ARTICLE 12 MISCELLANEOUS
 
90
Section 12.1
Entire Agreement; Assignment
 
91
Section 12.2
Notices
 
91
Section 12.3
Governing Law
 
93
Section 12.4
Fees and Expenses
 
93
Section 12.5
Construction; Interpretation
 
93
Section 12.6
Exhibits, Annexes and Schedules
 
93
Section 12.7
Parties in Interest
 
94
Section 12.8
Severability
 
94
Section 12.9
Counterparts; Facsimile Signatures
 
94
Section 12.10
Obligations Joint and Several
 
94
Section 12.11
Knowledge of the Company
 
94
Section 12.12
Waiver of Jury Trial
 
94
Section 12.13
Jurisdiction and Venue
 
95
Section 12.14
Waiver of Conflicts
 
95
Section 12.15
Limitation on Damages; Remedies
 
95
Section 12.16
Specific Performance
 
96



*** Certain portions have been omitted in connection with an application for
confidential treatment therefor.
 
[Type text]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS
***
—
   
—
   
—
   
—
   
—
   
—
   
—
 



ANNEXES:
***
—
   
—
   
—
   
—
   
—
   
—
 



*** Certain portions have been omitted in connection with an application for
confidential treatment therefor.
 
[Type text]

 
 

--------------------------------------------------------------------------------

 
 
CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”), dated as of December 8, 2009, is
made by and among Simon Property Group, Inc., a Delaware corporation (“Parent
REIT”), Simon Property Group, L.P., a Delaware limited partnership (“Parent
OP”), Marco Capital Acquisition, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent OP (“Parent Sub,” and together with Parent
REIT and Parent OP, the “Parent Parties”), Lightstone Value Plus REIT, LP, a
Delaware limited partnership (“LVP OP”), Pro-DFJV Holdings LLC, a Delaware
limited liability company (“Pro-DFJV”), Lightstone Holdings, LLC, a Delaware
limited liability company (“Lightstone Holdings”), Lightstone Prime, LLC, a
Delaware limited liability company (“Lightstone Prime”), BRM, LLC, a New Jersey
limited liability company (“BRM”), Lightstone Real Property Ventures Limited
Liability Company, a New Jersey limited liability company (“LRPV”), PR
Lightstone Manager, LLC, a Delaware limited liability company (“PR Manager”),
Prime Outlets Acquisition Company LLC, a Delaware limited liability company (the
“Company”) and solely for purposes of Section 4.3(b), Section 6.13, Section
6.16, Section 7.2(b), Article 10 (with respect to any alleged breach of
Section 4.3(b), Section 6.13, Section 6.16 or Section 7.2(b)), Article 11 and
Article 12, Lightstone Value Plus Real Estate Investment Trust, Inc., a Maryland
corporation (“LVP REIT”). Capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in Article 1.
 
WHEREAS, Lightstone Holdings, Pro-DFJV, LVP OP, BRM, LRPV and PR Manager own the
membership interests in Ewell, Mill Run and Barceloneta, in each case as set
forth opposite their respective names on Annex A (such membership interests, the
“Other Group Companies Contributed Interests”);
 
WHEREAS, Lightstone Prime, LVP OP and Pro-DFJV own all of the outstanding
membership interests in the Company, in each case as set forth opposite their
respective names on Annex B (such membership interests, the “Company Contributed
Interests” and, with the Other Group Companies Contributed Interests, the
“Contributed Interests”);
 
WHEREAS, LVP OP owns all of the outstanding membership interests of St.
Augustine (the “St. Augustine Interests”) and a related parcel of unimproved
land described on Annex C (with all structures, improvements and fixtures
located thereon and all rights of way, other rights, privileges, licenses,
easements and appurtenances belonging or appertaining thereto, the “St.
Augustine Land”);
 
WHEREAS, certain of the Contributors have agreed to enter into this Agreement
to, subject to the terms and conditions hereof, contribute all of the Company
Contributed Interests to Parent Sub;
 
WHEREAS, certain of the Contributors have agreed to enter into this Agreement
to, subject to the terms and conditions hereof, contribute all of the Other
Group Companies Contributed Interests to Parent Sub;

 
 

--------------------------------------------------------------------------------

 

WHEREAS, LVP OP has agreed to enter into this Agreement to, subject to the terms
and conditions hereof, sell all of the St. Augustine Interests and the St.
Augustine Land to Parent Sub; and
 
WHEREAS, concurrently with the execution hereof, Parent OP and Parent Sub have
entered into a master purchase and sale agreement in the form attached as
Exhibit A (the “LP Purchase Agreement”) with each of the members of Mill Run and
Ewell that is not a Contributor (collectively, the “Other Members”), pursuant to
which Parent Sub has agreed, subject to the terms and conditions of the LP
Purchase Agreement, to purchase, concurrently with the Closing, all of the
membership interests of Mill Run and Ewell owned by the Other Members.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1
CERTAIN DEFINITIONS
 
Section 1.1       Certain Definitions
 
As used in this Agreement, the following terms have the respective meanings set
forth below.
 
“Accounting Firm” has the meaning set forth in Section 2.3(d)(ii).
 
“Actual Adjustment” means (a) the Aggregate Consideration Value as finally
determined pursuant to Section 2.3(d), minus (b) the Estimated Aggregate
Consideration Value.  For the avoidance of doubt, the Actual Adjustment may be a
positive amount or a negative amount.
 
“Actual Value” has the meaning set forth in Section 2.3(d)(iii)(C).
 
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.
 
“Aggregate Consideration Dispute Notice” has the meaning set forth in Section
2.3(d)(ii).
 
“Aggregate Consideration Value” means (i) the Enterprise Value, increased by
(ii) the Net Working Capital Adjustment (if a positive number), decreased by
(iii) the absolute value of the Net Working Capital Adjustment (if a negative
number), decreased by (iv) the amount of Closing Date Funded Indebtedness,
decreased by (v) the Company Transaction Expenses, decreased by (vi) the
Minority Cash Amount, decreased by (vii) the St. Augustine Cash Amount.  For the
avoidance of doubt, no item (or element thereof) shall be included more than
once in any of the foregoing clauses in the calculation of the Aggregate
Consideration Value.  For illustrative purposes, attached as Schedule 1.1(A) is
a hypothetical calculation of the Aggregate Consideration Value.

 
2

--------------------------------------------------------------------------------

 

“Aggregate Unit Value” means the product of (i) the Parent Closing Price and
(ii) the number of Parent OP Common Units constituting the Unit Consideration.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Alternate Financing” has the meaning set forth in Section 6.5(c).
 
“Applicable Percentage Interest” means, with respect to any Contributor, the
percentage interest set forth opposite such Contributor’s name on Annex D (as
such Annex D may be updated from time to time prior to Closing, with notice to
the Parent Parties, by the Representative).
 
“Barceloneta” means PR Barceloneta LLC, a New Jersey limited liability company.
 
“BRM” has the meaning set forth in the preamble to this Agreement.
 
“Brokerage Agreements” has the meaning set forth in Section 3.16(i).
 
“Budget” means the operating budget of the Group Companies for the year-ended
December 31, 2010 (or, in respect of any period prior to January 1, 2010, the
operating budget of the Group Companies for the year ended December 31, 2009),
in each case as set forth in Schedule 1.1(B).
 
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City and Indianapolis, Indiana are open for the general
transaction of business.
 
“Claim” has the meaning set forth in Section 11.1(a)(iv).
 
“Claim Arbitrator” has the meaning set forth in Section 2.3(f)(ii).
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Closing Date Funded Indebtedness” means the Funded Indebtedness as of
immediately prior to the Closing (and determined without giving effect to the
Contemplated Transactions).
 
“CMBS Transfer Restrictions” means restrictions on transfer or alienation or
similar encumbrances contained in the terms of any Funded Indebtedness.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preamble to this Agreement.

 
3

--------------------------------------------------------------------------------

 

***1
 
“Company Contributed Interests” has the meaning set forth in the recitals to
this Agreement.
 
“Company Ground Leases” has the meaning set forth in Section 3.16(b).
 
“Company Intellectual Property” has the meaning set forth in Section 3.12(a).
 
“Company IP Licenses” has the meaning set forth in Section 3.12(b).
 
“Company Knowledge Parties” means the persons set forth on Annex F.
 
“Company Leases” has the meaning set forth in Section 3.16(f).
 
“Company LLC Agreement” means the Company’s limited liability agreement (as
amended from time to time).
 
“Company Material Adverse Effect” means a material adverse effect upon the
financial condition, business, or results of operations of the Group Companies,
taken as a whole; provided, however, that any adverse effect arising from or
related to the following shall not be taken into account in determining whether
a “Company Material Adverse Effect” has occurred or would reasonably be expected
to occur: (i) conditions affecting or changes in the national, international or
any regional economy in general, the financial, credit, securities or banking
markets or conditions in general (including any disruption thereof), interest
rates, currency or exchange rates or the price of any commodity, security or
market index (unless such matters have a materially disproportionate impact on
the Group Companies, taken as a whole, relative to other participants in the
industries and markets in which the Group Companies participate), (ii) any
national, international or regional political or social conditions, including,
without limitation, the engagement by the United States in hostilities, whether
or not pursuant to the declaration of a national emergency or war, the
occurrence of any military or terrorist attack upon the United States, or any of
its territories, possessions, or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States, the
occurrence or results of any primary or general elections, the occurrence or
threatened occurrence of any earthquakes, floods, hurricanes, tropical storms,
fires or other natural disasters or any national or international calamity
(except to the extent directed at or physically impacting any of the Group
Companies or their respective properties or assets), (iii) seasonal fluctuations
in the business of any Group Company consistent in scope with seasonal
fluctuations over the preceding five (5) years, (iv) generally applicable
changes in legal or regulatory conditions, (v) changes or proposed changes in
any Laws, including changes or proposed changes in Laws applicable to any Group
Company or any of their respective properties, assets or liabilities, or in
applicable accounting or Tax regulations or principles or interpretations
thereof, including GAAP, (vi) any matter set forth in the Company Schedules or
the 2008 Audited Financial Statements (other than any change in the footnotes
thereto from the 2008 Unaudited Financial Statements), (vii) any change that is
generally applicable to any industry or market in which any of the Group
Companies operates, including any weakening of the real estate or retail
shopping industries in general (unless such changes have a materially
disproportionate impact on the Group Companies, taken as a whole, relative to
other participants in the industries and markets in which the Group Companies
participate); (viii) the announcement, performance or existence of this
Agreement, the identity of the parties hereto or any of their respective
Affiliates, representatives or financing sources, the taking of any action to
the extent required by this Agreement, the failure to take any action prohibited
by this Agreement, or the pendency or contemplated consummation of Contemplated
Transactions, including the loss of any current or prospective tenants, lessees,
customers, employees, financing sources, investors, landlords, partners,
suppliers or vendors of any Group Company due to any of the foregoing in this
clause (viii), (ix) any failure by any Group Company to meet any projections,
forecasts or revenue or earnings predictions for any period, provided, however,
that the facts or occurrences giving rise or contributing to such failure may,
unless otherwise excluded by another clause in this definition of “Company
Material Adverse Effect,” be deemed to constitute, or be taken into account in
determining whether there has been, a “Company Material Adverse Effect” or
whether a “Company Material Adverse Effect” would be reasonably likely to occur;
(x) any actions taken, or not taken, with the written consent or written waiver,
or at the written request, of Parent REIT, Parent OP or Parent Sub; (xi) any
Known Claim (including the matters underlying such Known Claim), the value of
which was not disputed by the Contributors or, if disputed, was included in the
process of calculating a Known Claim; or (xii) any matter for which any Person,
other than the Group Companies, shall have liability following the Closing
pursuant to the terms of the Tax Matters Agreements.
 

--------------------------------------------------------------------------------

1 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
4

--------------------------------------------------------------------------------

 

“Company Membership Interests” has the meaning ascribed to the term “Membership
Interests” in the Company LLC Agreement.
 
“Company Owned Intellectual Property” has the meaning set forth in Section
3.12(a).
 
“Company Permits” has the meaning set forth in Section 3.9(a).
 
“Company Released Matters” has the meaning set forth in Section 7.2(a).
 
“Company Released Parties” has the meaning set forth in Section 7.2(a).
 
“Company Releasing Parties” has the meaning set forth in Section 7.2(a).
 
“Company Schedules” has the meaning set forth in Article 3.
 
“Company Title Insurance Policies” has the meaning set forth in Section 3.16(q).
 
“Company Transaction Expenses” means, without duplication, (i) the expenses of
the Group Companies incurred in connection with the negotiation and consummation
of this Agreement and the other Transaction Documents (or any alternative
transaction) that are either payable as of immediately prior to, at or after the
Closing or that are contingent upon the consummation of the Contemplated
Transactions, including attorney fees, financial advisor fees, accountant fees,
and including, for the avoidance of doubt, the fees and expenses of the Persons
set forth on Schedule 1.1(C), (ii) the Company Consent Fees, (iii) the Company
Transaction Taxes and (iv) the Severance, Employment and Shut-Down Costs.

 
5

--------------------------------------------------------------------------------

 

“Company Transaction Taxes” means any Transaction Taxes (a) payable by the Group
Companies at or after the Closing and/or (b) paid or payable by Parent OP or any
Affiliate thereof (other than any Group Company) prior to, at or after the
Closing.
 
“Confidentiality Agreement” means the confidentiality agreement, dated August
19, 2009, by and between the Company and Parent REIT.
 
“Contemplated Transactions” means the Contributions and the other transactions
contemplated by this Agreement and the other Transaction Documents.
 
“Contract” means any written loan agreement, indenture, letter of credit
(including related letter of credit application and reimbursement obligation),
mortgage, security agreement, pledge agreement, deed of trust, bond, note,
guarantee, surety obligation, warranty, franchise, power of attorney, purchase
order, lease and other agreement, license, contract, binding arrangement or
understanding, obligation, or instrument, in each case as amended, supplemented,
waived or otherwise modified.
 
“Contributed Interests” has the meaning set forth in the recitals to this
Agreement.
 
“Contributions” has the meaning set forth in Section 2.1.
 
“Contributor Released Matters” has the meaning set forth in Section 7.2(b).
 
“Contributor Released Parties” has the meaning set forth in Section 7.2(b).
 
“Contributor Releasing Parties” has the meaning set forth in Section 7.2(b).
 
“Contributors” means Lightstone Holdings, Lightstone Prime, BRM, LRPV, PR
Manager, LVP OP and Pro-DFJV.
 
“DL Parties” means Lightstone Holdings, Lightstone Prime, BRM, LRPV and PR
Manager.
 
***2
 
“Employee” means each current (including those on layoff, disability or leave of
absence, whether paid or unpaid), former, or retired employee, officer,
consultant, independent contractor providing individual services, agent or
director of a Group Company or the Prime Manager.
 
“Employee Agreement” means each management, employment, severance, consulting,
non-compete, confidentiality, change-in-control or similar agreement or contract
between any Group Company and any Employee pursuant to which any Group Company
or the Prime Manager has or may have any liability as of the date hereof.
 

--------------------------------------------------------------------------------

2 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
6

--------------------------------------------------------------------------------

 

“Employee Benefit Plan” means each plan, program, policy, contract, agreement or
other arrangement providing for compensation, severance, termination pay,
performance awards, stock or stock-related awards, collective bargaining, bonus,
incentive, deferred compensation, profit sharing, pension, retirement benefits,
fringe benefits or other employee benefits of any kind, funded or unfunded,
written or oral, including, without limitation, each “employee benefit plan,”
within the meaning of Section 3(3) of ERISA and each “multi-employer plan”
within the meaning of Sections 3(37) or 4001(a)(3) of ERISA and all other
material employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, maintained or contributed to, or
required to be maintained or contributed to, by any Group Company or any ERISA
Affiliate for the benefit of any Employee of any Group Company or the Prime
Manager as of the date hereof.
 
“Enterprise Value” means two billion, three hundred twenty five million dollars
($2,325,000,000), subject to adjustment pursuant to Section 2.3(a).
 
“Environmental Laws” has the meaning set forth in Section 3.11(a)(i).
 
“Environmental Permits” has the meaning set forth in Section 3.11(a)(ii).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each trade or business which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” with any of the Group Companies or the Prime Manager within the
meaning of Sections 414(b), (c) or (m) of the Code, or required to be aggregated
with any of the Group Companies or the Prime Manager under Section 414(o) of the
Code, or is under “common control” with any of the Group Companies or the Prime
Manager, within the meaning of Section 4001(a)(14) of ERISA.
 
“Escrow Account” means the escrow account established pursuant to the Escrow
Agreement.
 
“Escrow Agent” means an escrow agent to be mutually agreed upon by Parent OP and
the Representative in good faith.
 
“Escrow Agreement” means an escrow agreement to be entered into on the Closing
Date by the Representative, Parent OP and the Escrow Agent in a form as the
Representative, Parent OP and the Escrow Agent shall reasonably agree in good
faith, which agreement shall not modify any of the rights or obligations of the
parties hereto in any material respect and which agreement shall provide that
the Representative and Parent OP shall each bear 50% of the fees and expenses of
the Escrow Agent.
 
“Escrow Cash” means the sum of the Working Capital Escrow Amount and the Known
Claims Escrow Amount.
 
“Escrow Units” has the meaning set forth in Section 2.3(c)(i).
 
“Estimated Aggregate Consideration Value” means a good faith estimate of the
Aggregate Consideration Value prepared by the Company.  In connection with
determining the Estimated Aggregate Consideration Value, the Company (a) shall
use the actual Enterprise Value, the actual Minority Cash Amount and the actual
St. Augustine Cash Amount and (b) shall estimate the amount of (i) the Net
Working Capital Adjustment, (ii) Closing Date Funded Indebtedness, and (iii)
Company Transaction Expenses.

 
7

--------------------------------------------------------------------------------

 

“Ewell” means Ewell Holdings, LLC, a Delaware limited liability company.
 
“Exculpated Parties” has the meaning set forth in Section 6.7(a).
 
“Existing Company Lease Documents” has the meaning set forth in Section 3.16(f).
 
“Financial Statements” has the meaning set forth in Section 3.4(a).
 
***3
 
“Fixed Rate Debt” has the meaning set forth in Section 3.4(f).
 
***4
 
“Fraud” means, with respect to a Contributor, an actual and intentional fraud
with respect to (i) the making of the representations and warranties in Article
3 or (ii) the intentional failure to provide notice to the Parent Parties in
breach of Section 6.11, provided, that such actual and intentional fraud of a
Contributor shall only be deemed to exist if any of the Company Knowledge
Parties had actual knowledge (as opposed to imputed or constructive knowledge)
that (x) the representations and warranties in Article 3, as qualified by the
Company Schedules, were actually and intentionally breached in any material
respect when made or (y) the obligations to provide notice to the Parent Parties
pursuant to Section 6.11 were actually and intentionally not complied with in
any material respect.
 
“Funded Indebtedness” means, as of any time, without duplication, the
outstanding principal amount of, and accrued and unpaid interest on, any
obligations of any Group Company consisting of (a) indebtedness for borrowed
money, whether secured or unsecured, or indebtedness issued in substitution or
exchange for borrowed money or for the deferred purchase price of property or
services (but excluding any trade payables and accrued expenses arising in the
ordinary course of business and included in the calculation of current
liabilities for purposes of Net Working Capital), (b) indebtedness evidenced by
any note, bond, debenture or other debt security, (c) obligations under any
interest rate, currency or other hedging agreements (valued at the termination
value thereof), (d) the outstanding shares of Prime Retail Series C Preferred,
including all accrued and unpaid dividends thereon, (e) obligations under
capitalized leases, (f) the obligation set forth on Schedule 1.1(F) to the
extent unpaid, and (g) the deferred purchase price for real properties or
Persons owning real properties (which, for the avoidance of doubt, shall not
include any amounts required to be paid to exercise any real property purchase
options), in each case, as of such date.  Notwithstanding the foregoing, “Funded
Indebtedness” shall not include any (i) obligations under operating leases, (ii)
undrawn letters of credit, (iii) LIBOR breakage fees and (iv) and obligations of
a Group Company to any other Group Company.
 

--------------------------------------------------------------------------------

3 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
4 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
8

--------------------------------------------------------------------------------

 

“GAAP” means United States generally accepted accounting principles.
 
“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs.  For example, the “Governing Documents” of a corporation are its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.
 
“Governmental Entity” means any United States, non-United States or
supranational (a) federal, state, local, municipal or other government, (b)
governmental or quasi-governmental entity of any nature (including, without
limitation, any governmental agency, branch, department, official, or entity and
any court or other tribunal) or (c) body exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature, including, without limitation, any arbitral
tribunal.
 
***5
 
***6
 
“Group Companies” means, collectively, the Company, Ewell, Mill Run,
Barceloneta, St. Augustine, and each of their respective Subsidiaries.
 
“Group Company Information” has the meaning set forth in Section 6.13(b).
 
“Hazardous Substances” means any pollutant, contaminant, material, waste or
toxic substance that is regulated under Environmental Laws, including asbestos
or any substance containing asbestos, polychlorinated biphenyls, petroleum or
petroleum products (including crude oil and any fraction thereof) and radon,
mold, fungus and other hazardous biological materials.
 
“High Value” has the meaning set forth in Section 2.3(d)(iii)(B).
 
“Indemnified Party” has the meaning set forth in Section 10.3(a).
 
“Intellectual Property” means (a) patents, patent applications and statutory
invention registrations; (b) trademarks, service marks, trade dress, logos,
trade names, corporate names, brand names, domain names and other source
identifiers; (c) copyrights, mask works and software; and (d) trade secrets,
confidential and proprietary information and know-how.
 
“IRS” means the United States Internal Revenue Service.
 
“Known Claim” has the meaning set forth in Section 2.3(f)(i).
 

--------------------------------------------------------------------------------

5 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
6 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
9

--------------------------------------------------------------------------------

 

“Known Claims Escrow Amount” has the meaning set forth in Section 2.3(f)(iii).
 
“Latest Balance Sheet” has the meaning set forth in Section 3.4(a)(ii).
 
“Law” or “law” means, with respect to any Person, any applicable law (including
common law), treaty, statute, ordinance, rule or regulation enacted or
promulgated by any Governmental Entity having jurisdiction over such Person, its
properties, assets or activities, all as in effect from time to time.
 
“Leased Real Property” means the real property leased by or subject to a written
agreement to lease or sublease or other use or occupancy contract, in each case
by any Group Company as tenant; provided, however, that any real property as to
which any Group Company is a ground lessee under a ground lease shall constitute
“Owned Real Property” and not “Leased Real Property.”
 
“Leasing Plan” means the leasing plan for each of the Group Companies and Owned
Real Properties set forth in Schedule 1.1(D).
 
“Lender” has the meaning set forth in Section 5.7.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge.  For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of Intellectual Property rights.
 
“Lightstone Holdings” has the meaning set forth in the preamble to this
Agreement.
 
“Lightstone Prime” has the meaning set forth in the preamble to this Agreement.
 
“Loss” has the meaning set forth in Section 10.2(a).
 
“Low Value” has the meaning set forth in Section 2.3(d)(iii)(A).
 
“LP Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“LRPV” has the meaning set forth in the preamble to this Agreement.
 
“LVP OP” has the meaning set forth in the preamble to this Agreement.
 
“LVP REIT” has the meaning set forth in the preamble to this Agreement.
 
***7
 
“Management Employees” means all current employees of the Prime Manager,
including those on short-term disability (and expected to not go on long-term
disability) or short-term leave of absence, whether paid or unpaid, but not on a
layoff or long-term disability, providing individual service at a Group Company
or at the Prime Manager.
 

--------------------------------------------------------------------------------

7 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
10

--------------------------------------------------------------------------------

 

“Material Company Leases” has the meaning set forth in Section 3.16(g).
 
“Material Contracts” has the meaning set forth in Section 3.6(a).
 
“Member Guarantees” means the guarantees by the DL Parties of the obligations of
Parent OP under the Financing in the forms attached to this Agreement as Exhibit
B.
 
“Member Indemnitee” has the meaning set forth in Section 10.2(c).
 
“Mill Run” means Mill Run, L.L.C., a New Jersey limited liability company.
 
“Mill Run Letter Agreement” means that certain letter agreement, dated as of the
date hereof, between Parent OP and Mill Run.
 
“Minority Cash Amount” means the aggregate amount of cash paid or payable by
Parent OP pursuant to the LP Purchase Agreement.
 
“Net Working Capital” means, with respect to the Group Companies, the net book
value of those current assets of the Group Companies as of immediately prior to
the Closing (without giving effect to the Contemplated Transactions) that are
included in the line item categories of current assets specifically identified
on Exhibit C, less the net book value of those current liabilities of the Group
Companies as of immediately prior to the Closing (without giving effect to the
Contemplated Transactions) that are included in the line item categories of
current liabilities specifically identified on Exhibit C, in each case, without
duplication, and as determined in a manner strictly consistent with the
principles used in the preparation of the Financial Statements (the “Accounting
Principles”); provided, that Pre-Signing Allowances and Commissions shall be
treated as current liabilities (without regard to whether they would constitute
current liabilities in accordance with GAAP) and Post-Signing Allowances and
Commissions shall not be treated as current liabilities (without regard to
whether they would constitute current liabilities in accordance with GAAP). 
Notwithstanding anything to the contrary contained herein, in no event shall
“Net Working Capital” (including the determination of current assets and current
liabilities) include any amounts to the extent included in the calculation of
Closing Date Funded Indebtedness or Company Transaction Expenses.
 
“Net Working Capital Adjustment” means (a) the amount by which Net Working
Capital as of immediately prior to the Closing exceeds Target Net Working
Capital or (b) the amount by which Net Working Capital as of immediately prior
to the Closing is less than Target Net Working Capital, in each case, if
applicable; provided, that any amount which is calculated pursuant to clause (b)
above shall be deemed to be a negative number.
 
“New Company” has the meaning set forth in the recitals.
 
“New Company Agreement” means the limited liability company agreement of New
Company in the form attached as Exhibit E hereto pursuant to which New Company
will hold the Parent OP Common Units to be issued to the Contributors and the
Escrow Account hereunder.

 
11

--------------------------------------------------------------------------------

 

“New Company Common Units” means the Company Units, as defined in the New
Company Agreement, each of which is exchangeable and redeemable for the Parent
OP Common Unit contributed to the New Company in exchange for the issuance of
the Company Unit, as set forth herein and in the New Company Agreement.
 
“New Company Manager” has the meaning set forth in the recitals.
 
“New Facility” has the meaning set forth in Section 6.5(c).
 
“NOI Waiver” has the meaning set forth in Section 2.3(a).
 
“Non-Excluded Representation” means, (a) with respect to the representations and
warranties of the Company in Article 3, each representation and warranty in
Article 3 except for the representations and warranties in Section 3.4(b) and
Section 3.7(a) and (b) with respect to the representations and warranties of the
Parent Parties in Article 5, each representation and warranty in Article 5
except for the representations and warranties in Section 5.5(b) and Section
5.9(a).
 
“Off Balance Sheet Arrangements” means, with respect to any Person, any
obligation or liability that does not appear as a liability on the balance sheet
of such Person and that constitutes (a) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to any accounts or notes
receivable sold, transferred or otherwise disposed of by such Person, (b) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to property or assets leased by such Person as lessee, (c) obligations,
liabilities and indebtedness of such Person arising under any interest rate,
currency or commodity hedge, cap, collar, swap, derivative or similar
transaction and (d) obligations, contingent or otherwise, of such Person under
any “synthetic” lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing if the transaction giving rise to such
obligation (i) is considered indebtedness for borrowed money for tax purposes
but is classified as an operating lease or (ii) does not (and is not required
pursuant to GAAP to) appear as a liability on the balance sheet of such Person.
 
“Order” means any decisions, injunctions, judgments, decrees or orders (whether
temporary, preliminary or permanent) entered, issued, made or rendered by any
Governmental Entity of competent jurisdiction.
 
“Other Group Companies” means Ewell, Mill Run, Barceloneta and St. Augustine.
 
“Other Group Companies Contributed Interests” has the meaning set forth in the
recitals to this Agreement.
 
“Other Members” has the meaning set forth in the recitals to this Agreement.
 
“Overage Rent” means, with respect to any Company Lease that provides for the
payment of additional or escalation rent based upon (a) a percentage of a
tenant’s gross sales during a specified annual or other period or (b) increases
in real estate taxes, operating expenses, labor costs, cost of living indices or
porter’s wages.

 
12

--------------------------------------------------------------------------------

 

“Owned Real Properties” has the meaning set forth in Section 3.16(b).
 
“Parent Assumable Claim” has the meaning set forth in Section 10.3(b).
 
“Parent Closing Price” means an amount equal to the volume-weighted (based on
daily trading volume) average of the per share daily closing price of a share of
Parent Common Stock quoted on The New York Stock Exchange, as reported by The
Wall Street Journal (or, if not reported therein, such other authoritative
source as the Parties shall otherwise agree), for the ten (10) trading days
ending on and including the date that is three (3) trading days prior to the
Closing Date; provided, that (a) if the Parent Closing Price as finally
determined is equal to or greater than $81.29 (the “Maximum Price”), the Parent
Closing Price shall equal the Maximum Price, and (b) if the Parent Closing Price
as finally determined is equal to or less than $66.51 (the “Minimum Price”), the
Parent Closing Price shall equal the Minimum Price.  The Unit Consideration, the
Parent Closing Price, the Maximum Price and the Minimum Price shall be adjusted
to reflect appropriately the effect of any stock or unit split, reverse split,
dividend or distribution (including any dividend or distribution of securities
convertible into Parent Common Stock or Parent OP Common Units), reorganization,
recapitalization, reclassification or other like change with respect to the
Parent Common Stock and/or Parent OP Common Units occurring on or after the date
hereof and prior to the Closing.  For the avoidance of doubt, and
notwithstanding the foregoing, no adjustment shall be made in respect of any
dividend or distribution in respect of the Parent Common Stock to the extent
such dividend was paid in (i) cash, (ii) Parent Common Stock and/or (iii) Parent
OP Common Units and, in each case of clause (i), clause (ii) or clause (iii),
was either included in a regular quarterly dividend or was otherwise intended to
assure Parent REIT maintains its tax status as a REIT.
 
“Parent Common Stock” has the meaning set forth in Section 5.4(a).
 
“Parent Indemnitee” has the meaning set forth in Section 10.2(a).

 
13

--------------------------------------------------------------------------------

 

“Parent Material Adverse Effect” means a material adverse effect upon the
financial condition, business, or results of operations of Parent REIT, Parent
OP and their respective Subsidiaries, taken as a whole; provided, however, that
any adverse effect arising from or related to the following shall not be taken
into account in determining whether a “Parent Material Adverse Effect” has
occurred or would reasonably be expected to occur: (i) conditions affecting or
changes in the national, international or any regional economy in general, the
financial, credit, securities or banking markets or conditions in general
(including any disruption thereof), interest rates, currency or exchange rates
or the price of any commodity, security or market index (unless such matters
have a materially disproportionate impact on Parent REIT, Parent OP and their
respective Subsidiaries, taken as a whole, relative to other participants in the
industries and markets in which Parent REIT, Parent OP and their respective
Subsidiaries participate), (ii) any national, international or regional
political or social conditions, including, without limitation, the engagement by
the United States in hostilities, whether or not pursuant to the declaration of
a national emergency or war, the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, the occurrence or results of any primary or general
elections, the occurrence or threatened occurrence of any earthquakes, floods,
hurricanes, tropical storms, fires or other natural disasters or any national or
international calamity (except to the extent directed at or physically impacting
Parent REIT, Parent OP or any of their respective Subsidiaries, or their
respective properties or assets), (iii) seasonal fluctuations in the business of
Parent REIT, Parent OP or any of their respective Subsidiaries consistent in
scope with seasonal fluctuations over the preceding five (5) years, (iv)
generally applicable changes in legal or regulatory conditions, (v) changes or
proposed changes in any Laws, including changes or proposed changes in Laws
applicable to Parent REIT, Parent OP or any of their respective Subsidiaries or
any of their respective properties, assets or liabilities, or in applicable
accounting or Tax regulations or principles or interpretations thereof,
including GAAP, (vi) any matter disclosed in the Parent SEC Reports prior to the
date hereof (without giving effect to any amendment to any such Parent SEC
Report filed on or after the date hereof and excluding any disclosures that
contain general cautionary, predictive or forward-looking statements set forth
in any section of a Parent SEC Report entitled “risk factors” or constituting
“forward-looking statements” or any other similar sections of such filings),
(vii) any change that is generally applicable to any industry or market in which
Parent REIT, Parent OP or any of their respective Subsidiaries operate,
including any weakening of the real estate or retail shopping industries in
general (unless such changes have a materially disproportionate impact on Parent
REIT, Parent OP and their respective Subsidiaries, taken as a whole, relative to
other participants in the industries and markets in which Parent REIT, Parent OP
and their respective Subsidiaries participate); (viii) the announcement,
performance or existence of this Agreement, the identity of the parties hereto
or any of their respective Affiliates, representatives or financing sources, the
taking of any action to the extent required by this Agreement, the failure to
take any action prohibited by this Agreement, or the pendency or contemplated
consummation of the Contemplated Transactions, including the loss of any current
or prospective tenants, lessees, customers, employees, financing sources,
investors, landlords, partners, suppliers or vendors of Parent REIT, Parent OP
or any of their respective Subsidiaries due to any of the foregoing in this
clause (viii); provided, however, that the exceptions set forth in this clause
(viii) shall not apply to references to “Parent Material Adverse Effect” in the
representations and warranties set forth in Section 5.3 or to the conditions set
forth in Section 8.3(a) (to the extent related to the representations and
warranties set forth in Section 5.3); (ix) any (A) failure by Parent REIT,
Parent OP or any of their respective Subsidiaries to meet any projections,
forecasts or revenue or earnings predictions for any period or (B) any
fluctuation  (including any decline) in the market price of the Parent Common
Stock or any other debt or equity securities of Parent REIT or any of its
Affiliates, provided, however, that the facts or occurrences giving rise or
contributing to such failure or fluctuation may, unless otherwise excluded by
another clause in this definition of “Parent Material Adverse Effect,” be deemed
to constitute, or be taken into account in determining whether there has been, a
“Parent Material Adverse Effect”; (x) any actions taken, or not taken, with the
written consent or written waiver, or at the written request of, the
Representative or (xi) subject to its obligations under Section 6.4(d), any
actual or proposed acquisition of securities, properties or assets by Parent
REIT, Parent OP or any of their respective Subsidiaries in the good faith belief
that such transaction was, is or will be in the best interests of Parent REIT,
Parent OP or any such Subsidiaries.
 
“Parent OP” has the meaning set forth in the preamble to this Agreement.
 
“Parent OP Agreement” means the Eighth Amended and Restated Limited Partnership
Agreement of Parent OP, dated as of May 8, 2008 as it may be amended from time
to time.

 
14

--------------------------------------------------------------------------------

 

“Parent OP Common Units” means “Partnership Units,” as defined in the Parent OP
Agreement, each of which is exchangeable for one share of Parent Common Stock as
set forth in the Parent OP Agreement.
 
“Parent Parties” has the meaning set forth in the preamble to this Agreement.
 
“Parent Preferred Stock” has the meaning set forth in Section 5.4(a).
 
“Parent REIT” has the meaning set forth in the preamble to this Agreement.
 
***8
 
“Parent SEC Reports” means all publicly available forms, reports, statements,
certificates and other documents filed with or furnished to the SEC by Parent
REIT or Parent OP since December 31, 2007.
 
“Parent Specified Sections” has the meaning set forth in Section 8.3(a).
 
“Parent Sub” has the meaning set forth in the recitals to this Agreement.
 
“Participation Agreements” has the meaning set forth in Section 3.16(v).
 
“Paul Weiss” means Paul, Weiss, Rifkind, Wharton & Garrison LLP.
 
“Permitted Liens” means any (a) mechanics’, materialmens’ and similar Liens with
respect to amounts not yet due and payable which were incurred in the ordinary
course of business or the validity of which is being contested in good faith by
appropriate proceedings (and in connection with such contested items,
appropriate reserves in accordance with GAAP have been set forth on the books of
the Group Company that is the owner of the property (if such reserves are
required by GAAP)) and in all such cases do not adversely affect in any material
respect the current use or operation or the Group Companies’ intended use or
operation as of the date hereof of the applicable property, (b) Liens for Taxes,
assessments or other government charges not yet due and payable or the validity
of which is being contested in good faith by appropriate proceedings and, in the
case of such contested items, for which appropriate reserves in accordance with
GAAP have been set forth on the books of the Group Company that is the owner of
the property (if such reserves are required by GAAP), (c) non-monetary Liens
encumbering any of the Owned Real Property or Leased Real Property which do not
adversely affect in any material respect the current use or operation of the
Owned Real Property or Leased Real Property, including all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in any
existing title insurance policies made available to Parent REIT prior to the
date hereof, (d) zoning, entitlement and other land use and environmental
regulations by any Government Entity, (e) matters affecting title of any lessor
to the property demised under any Company Ground Lease as a result of that
Company Ground Lease or that do not encumber the ground leasehold interest of
any Group Company under any such Company Ground Lease, (f) any Company Leases
that are in effect as of the date hereof or as of the Closing Date and (g) Liens
that secure debt or other obligations reflected as liabilities on the Financial
Statements or specifically identified in the Company Schedules.
 

--------------------------------------------------------------------------------

8 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
15

--------------------------------------------------------------------------------

 

“Permitted Qualifications” means qualifications included in the 2008 Audited
Financial Statements other than qualifications with respect to recognition of
revenues or expenses relating to ongoing operations.
 
“Permitted Transaction” has the meaning set forth in Section 6.13(a).
 
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.
 
“Post-Signing Allowances and Commissions” means (a) any out-of-pocket payments
under any lease or sublease (or amendment or modification of any existing lease
or sublease executed in compliance with this Agreement) executed on or after the
date hereof by any Group Company (as lessor or sublessor, as applicable) and any
tenant thereof that are required to be paid by the landlord thereunder to, or
for the benefit of, the tenant thereunder which is in the nature of a tenant
inducement or concession, including, without limitation, tenant improvement
costs, design, refurbishment and other work allowances, lease buyout costs, and
moving allowances (but excluding free rent); and (b) all brokerage commissions
required to be paid by any of the Group Companies, in each case with respect to
any lease or sublease (or amendment or modification of any existing lease or
sublease executed in compliance with this Agreement) executed on or after the
date hereof by any Group Company (including by reason of the exercise by a
tenant under such a lease or sublease of any renewal option, extension option,
expansion option, lease of additional space, right of first offer, right of
first refusal or similar right or option or the lapse or waiver by a tenant
under any lease or sublease (or amendment or modification of any existing lease
or sublease executed in compliance with this Agreement) executed by any Group
Company on or after the date hereof of any right of cancellation in each case on
or after the date hereof).
 
“Post-Signing Returns” has the meaning set forth in Section 6.2(a).
 
“PR Manager” has the meaning set forth in the preamble to this Agreement.
 
“Pre-Signing Allowances and Commissions” means (a) any unpaid out-of-pocket
payments under any lease or sublease executed prior to the date hereof by any
Group Company (as lessor or sublessor, as applicable) and any tenant thereof
that are required to be paid by the landlord thereunder to, or for the benefit
of, the tenant thereunder which is in the nature of a tenant inducement or
concession, including, without limitation, tenant improvement costs, design,
refurbishment and other work allowances, lease buyout costs, and moving
allowances (but excluding free rent); and (b) all unpaid brokerage commissions
required to be paid by any of the Group Companies, in each case with respect to
any lease or sublease executed prior to the date hereof by any Group Company
(including by reason of the exercise by a tenant under such a lease or sublease
of any renewal option, extension option, expansion option, lease of additional
space, right of first offer, right of first refusal or similar right or option
or the lapse or waiver by a tenant under any lease or sublease executed by any
Group Company prior to the date hereof of any right of cancellation in each case
on or after the date hereof).

 
16

--------------------------------------------------------------------------------

 

“Prime Manager” means Prime Retail Property Management, LLC, a Delaware limited
liability company.
 
“Prime Retail Marks” means the “PRIME” name and the Company Owned Intellectual
Property set forth on Schedule 3.12, any translations, adaptations or
derivations of the foregoing, and any mark or name that incorporates, or is
identical or confusingly similar to, any of the foregoing.
 
“Prime Retail Series C Preferred” means the Series C Preferred Units of Prime
Retail, L.P.
 
“Property Employees” means all current employees of a Group Company, including
those on short-term disability (and expected to not go on long-term disability)
or short-term leave of absence, whether paid or unpaid, but not on a layoff or
long-term disability, providing individual services at a property of a Group
Company (other than Management Employees).
 
“Proposed Closing Date Calculations” has the meaning set forth in Section
2.3(d)(i).
 
“Qualified Permitted Lien” means any (a) preemptive rights (none of which will
be exercised in a manner which causes the representations and warranties in
Section 3.2(f) to be untrue), restrictions on transfer or similar encumbrances
arising under the Governing Documents of the Group Companies or under applicable
federal, state or other Laws, (b) any CMBS Transfer Restrictions, and (c) any
Liens set forth in Item 5 under “Defaults” on Schedule 3.4(f).
 
“Rent Roll” has the meaning set forth in Section 3.16(h).
 
“Representative” has the meaning set forth in Section 11.1(a).
 
“Representative Assumable Claim” has the meaning set forth in Section 10.3(d).
 
“Required Consents” has the meaning set forth in Section 8.1(b).
 
“Responsible Party” has the meaning set forth in Section 10.3(a).
 
“Retained Management Employees” has the meaning set forth in Section 6.10(e).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“September 30 Unaudited Financial Statements” the meaning set forth in Section
3.4(a)(ii).
 
“Service Contracts” has the meaning set forth in Section 3.16(j).

 
17

--------------------------------------------------------------------------------

 

“Severance, Employment and Shut-Down Costs” means any out-of-pocket costs or
expenses (including reasonable legal expenses) reasonably incurred, or otherwise
required to be paid by Parent REIT, Parent OP or any of their Affiliates
(including any Group Company at or after the Closing), relating to or arising
out of (i) shutting down any corporate-level offices of the Group Companies
(which do not include, for the avoidance of doubt, any property-level offices),
including costs incurred by a Group Company in order to terminate the leases set
forth on Schedule 1.1(E) and (ii) any liability or obligation, whether arising
before or after the Closing Date, relating to or arising out of (A) any Employee
Benefit Plan or Employee Agreement, (B) any employee benefit, welfare or pension
or other obligation, whether or not scheduled, of any Group Company or
applicable to any Employee that arises or is accrued on or prior to the Closing,
(C) the termination of an Employee at or prior to the Closing (including any
change in control and/or severance payments) other than liabilities under WARN
as described in the exception in Section 6.10(f) and (D) any legal action taken
against Parent REIT, Parent OP or any of their Affiliates (including any Group
Company), by any Employee described in the preceding clause (C); provided,
however, that claims arising out of any claim of employment discrimination
relating to events prior to the Closing (other than arising out of or relating
to the termination of any Employee as contemplated by Section 6.10) shall not be
included in the calculation of Severance Employment and Shut-Down Costs.
 
“Special Distribution Amount” means an amount in cash equal to eighty percent
(80%) of the Estimated Aggregate Consideration Value.
 
“Specified Representations” has the meaning set forth in Section 8.2(a).
 
“St. Augustine” means LVP St. Augustine Outlets LLC, a Delaware limited
liability company.
 
“St. Augustine Cash Amount” means, subject to adjustment pursuant to
Section 2.7(b), (a) $19,989,529 minus (b) the amount of any sales, use,
transfer, conveyance, recordation and filing fees, Taxes and assessments,
including fees in connection with the recordation of instruments related to the
sale of the St. Augustine Interests and/or the St. Augustine Land and other
similar transaction Taxes however designated (but not including income,
franchise or gains Taxes), that are properly levied by any Taxing Authority and
are required by Law, applicable to, imposed upon or arising out of sale of the
St. Augustine Interests and/or the St. Augustine Land.
 
“St. Augustine Interests” has the meaning set forth in the recitals to this
Agreement.
 
“St. Augustine Land” has the meaning set forth in the recitals to this
Agreement.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more Subsidiaries of such Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be a, or control any, managing director, managing member or general partner of
such business entity (other than a corporation).  The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

 
18

--------------------------------------------------------------------------------

 

“Survival Period Termination Date” has the meaning set forth in Section 10.2(d).
 
“Target Net Working Capital” means zero dollars ($0.00).
 
“Tax” or “Taxes” means (a) any and all federal, state, provincial, local,
foreign and other taxes, levies, fees, imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including, without
limitation (i) taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and (ii) ad valorem, value added, capital gains, sales, goods
and services, use, real or personal property, capital stock, license, branch,
payroll, estimated withholding, employment, social security (or similar),
unemployment, compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes, and customs
duties and (b) any and all liability for the payment of any amounts as a result
of any express or implied obligation to indemnify any other person, or any
successor or transferee liability, in respect of any items described in clause
(a) above.
 
***9
 
***10
 
“Tax Returns” means, with respect to any Tax, any information return for such
Tax, and any return, report, statement, declaration, claim for refund,
elections, disclosures, estimates or document filed or required to be filed
under the Law for such Tax, including any schedule or attachment thereto or
amendment thereto.
 
“Taxing Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax.
 
“Terminated Agreements” has the meaning set forth in Section 7.1(a).
 
***11
 
“Third Party Claim” has the meaning set forth in Section 10.3(a).
 
“Threshold” has the meaning set forth in Section 10.4(d).
 

--------------------------------------------------------------------------------

9 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
10 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
11 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
19

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement, the New Company Agreement, the LP
Purchase Agreement, the Tax Matters Agreements, the Escrow Agreement, the GPT
Sale Agreement and the Mill Run Letter Agreement.
 
“Transaction Taxes” means any sales, use, transfer, conveyance, recordation and
filing fees, Taxes and assessments, including fees in connection with the
recordation of instruments related thereto and other similar transaction Taxes
however designated (but not including income, franchise or gains Taxes), that
are properly levied by any Taxing Authority and are required by Law, applicable
to, imposed upon or arising out of the Contributions.
 
“Treasury” means The United States Department of the Treasury.
 
“Treasury Regulations” means the Treasury regulations promulgated under the
Code.
 
***12
 
“2008 Audited Financial Statements” has the meaning set forth in Section 2.3(a).
 
“2008 Unaudited Financial Statements” has the meaning set forth in Section
3.4(a)(i).
 
“Unit Consideration” means the Parent OP Common Units issuable to the
Contributors and the Escrow Account pursuant to Section 2.3(c).
 
“WARN” means the Federal Worker Adjustment and Retraining Notification Act, as
amended, or any similar state or local Law.
 
“Working Capital Escrow Amount” means five million dollars ($5,000,000).
 
ARTICLE 2
THE CONTRIBUTIONS
 
Section 2.1       Contributions
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, (a) each of Lightstone Holdings, Pro-DFJV, LVP OP, BRM, LRPV and PR
Manager shall contribute, convey and transfer to Parent Sub all of such
Contributor’s right, title and interest in and to the Other Group Companies
Contributed Interests (the “Other Group Companies Contributions”) and (b) each
of Lightstone Prime, LVP OP and Pro-DFJV shall contribute, convey and transfer
to Parent Sub all of such Person’s right, title and interest in and to the
Company Contributed Interests (the “Company Contributions,” and together with
the Other Group Companies Contributions, the “Contributions”).
 

--------------------------------------------------------------------------------

12 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
20

--------------------------------------------------------------------------------

 

Section 2.2       Closing of the Contributions
 
The closing of the Contributions and the sale of the St. Augustine Interests and
St. Augustine Land pursuant to Section 2.7(a) (the “Closing”) shall take place
at 9:00 a.m., New York time, on the fifth (5th) Business Day after satisfaction
(or valid waiver) of the conditions set forth in Article 8 (other than any
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or valid waiver of such conditions at the Closing in
accordance with this Agreement) (the “Closing Date”), at the offices of Paul
Weiss, 1285 Avenue of the Americas, New York, New York 10019-6064, unless
another time, date or place is agreed to in writing by Parent OP and the
Representative; provided that if on the fifth (5th) Business Day after
satisfaction (or valid waiver) of the conditions set forth in Article 8, a Known
Claim shall have been submitted to the Claim Arbitrator and the Claim Arbitrator
shall not have determined the aggregate value of such claim in accordance with
Section 2.3(f)(iii), the Closing Date shall be extended until five (5) Business
Days after the Known Claim value shall have been determined by the Claim
Arbitrator.
 
Section 2.3       Aggregate Consideration Value
 
(a)           Determination of Final Enterprise Value.  No later than the fourth
(4th) Business Day prior to the Closing Date, the Company shall deliver to
Parent OP (i) a copy of the audited combined consolidated balance sheet of the
Group Companies (including the St. Augustine Land) as of December 31, 2008 and
the related audited combined consolidated statements of income and cash flows
for the fiscal year ended December 31, 2008 (the “2008 Audited Financial
Statements”) together with (ii) a statement calculating the 2008 Adjusted NOI. 
If the 2008 Adjusted NOI is less than the Trigger Amount (as defined on Schedule
2.3(a)), the Enterprise Value shall be reduced by an amount equal to the product
of (A) the difference between the Trigger Amount and the 2008 Adjusted NOI and
(B) twelve (12); provided that Parent REIT, in its sole discretion shall have
the right to waive (an “NOI Waiver”) any portion of the adjustment set forth
above in respect of any amount by which 2008 Adjusted NOI is less than the
Bottom Amount (as defined on Schedule 2.3(a)), in which case, 2008 Adjusted NOI
shall be deemed to equal to the Bottom Amount.
 
(b)           Estimated Aggregate Consideration Value.  No later than the second
(2) Business Day prior to the Closing Date, the Company shall deliver to Parent
OP a good faith calculation of the Estimated Aggregate Consideration Value
setting forth the amount of each of the components thereof and accompanied by
reasonable supporting work papers used by the Company in the preparation
thereof.  The Company shall consult with Parent REIT, Parent OP and the
Representative in the preparation of such calculations, shall provide Parent
REIT, Parent OP and the Representative with a draft thereof showing the
components of Estimated Aggregate Consideration Value (together with any
supporting work papers) at least four (4) Business Days prior to the Closing
Date and shall take into account the reasonable comments of Parent REIT, Parent
OP and the Representative prior to preparing the final calculation of Estimated
Aggregate Consideration Value to be delivered pursuant to this Section 2.3(b).

 
21

--------------------------------------------------------------------------------

 

(c)           At the Closing, subject to Section 2.4 and Section 2.6, Parent OP
shall:
 
(i)           issue in the name of the Escrow Agent, for deposit on behalf of
the Contributors into the Escrow Account pursuant to the Escrow Agreement, a
number of Parent OP Common Units (the “Escrow Units”) equal to the quotient of
(a) an amount equal to ten percent (10%) of the Estimated Aggregate
Consideration Value divided by (b) the Parent Closing Price;  and
 
(ii)          issue to the Contributors, pro rata in accordance with each such
Contributor’s Applicable Percentage Interest, a number of Parent OP Common Units
equal to the quotient of (a) an amount equal to ten percent (10%) of the
Estimated Aggregate Consideration Value divided by (b) the Parent Closing Price.
 
(d)           Determination of the Final Aggregate Consideration Value.
 
(i)           As soon as practicable, but no later than 120 calendar days after
the Closing Date, Parent OP shall prepare and deliver to the Representative
(A) a proposed calculation of the Net Working Capital as of immediately prior to
the Closing, (B) a proposed calculation of the amount of Closing Date Funded
Indebtedness, (C) a proposed calculation of the amount of Company Transaction
Expenses (including each of the components thereof), and (D) a proposed
calculation of the Aggregate Consideration Value, and, in each case, the
components thereof.  The proposed calculations described in the previous
sentence shall collectively be referred to herein from time to time as the
“Proposed Closing Date Calculations.”
 
(ii)          If the Representative does not give written notice of dispute (an
“Aggregate Consideration Dispute Notice”) to Parent OP by 5:00 p.m. New York
City time on the 30th calendar day following receipt of the Proposed Closing
Date Calculations, the Representative (on behalf of the Contributors) and the
Parent Parties agree that the Proposed Closing Date Calculations shall be deemed
to set forth the final Net Working Capital, Closing Date Funded Indebtedness,
Company Transaction Expenses and Aggregate Consideration Value, in each case,
for all purposes hereunder (including, without limitation, the determination of
the Actual Adjustment).  If the Representative gives an Aggregate Consideration
Dispute Notice to Parent OP (which Aggregate Consideration Dispute Notice must
set forth, in reasonable detail, the items and amounts in dispute and all other
items and amounts not so disputed shall be deemed final) within such 30-day
period, Parent OP and the Representative shall use reasonable efforts to resolve
the dispute during the 30-day period commencing on the date Parent OP receives
the applicable Aggregate Consideration Dispute Notice from the Representative. 
If the Representative and Parent OP do not agree upon a final resolution with
respect to such disputed items within such 30-day period, then the remaining
items in dispute shall be submitted immediately to PricewaterhouseCoopers or, if
such firm is unable or unwilling to serve, to an independent
nationally-recognized accounting firm mutually acceptable to Parent OP and the
Representative (excluding their respective regularly used accounting firms)
(such accounting firm, the “Accounting Firm”).  Parent OP and the Representative
shall request the Accounting Firm to render a determination (which determination
shall be made consistent with the terms of this Agreement for calculating the
amount(s) in dispute) with respect to the applicable dispute within 45 days
after referral of the matter to such Accounting Firm, which determination must
be in writing and must set forth, in reasonable detail, the basis therefor.  The
determination made by the Accounting Firm with respect to each of the remaining
disputed items (and only the remaining disputed items) shall not be greater than
or less than the amounts proposed by the Representative and Parent OP, as the
case may be, for each of such disputed items.  The terms of appointment and
engagement of the Accounting Firm shall be as agreed upon between the
Representative and Parent OP, and any associated engagement fees shall initially
be borne by Parent OP; provided, that such fees shall ultimately be allocated in
accordance with Section 2.3(d)(iii).  The Accounting Firm shall act as an
arbitrator and not an expert and the determination of such Accounting Firm shall
constitute an arbitral award and shall be conclusive and binding upon the Parent
Parties, the Contributors and the Representative upon which a judgment may be
rendered by a court having proper jurisdiction thereover.  Parent OP and the
Representative shall jointly revise the Proposed Closing Date Calculations as
appropriate to reflect the resolution of any objections thereto pursuant to this
Section 2.3(d)(ii), and, as revised, such Proposed Closing Date Calculations
shall be deemed to set forth the final Net Working Capital, Closing Date Funded
Indebtedness, Company Transaction Expenses and Aggregate Consideration Value, in
each case, for all purposes hereunder (including, without limitation, the
determination of the Actual Adjustment).  The procedures set forth in this
Section 2.3 shall be the sole and exclusive remedy with respect to the
determination of the Aggregate Consideration Value and any disputes with respect
to any components thereof.

 
22

--------------------------------------------------------------------------------

 

(iii)         In the event the Representative and Parent OP submit any
unresolved objections to the Accounting Firm for resolution as provided in
Section 2.3(d)(ii), the responsibility for the fees and expenses of the
Accounting Firm shall be as follows:
 
(A)           if the Accounting Firm resolves all of the remaining objections in
favor of Parent OP’s position (the Aggregate Consideration Value so determined
is referred to herein as the “Low Value”), then all of the fees and expenses of
the Accounting Firm shall be paid by Parent OP, and Parent OP and the
Representative shall deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent, subject to Section 10.7(e), to deliver to Parent
OP (from the Escrow Cash then remaining in the Escrow Account) Escrow Cash equal
to the amount of such payment by Parent OP (including, for this purpose, the
amount of any initial engagement fees paid by Parent OP pursuant to Section
2.3(d)(ii));
 
(B)           if the Accounting Firm resolves all of the remaining objections in
favor of the Representative’s position (the Aggregate Consideration Value so
determined is referred to herein as the “High Value”), then Parent OP shall be
responsible for all of the fees and expenses of the Accounting Firm; and
 
(C)           if the Accounting Firm neither resolves all of the remaining
objections in favor of Parent OP’s position nor resolves all of the remaining
objections in favor of the Representative’s position (the Aggregate
Consideration Value so determined is referred to herein as the “Actual Value”),
then all of the fees and expenses of the Accounting Firm shall be paid by Parent
OP, and Parent OP and the Representative shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent, subject to
Section 10.7(e), to deliver to Parent OP (from the Escrow Cash then remaining in
the Escrow Account) Escrow Cash equal to that fraction of the fees and expenses
of the Accounting Firm paid by Parent OP (including, for this purpose, the
amount of any initial engagement fees paid by Parent OP pursuant to Section
2.3(d)(ii)) equal to (x) the difference between the High Value and the Actual
Value over (y) the difference between the High Value and the Low Value.

 
23

--------------------------------------------------------------------------------

 

(iv)         Parent OP shall, and shall cause each Group Company to, make its
relevant financial records available to the Representative and its accountants
(subject to the execution of customary releases and indemnity agreements) and
other representatives at reasonable times during the review by the
Representative of, and the resolution of any objections with respect to, the
Proposed Closing Date Calculations.
 
(e)           Adjustment to Estimated Aggregate Consideration Value.
 
(i)            If the Actual Adjustment is a positive amount, then within three
(3) Business Days after the date on which the Aggregate Consideration Value is
finally determined pursuant to Section 2.3(d) above, Parent OP shall distribute,
or cause to be distributed, out of the proceeds of additional borrowings
pursuant to the Financing which have the benefit of the Member Guarantees, to
each of the Contributors an amount in cash equal to its Applicable Percentage
Interest of such positive amount and Parent OP and the Representative shall
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to deliver an amount in cash equal to the Working Capital Escrow Amount to
the Representative for further distribution to the Contributors in accordance
with their Applicable Percentage Interests; and
 
(ii)           If the Actual Adjustment is a negative amount, then, subject to
Section 10.7(e), within three (3) Business Days after the date on which the
Aggregate Consideration Value is finally determined pursuant to Section 2.3(d)
above, Parent OP and the Representative shall deliver joint written instructions
to the Escrow Agent instructing the Escrow Agent to deliver to Parent OP (from
the Escrow Cash in the Escrow Account) Escrow Cash equal to the absolute value
of such negative amount and, if the Working Capital Escrow Amount is greater
than the absolute value of the Actual Adjustment, to distribute the amount by
which the Working Capital Escrow Amount exceeded the absolute value of the
Actual Adjustment to the Representative for further distribution to the
Contributors in accordance with their Applicable Percentage Interests.  In the
event that the Working Capital Escrow Amount is less than the absolute value of
the Actual Adjustment, then the instruction described in the preceding sentence
shall include a joint written instruction to the Escrow Agent instructing the
Escrow Agent to deliver to Parent OP from the Escrow Units then remaining in the
Escrow Account) Escrow Units equal in value (valued at the Parent Closing Price)
to the difference between the absolute value of the Actual Adjustment and
Working Capital Escrow Amount.
 
(f)            Known Claims Escrow
 
(i)            During the period of ten (10) Business Days prior to the Closing
Date, the Parent Parties shall notify the Representative in writing, along with
reasonable supporting documentation, if they believe any representations or
warranties contained in Article 3 have been breached (and not cured) in a manner
that would give rise to a claim by the Parent Indemnitees after the Closing
pursuant to Section 10.2(a), after giving effect to the limitations set forth
Section 10.4 (other than Section 10.4(d)) (each, a “Known Claim” and
collectively, the “Known Claims”). Parent OP and the Representative shall
attempt in good faith to agree upon the value of each Known Claim within five
(5) Business Days of the Representative’s receipt of notice of the Known Claims.

 
24

--------------------------------------------------------------------------------

 

(ii)           If Parent OP and the Representative are unable to agree upon the
value of any Known Claim within the five (5) Business Day period set forth in
Section 2.3(f)(i), Parent OP and the Representative shall each promptly select
an arbitrator with expertise in the business of operating outlet centers or
shopping malls, which arbitrators shall then select and mutually-agree upon a
third independent arbitrator with similar expertise (the “Claim Arbitrator”) and
Parent OP and the Representative shall promptly submit all unresolved Known
Claims to the Claim Arbitrator, along with each party’s final estimate of the
value of the unresolved Known Claim(s) (together with such supporting
documentation as such party shall deem appropriate). Within no more than ten
(10) days after the submission of the unresolved Known Claims, the Claim
Arbitrator shall determine if each unresolved Known Claim has been property
asserted and, if so properly asserted, shall choose either the final estimate of
Parent OP or the final estimate of the Representative, selecting the final
estimate of the value of the Known Claim that the Claim Arbitrator determines to
be more reasonable, taking into account all of the factors deemed relevant by
the Claim Arbitrator.  The party submitting the majority of the estimates of
Known Claims that were not selected by the Claim Arbitrator shall pay all of the
fees and expenses of the Claim Arbitrator.  For purposes of Section 2.3(f)(iii),
the value of any Known Claim shall be equal to the amount agreed upon by Parent
OP and the Company or determined by the Claim Arbitrator.
 
(iii)          If, as of the Closing Date, there shall be Known Claims which, in
the aggregate, have an aggregate value in excess of $20,000,000, an amount (the
“Known Claims Escrow Amount”) equal to (i)(A) the aggregate value of the Known
Claims minus (B) $20,000,000, or (ii) such smaller amount as shall be determined
by Parent REIT in its sole discretion, will be deposited with the Escrow Agent
at the Closing pursuant to Section 2.5(b).
 
(iv)         The notification of a Known Claim, and any determination by the
Claim Arbitrator with respect to the validity or value of any Known Claim, shall
be made for the sole purpose of this Section 2.3(f) and Section 2.5(b) and shall
not limit or otherwise affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement or the right of the Parent Indemnitees to be indemnified
and recover the full amount of any Claim pursuant to Article 10.
 
Section 2.4       Contribution of Unit Consideration to New Company
 
The Contributors shall be deemed to have received the Unit Consideration in
exchange for the Contributions and to have immediately contributed the Unit
Consideration to New Company in exchange for an equal number of New Company
Common Units.  In furtherance of the preceding sentence, at or promptly
following the Closing, Parent OP shall, on behalf of each of the Contributors
and the Escrow Agent, contribute the Parent OP Common Units issuable to the
Contributors and the Escrow Agent to New Company in exchange for an equal number
of New Company Common Units to be issued in the name of such Contributor or the
Escrow Agent, as applicable.  Each Contributor and the Escrow Agent has or shall
be deemed to have instructed Parent OP to make the foregoing contribution on its
behalf in accordance with the terms of this Section 2.4.  Notwithstanding any
provision of this Agreement to the contrary, in no event shall Parent OP Common
Units be delivered or registered in the name of any Contributor or the Escrow
Agent.  All references to Escrow Units in this Agreement shall, to the extent
applicable, be deemed to refer to the New Company Common Units issued in the
name of the Escrow Agent in accordance with the terms of this Section 2.4.

 
25

--------------------------------------------------------------------------------

 

Section 2.5       ***13
 
Section 2.6       Book Entry; No Fractional Units
 
(a)           All Parent OP Common Units and New Company Common Units issuable
pursuant to this Agreement shall be issued in book-entry form and shall not be
represented by certificates or scrip.
 
(b)           In lieu of the issuance of any fractional Parent OP Common Units,
Parent OP shall distribute to each Contributor who otherwise would be entitled
to receive such fractional Parent OP Common Unit an amount in cash (rounded to
the nearest cent), out of the proceeds of additional borrowings pursuant to the
Financing which have the benefit of the Member Guarantees, determined by
multiplying (i) the Parent Closing Price by (ii) the fraction of a Parent OP
Common Unit (rounded to the nearest thousandth when expressed in decimal form)
of a Parent OP Common Unit which such Member would otherwise be entitled to
receive pursuant to this Article 2.
 
Section 2.7       Purchase and Sale of St. Augustine Interests and St. Augustine
Land
 
(a)           Subject to the terms and conditions set forth in this Agreement,
at the Closing, (i) LVP OP shall sell, transfer, assign and deliver (or cause to
be sold, transferred, assigned and delivered) to Parent Sub, and Parent Sub
shall purchase and acquire, all of LVP OP’s right, title and interest in and to
the St. Augustine Interests and the St. Augustine Land and (ii) Parent Sub shall
pay to LVP OP an amount in cash equal to the St. Augustine Cash Amount.
 
(b)           Real and personal property Taxes with respect to the St. Augustine
Interests and St. Augustine Land for the taxable period which includes the
Closing Date shall be prorated between LVP OP and Parent Sub, with such Taxes
being borne by LVP OP based on the ratio of the number of days in the relevant
period prior to and including the Closing Date to the total number of days in
the actual taxable period with respect to which such Taxes are assessed,
irrespective of when such Taxes are due, become a lien or are assessed, and such
Taxes being borne by Parent Sub based on the ratio of the number of days in the
relevant period after the Closing Date to the total number of days in the actual
taxable period with respect to which such Taxes are assessed, irrespective of
when such Taxes are due, become a lien or are assessed.  Following Closing,
Parent Sub and LVP OP shall cooperate to calculate and make such payments to
each other to give effect to the foregoing pro ration.
 

--------------------------------------------------------------------------------

13 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
RELATING TO THE GROUP COMPANIES
 
Except as set forth in the disclosure schedules (the “Company Schedules”) of the
Company delivered to Parent REIT and Parent OP concurrently with the execution
and delivery of this Agreement (provided that any fact or condition disclosed in
any Schedule in the Company Schedules will be deemed to be disclosed in any
other Schedule in the Company Schedules and for purposes of any other
representation or warranty made elsewhere in Article 3 to the extent that it is
reasonably apparent that such disclosure is applicable to such other Schedule in
the Company Schedules (notwithstanding the omission of a reference or cross
reference thereto) or such other representation or warranty) and assuming, in
each case, the accuracy of the representations and warranties of the Parent
Parties in Article 5, the Company hereby represents and warrants to Parent OP as
follows (it being understood that the representations and warranties in this
Article 3 shall not be deemed to have been breached as a result of (x) any
action taken by a Group Company after the date hereof (including the entry into
any Contract), to the extent such action was taken in compliance with this
Agreement, (y) any action not taken by a Group Company after the date hereof, to
the extent such action was prohibited by this Agreement, or (z) the fact that
any matter described in clause (x) or (y) above was (i) not included in the
Company Schedules or (ii) not disclosed to or made available to the Parent
Parties prior to the date hereof):
 
Section 3.1       Organization and Qualification; Subsidiaries
 
(a)           Each Group Company is duly organized, validly existing and in good
standing (or the equivalent thereof) under the laws of its respective
jurisdiction of organization, and has all requisite company power and authority
to own, lease and operate its properties and to carry on its businesses as
presently conducted.
 
(b)           Each Group Company is duly qualified or licensed to transact
business and is in good standing (or the equivalent thereof) in each
jurisdiction in which the property owned, leased or operated by it, or the
nature of the business conducted by it, makes such qualification or licensing
necessary.
 
(c)           The Company has made available to Parent REIT prior to the date
hereof complete and accurate copies of the Governing Documents and, to the
extent in existence, the stock record book, the minute book and other corporate
or similar organizational records of each Group Company.  The other records
(corporate, financial and other) of each Group Company have been maintained in
accordance with applicable requirements of Law and in a manner consistent with
accounting policies appropriate for entities engaged in similar businesses.
 
Section 3.2       Capitalization of the Group Companies
 
(a)           The authorized membership interests of the Company consist of an
unlimited number of authorized Company Membership Interests.  All of the issued
and outstanding Company Membership Interests have been duly authorized and
validly issued, and, as of the date hereof, are owned of record and beneficially
as set forth on Schedule 3.2(a)(i) free and clear of any preemptive rights,
restrictions on transfer and Liens, in each case other than Qualified Permitted
Liens.  As of the Closing Date, the Company Membership Interests will be owned
of record and beneficially as set forth on Schedule 3.2(a)(ii) free and clear of
any preemptive rights, restrictions on transfer and Liens, in each case other
than Qualified Permitted Liens.  Except as set forth on Schedule 3.2(a)(i) or
Schedule 3.2(a)(ii), there are (x) no other equity securities of the Company,
(y) no securities of the Company convertible into or exchangeable for equity
securities of the Company, and (z) no agreements, arrangements, or other
subscriptions, options, warrants, conversion rights, stock appreciation rights,
“phantom” stock, stock units, calls, claims, rights of first refusal, rights
(including preemptive rights), commitments, arrangements or agreements to which
the Company is a party or by which it is bound in any case obligating the
Company to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, stock or other equity
securities of the Company, or obligating the Company to grant, extend or enter
into any such subscription, option, warrant, conversion right, stock
appreciation right, call, right, commitment, arrangement or agreement.

 
27

--------------------------------------------------------------------------------

 

(b)           Schedule 3.2(b) sets forth the jurisdiction of organization, the
authorized capital stock or other equity interests and the number and type of
the issued and outstanding shares of capital stock or other equity interests of
each Subsidiary of the Company.  Except as set forth on Schedule 3.2(b), no
Group Company directly or indirectly owns any equity or similar interest in, or
any interest convertible into or exchangeable or exercisable for, at any time,
any equity or similar interest in, any corporation, partnership, limited
liability company, joint venture or other business association or entity. 
Schedule 3.2(b) sets forth the name, owner, jurisdiction of formation or
organization (as applicable) and percentages of outstanding equity securities
owned, directly or indirectly, by each Group Company, with respect to each
corporation, partnership, limited liability company, joint venture or other
business association or entity which such Group Company owns, directly or
indirectly, any equity or equity-related securities.
 
(c)           Except as set forth on Schedule 3.2(c) or as set forth in its
Governing Documents made available to Parent REIT prior to the date hereof, all
outstanding equity securities of each Subsidiary of the Company (except to the
extent such concepts are not applicable under the applicable Law of such
Subsidiary’s jurisdiction of formation or other applicable Law) have been duly
authorized and validly issued, are free and clear of any preemptive rights,
restrictions on transfer and Liens, in each case other than Qualified Permitted
Liens, and are owned, beneficially and of record, by another Group Company. 
Except as set forth on Schedule 3.2(c), there are (x) no other equity securities
of the Subsidiaries of the Company, (y) no securities of the Subsidiaries of the
Company convertible into or exchangeable for equity securities of the
Subsidiaries of the Company, and (z) no agreements, arrangements, or other
subscriptions, options, warrants, conversion rights, stock appreciation rights,
“phantom” stock, stock units, calls, claims, rights of first refusal, rights
(including preemptive rights), commitments, arrangements or agreements to which
any of the Subsidiaries of the Company is a party or by which it is bound in any
case obligating the Subsidiaries of the Company to issue, deliver, sell,
purchase, redeem or acquire, or cause to be issued, delivered, sold, purchased,
redeemed or acquired, stock or other equity securities of the Subsidiaries of
the Company, or obligating the Subsidiaries of the Company to grant, extend or
enter into any such subscription, option, warrant, conversion right, stock
appreciation right, call, right, commitment, arrangement or agreement.

 
28

--------------------------------------------------------------------------------

 

(d)           Schedule 3.2(d)(i) sets forth the authorized membership interests
of each of the Other Group Companies. All of the issued and outstanding
membership interests of the Other Group Companies have been duly authorized and
validly issued, are free and clear of any preemptive rights, restrictions on
transfer and Liens, in each case other than Qualified Permitted Liens.  As of
the date hereof, the membership interests of each Other Group Company are owned
of record and beneficially as set forth on Schedule 3.2(d)(ii) free and clear of
any preemptive rights, restrictions on transfer and Liens, in each case other
than Qualified Permitted Liens.  As of the Closing Date, the membership
interests of each Other Group Company will be owned of record and beneficially
as set forth on Schedule 3.2(d)(iii) free and clear of any preemptive rights,
restrictions on transfer and Liens, in each case other than Qualified Permitted
Liens.  Except as set forth on Schedule 3.2(d)(i), Schedule 3.2(d)(ii) or
Schedule 3.2(d)(iii), there are (x) no other equity securities of the Other
Group Companies, (y) no securities of the Other Group Companies convertible into
or exchangeable for equity securities of the Other Group Companies, and (z) no
agreements, arrangements, or other subscriptions, options, warrants, conversion
rights, stock appreciation rights, “phantom” stock, stock units, calls, claims,
rights of first refusal, rights (including preemptive rights), commitments,
arrangements or agreements to which any of the Other Group Companies is a party
or by which it is bound in any case obligating the Other Group Companies to
issue, deliver, sell, purchase, redeem or acquire, or cause to be issued,
delivered, sold, purchased, redeemed or acquired, stock or other equity
securities of the Other Group Companies, or obligating the Other Group Companies
to grant, extend or enter into any such subscription, option, warrant,
conversion right, stock appreciation right, call, right, commitment, arrangement
or agreement.
 
(e)           Schedule 3.2(e) sets forth the jurisdiction of organization, the
authorized capital stock or other equity interests and the number and type of
the issued and outstanding shares of capital stock or other equity interests of
each Subsidiary of each Other Group Company all of which are owned beneficially
and of record, directly or indirectly, by the relevant Other Group Company or a
Subsidiary thereof.  Except as set forth on Schedule 3.2(e), no Other Group
Company directly or indirectly owns any equity or similar interest in, or any
interest convertible into or exchangeable or exercisable for, at any time, any
equity or similar interest in, any corporation, partnership, limited liability
company, joint venture or other business association or entity.  Except as set
forth on Schedule 3.2 (e) or as set forth in its Governing Documents, all
outstanding equity securities of each Subsidiary of each Other Group Company
(except to the extent such concepts are not applicable under the applicable Law
of such Subsidiary’s jurisdiction of formation or other applicable Law) have
been duly authorized and validly issued, are free and clear of any preemptive
rights, restrictions on transfer and Liens, in each case other than Qualified
Permitted Liens, and are owned, beneficially and of record, by such Other Group
Company or its Subsidiary.  Except as set forth on Schedule 3.2(e), there are
(x) no other equity securities of the Subsidiaries of any Other Group Company,
(y) no securities of the Subsidiaries of any Other Group Company convertible
into or exchangeable for equity securities of the Subsidiaries of any Other
Group Company, and (z) no agreements, arrangements, or other subscriptions,
options, warrants, conversion rights, stock appreciation rights, “phantom”
stock, stock units, calls, claims, rights of first refusal, rights (including
preemptive rights), commitments, arrangements or agreements to which any of the
Subsidiaries of any Other Group Company is a party or by which it is bound in
any case obligating the Subsidiaries of any Other Group Company to issue,
deliver, sell, purchase, redeem or acquire, or cause to be issued, delivered,
sold, purchased, redeemed or acquired, stock or other equity securities of the
Subsidiaries of any Other Group Company, or obligating the Subsidiaries of any
Other Group Company to grant, extend or enter into any such subscription,
option, warrant, conversion right, stock appreciation right, call, right,
commitment, arrangement or agreement.

 
29

--------------------------------------------------------------------------------

 

(f)            Except as set forth on Schedule 3.2(f), upon consummation of the
Contemplated Transactions, including the execution and delivery of the documents
to be delivered at the Closing, Parent OP shall be, as direct or beneficial
owner, vested with good and marketable title in and to all of the outstanding
equity interests of each Group Company, free and clear of any preemptive rights,
restrictions on transfer and Liens (in each case other than (i) Liens created
pursuant to the Financing, (ii) Liens otherwise created by the Parent Parties or
any of their Affiliates (other than a Group Company prior to Closing) or (iii)
Qualified Permitted Liens).
 
(g)           Except as set forth on Schedule 3.2(b), Schedule 3.2(c) or
Schedule 3.2(d)(ii), no Employee (or Permitted Designee of an Employee as
defined in any Employee Agreement) has any ownership interests in any of the
Group Companies. After the Closing, there will not be any outstanding offers of
an opportunity to purchase an equity interest in any development project of any
Group Company, or any Group Company or any Owned Real Properties, in each case
with any Employees who are terminated at or prior to the Closing.
 
Section 3.3       Authority
 
(a)           The Company has the requisite limited liability company power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to consummate the Contemplated
Transactions.  The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
Contemplated Transactions that are required to be performed by the Company have
been duly authorized by all necessary limited liability company action
(including any member vote or approval) on the part of the Company.  This
Agreement and the other Transaction Documents to which it is a party has been
duly executed and delivered by the Company and constitutes the valid, legal and
binding agreement of the Company, enforceable against the Company in accordance
with their terms, except to the extent that enforceability may be limited by
(i)  applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(b)           Each of Mill Run and Ewell has the requisite limited liability
company power and authority to execute and deliver the LP Purchase Agreement and
to consummate the transactions contemplated thereby.  The execution and delivery
of the LP Purchase Agreement and the consummation of the transactions
contemplated thereby that are required to be performed by Mill Run and Ewell
have been duly authorized by all necessary limited liability company action
(including any member vote or approval) on the part of Mill Run and Ewell.  The
LP Purchase Agreement has been duly executed and delivered by Mill Run and Ewell
and constitutes the valid, legal and binding agreement of Mill Run and Ewell,
enforceable against Mill Run and Ewell in accordance with its terms, except to
the extent that enforceability may be limited by (i)  applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).  The limited liability company interests in Mill Run and Ewell are
uncertificated and have been maintained in book entry form only.

 
30

--------------------------------------------------------------------------------

 

Section 3.4       Financial Statements; Indebtedness
 
(a)           Attached hereto as Schedule 3.4 are true and complete copies of
the following financial statements (such financial statements, the “Financial
Statements”): 
 
(i)            the unaudited combined consolidated balance sheet of the Group
Companies (including the St. Augustine Land) as of December 31, 2008 and the
related unaudited combined consolidated statements of income and cash flows for
the fiscal year ended December 31, 2008 (the “2008 Unaudited Financial
Statements”); and
 
(ii)           the unaudited combined consolidated balance sheet of the Group
Companies (including the St. Augustine Land) as of September 30, 2009 (the
“Latest Balance Sheet”) and the related unaudited combined consolidated
statements of income and cash flows for the nine month period ending on such
date (the “September 30 Unaudited Financial Statements”).
 
(b)           Except as set forth on Schedule 3.4, each Financial Statement
(x) has been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, from the books and records of the Group
Companies (including the St. Augustine Land), except as may be indicated in the
notes thereto and except for the absence of footnotes and subject to year-end
adjustments which are immaterial in amount, and (y) fairly presents, in all
material respects, the consolidated financial position of the Group Companies as
of the dates thereof, their results of operations and cash flows for the periods
then ended (subject, in the case of the September 30 Unaudited Financial
Statements, to the absence of footnotes and to year-end adjustments which are
immaterial in amount).
 
(c)           Each of the Group Companies maintains internal accounting controls
which provide reasonable assurance that (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the financial and statutory statements of the Group
Companies and to maintain accountability for the Group Companies’ consolidated
assets; (iii) access to the Group Companies’ assets is permitted only in
accordance with management’s authorization; and (iv) the reporting of the Group
Companies’ assets is compared with existing assets at regular intervals.  None
of the Group Companies has received or otherwise had or obtained knowledge of
any material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods, including any complaint, allegation, assertion or claim that any of the
Group Companies has engaged in illegal accounting or auditing practices, in each
case which material complaint, allegation, assertion or claim remains
unresolved.
 
(d)           Except as set forth on Schedule 3.4(d), none of the Group
Companies has entered into any Off Balance Sheet Arrangements.
 
(e)           Except as set forth on Schedule 3.4(e), Schedule 3.4(f) and
Schedule 3.4(g) there is no outstanding Funded Indebtedness (except for Funded
Indebtedness incurred after the date hereof in compliance with Section 6.1(b). 
Schedule 3.4(e) sets forth a list of all capitalized leases, letters of credit
and “synthetic loans” to which any Group Company is a party or beneficiary.

 
31

--------------------------------------------------------------------------------

 

(f)            Schedule 3.4(f) sets forth a true and complete list of all Funded
Indebtedness which has a fixed interest rate (the “Fixed Rate Debt”) (except for
Funded Indebtedness incurred after the date hereof in compliance with Section
6.1(b)).  The Company has made available true, correct and complete copies of
documents evidencing each Fixed Rate Debt to Parent REIT.  The Group Companies
have made all payments of principal, interest and any other sums that are due
and payable under, or with respect to the Fixed Rate Debt.  Except as set forth
on Schedule 3.4(f), no Group Company, on the one hand, nor, to the knowledge of
the Company, any other party on the other hand, is in breach, default or an
event of default under any Fixed Rate Debt, which breach, default or an event of
default remains uncured, and no uncured event has occurred which with or without
the lapse of time or the giving of notice or opportunity to cure would
constitute a breach, default or event of default under any Fixed Rate Debt.
 
(g)           ***14
 
(h)           At the Closing, the Group Companies will have possession of all
books, records and other documents (whether in paper or electronic form)
pertaining to their businesses, properties and assets (including, without
limitation business plans, financial statements, work papers and Tax Returns);
provided that the Group Companies will be deemed to have possession of
electronic records maintained by an unaffiliated third party service provider if
such Group Companies have customary access thereto in accordance with contracts
disclosed in the Company Disclosure Schedules.
 
Section 3.5       Consents and Approvals; No Violations
 
(a)           Except as set forth on Schedule 3.5(a), no consent, approval,
order or authorization of, or registration, declaration or filing with, notice
to or permit from any Governmental Entity is necessary for the execution,
delivery or performance of this Agreement and the other Transaction Documents to
which it is a party by the Company, or the consummation by the Company of the
Contemplated Transactions.  Neither the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party by the
Company nor the consummation by the Company of the Contemplated Transactions
will (a) conflict with or result in any breach of any provision of any Group
Company’s Governing Documents, (b) except as set forth on Schedule 3.5(a), and
assuming the receipt of the Required Consents and repayment of the Floating Rate
Debt at Closing, result in a violation or breach of, or cause acceleration, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration), or require
any notice or consent under any of the terms, conditions or provisions of any
Contract to which any Group Company is a party or by which it or any of their
respective properties is bound or affected, (c) conflict with or violate any Law
or Order applicable to any Group Company or any of their respective properties
or assets, or (d) except as expressly contemplated by this Agreement and the
other Transaction Documents to which it is a party, result in the creation of
any Lien upon any of the assets of any Group Company, the Company Membership
Interests or any membership or other equity interest of any Group Company.
 

--------------------------------------------------------------------------------

14 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
32

--------------------------------------------------------------------------------

 

(b)           Without limiting the generality of the foregoing, the Contemplated
Transactions do not, except as contemplated by the Required Consents, the terms
of any Funded Indebtedness, or the Governing Documents of the Group Companies,
violate any provision regarding direct or indirect transfers of interests in any
Group Company that are set forth in any agreement relating to the operation,
financing or ownership of any Group Company.
 
Section 3.6       Material Contracts
 
(a)           Except as set forth on Schedule 3.6(a) (collectively, the
“Material Contracts”) and except for this Agreement and other Contracts entered
into in compliance with Section 6.1(b) after the date hereof, no Group Company
is a party to or bound by:
 
(i)            any mortgage, deed of trust, loan agreement, letter of credit,
note, bond, debenture or indenture or other similar document in respect of
indebtedness for borrowed money, including any such document relating to Funded
Indebtedness or any Owned Real Property;
 
(ii)           any agreement which would restrict it or any of its Affiliates
(including Parent OP or any of its Affiliates after the Closing) from prepaying
any of their indebtedness without penalty or premium at any time or which
requires any of them to maintain any amount of indebtedness;
 
(iii)          any Off Balance Sheet Arrangement;
 
(iv)         any guarantee of any indebtedness or debt securities or other
obligation of another Person (other than any Group Company), any “keep well” or
other agreement to maintain any financial statement condition of another Person
or any arrangement having the economic effect of any of the foregoing;
 
(v)          any partnership agreement, limited liability company agreement,
joint venture or other similar agreement (other than the Company LLC Agreement)
relating to the formation, creation, operation, management or control of any
partnership or joint venture;
 
(vi)         any agreement for the purchase or lease of materials, supplies,
goods, services or equipment that is not terminable on thirty (30) days notice
by such Group Company and that provides for or is reasonably likely to require
either (A) annual aggregate payments by, or other consideration from, such Group
Company of $100,000 or more, or (B) aggregate payments from such Group Company
of $100,000 or more over the remaining term of the agreement;
 
(vii)        any contract or agreement that restricts it or any of its
Affiliates (including Parent OP or any of its Affiliates after the Closing) from
(A) engaging in any line of business, (B) owning any properties or assets, (C)
conducting any business operations, property ownership, or property development
in any geographic area, (D) engaging in business with, or providing or acquiring
services or products from or to, any Person;

 
33

--------------------------------------------------------------------------------

 

(viii)       any agreement pursuant to which it manages or provides services
with respect to any real properties other than the Owned Real Properties;
 
(ix)          any agreement entered into by it providing for the sale of, or
option to sell, any Owned Real Properties or the purchase of, or option to
purchase, any real estate not yet consummated as of the date hereof;
 
(x)           any contract or agreement pursuant to which it agrees to indemnify
or hold harmless any director, officer or Employee (in each case other than the
Governing Documents for the Group Companies made available to Parent REIT prior
to the date hereof) or, other than indemnities provided in the ordinary course
of business, any third party;
 
(xi)          any agreement pursuant to which it has potential liability in
respect of any purchase price adjustment, earn-out or contingent purchase price;
or
 
(xii)         any agreement to consummate any future disposition or acquisition
of assets or properties, or any future merger or business combination with
respect to any Group Company.
 
(b)           Except as set forth on Schedule 3.6(b), each Material Contract is
valid and binding on the applicable Group Company and each other party thereto
and enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting generally the
enforcement of creditors’ rights and subject to general principles of equity). 
Except as set forth on Schedule 3.6(b), since January 1, 2009, no Group Company
has received written notice of any default under any Material Contract and no
Group Company is in, or alleged to be in, breach or default under any of the
Material Contracts and no condition or event exists which with the giving of
notice or the passage of time, or both, would constitute a breach or default. 
The Company has made available to Parent REIT prior to the date hereof true and
complete copies of each Material Contract.
 
Section 3.7       Absence of Changes
 
Except as set forth on Schedule 3.7, (a) since the date of the Latest Balance
Sheet, there have not been any events, developments or occurrences (nor have any
facts become known) that, individually or in the aggregate, have had or would
reasonably be expected to have a Company Material Adverse Effect and (b) during
the period beginning on the date of the Latest Balance Sheet and ending on the
date of this Agreement, the Group Companies have not taken, or authorized the
taking of, any of the actions of the type described in Section 6.1(b)(i),
Section 6.1(b)(ii), Section 6.1(b)(iii), Section 6.1(b)(iv), Section 6.1(b)(v),
Section 6.1(b)(ix), Section 6.1(b)(x), Section 6.1(b)(xi), Section 6.1(b)(xii),
Section 6.1(b)(xx), Section 6.1(b)(xxi) or Section 6.1(b)(xxiii) which had such
action been taken after the date of this Agreement would be in violation of such
foregoing subsections of Section 6.1(b).
 
Section 3.8       Litigation
 
Except as set forth on Schedule 3.8, there is no suit, litigation, arbitration,
claim, action, proceeding or investigation pending or threatened against any
Group Company or any of their respective properties or assets, including any
facilities that are currently or were formerly owned by any Group Company,
before any Governmental Entity.  Except as set forth on Schedule 3.8, no Group
Company (or any of its properties or assets) is subject to any outstanding
Order.

 
34

--------------------------------------------------------------------------------

 

Section 3.9       Compliance with Applicable Law
 
(a)           Except as set forth on Schedule 3.9(a), the Group Companies hold
all permits, licenses, approvals, certificates, variances, exemptions, orders,
franchises, consents and other authorizations of and from all, and have made all
declarations and filings with, Governmental Entities necessary for the lawful
conduct of their respective businesses, as presently conducted or intended to be
conducted by such Group Company as of the date hereof, (“Company Permits”).  All
of the Company Permits are valid and in full force and effect and the Group
Companies are in compliance with the terms of the Company Permits.  No
suspension or cancellation of any Company Permit is pending or threatened, and
no such suspension or cancellation will result from the Contemplated
Transactions.  The Company Permits collectively constitute all of the permits
necessary to permit the Group Companies to lawfully conduct and operate their
business as currently conducted and to own and use their properties and assets
in the manner in which such properties and assets are currently owned and used.
 
(b)           Except as set forth on Schedule 3.9(b), the business of the Group
Companies is, and has been at all times, operated in compliance with all
applicable Laws.  No investigation or review by any Governmental Entity with
respect to the Group Companies is pending or threatened.
 
(c)           Within the last five (5) years, none of the Group Companies or
their respective directors, officers, agents or employees acting for or on
behalf of any of the Group Companies, has, in violation of any applicable Law:
(i) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (w) to obtain favorable treatment in
securing business, (x) to pay for favorable treatment for business secured, or
(y) to obtain special concessions or for special concessions already obtained,
for or in respect of any Group Company; (ii) received, directly or indirectly,
any rebates, payments, commissions, promotional allowances or any other economic
benefits, regardless of their nature or type, from any customer, governmental
employee or other person or entity with whom any Group Company will do business
directly or indirectly; or (iii) established or maintained any fund or asset
that has not been recorded in the books and records of the Group Companies.
 
(d)           This Section 3.9 does not relate to (i) environmental matters
(which are the subject of Section 3.11), Tax matters (which are the subject of
Section 3.14) or real property matters (which are the subject to Section 3.16)
or (ii) Laws expressly addressed by Section 3.10 (Employee Benefits Matters) or
Section 3.13 (Labor Matters).
 
Section 3.10    Employee Benefit Plans
 
(a)           Schedule 3.10(a) contains a true and complete list of each
Employee Benefit Plan and each Employee Agreement.  Neither the Group Companies
nor any ERISA Affiliate has any plan or commitment, whether legally binding or
not, to establish any new Employee Benefit Plan, to enter into any Employee
Agreement or to modify or to terminate any Employee Benefit Plan or Employee
Agreement (except to the extent required by Law or to conform any such Employee
Benefit Plan or Employee Agreement to the requirements of any applicable Law, in
each case as previously disclosed to Parent REIT and Parent OP, or as required
by this Agreement), nor has any intention to do any of the foregoing been
communicated to Employees.

 
35

--------------------------------------------------------------------------------

 

(b)           The Group Companies have made available to Parent REIT (i)
current, accurate and complete copies of all documents constituting each
Employee Benefit Plan and each Employee Agreement, including all amendments
thereto, side letters of understanding and trust or funding agreements with
respect thereto; (ii) the two (2) most recent annual actuarial valuations, if
any, prepared for each Employee Benefit Plan; (iii) the two (2) most recent
annual reports (Series 5500 and all schedules thereto), if any, required under
ERISA in connection with each Employee Benefit Plan or related trust; (iv) a
statement of alternative form of compliance pursuant to Department of Labor
Regulation §2520.104-23, if any, filed for each Employee Benefit Plan which is
an “employee pension benefit plan” as defined in Section 3(2) of ERISA for a
select group of management or highly compensated employees; (v) the most recent
determination letter received from the IRS, if any, for each Employee Benefit
Plan and related trust which is intended to satisfy the requirements of Section
401(a) of the Code; (vi) the most recent summary plan description together with
the most recent summary of material modifications, if any, required under ERISA
with respect to each Employee Benefit Plan and (vii) IRS letters concerning the
audit of the 2007 plan year of the Lightstone Group, LLC 401(k) Plan and the
transfer of administration to the Group Companies.
 
(c)           No Group Company or the Prime Manager contributes to or has been
obligated to contribute during the six (6) years preceding the date hereof to
any “multiemployer plan” (as defined in Section 3(37) of ERISA) or any “defined
benefit plan” (as defined in Section 3(35) of ERISA).
 
(d)           Except as set forth on Schedule 3.10(d), (i) the Group Companies
and each ERISA Affiliate have performed all obligations required to be performed
by them under each Employee Benefit Plan and Employee Agreement and none of the
Group Companies nor any ERISA Affiliate is in default under, or in violation of,
any Employee Benefit Plan; (ii) each Employee Benefit Plan has been established
and administered in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code, the Health Insurance Portability and
Accountability Act and other applicable Laws; (iii) each Employee Benefit Plan
which is intended to be qualified within the meaning of Code Section 401(a) has
received a favorable determination letter from the IRS as to its qualification,
and, to the knowledge of the Company, nothing has occurred that would reasonably
be expected to adversely affect such determination; (iv) no Group Company or any
ERISA Affiliate has any liability or obligation under any Employee Benefit Plan
which provides medical, life insurance or death benefits to Employees beyond
termination of their employment, except as may be required by Section 4980B of
the Code, or has ever contracted (whether in oral or written form) to any
Employee (either individually or to Employees as a group) that such Employee(s)
would be provided with life insurance, medical, severance or other employee
welfare benefits upon their retirement or termination of employment, except to
the extent required by Section 4980B of the Code; (v) no non-exempt “prohibited
transaction,” within the meaning of Section 4975 of the Code or Section 406 of
ERISA, has occurred with respect to any Employee Benefit Plan; (vi) the
sponsorship of each Employee Benefit Plan (and the administration of the
Lightstone Group, LLC 401(k) Plan) can be transferred from the Group Companies
to an Affiliate other than another Group Company without liability to the Group
Companies and the Group Companies will cease to be participating employers in
any Employee Benefit Plan as of the Closing; (vii) the Group Companies have made
all payments with respect to all periods through the date hereof which are
required by each Employee Benefit Plan, each related trust, or by Law to be made
to, or with respect to, each Employee Benefit Plan (including all insurance
premiums or intercompany charges with respect to, each Employee Benefit Plan);
and (viii) the Group Companies do not have an obligation to reimburse or
indemnify any Employee with respect to taxes under Section 409A of the Code
relating to an Employee Benefit Plan.

 
36

--------------------------------------------------------------------------------

 

(e)           No actions, audits, proceedings, arbitrations, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or,
to the knowledge of the Company, threatened or anticipated (other than routine
claims for benefits) against the Group Companies or any administrator, trustee
or other fiduciary of any Employee Benefit Plan with respect to any Employee
Benefit Plan or Employee Agreement, or against any Employee Benefit Plan or
against the assets of any Employee Benefit Plan.
 
(f)            From and after the Closing, the Group Companies have no
liability, contingent or otherwise, to, or with respect to, any Employee Benefit
Plan.
 
Section 3.11    Environmental Matters
 
Except as set forth on Schedule 3.11:
 
(a)           (i)  No Group Company is in violation of any applicable Law or
Order relating to pollution or occupational health and safety, protection of the
environment (including indoor or ambient air, surface water, groundwater, land
surface or subsurface) or natural resources, including laws and regulations
relating to the release or threatened release of any Hazardous Substances or to
the manufacture, management, possession, presence, generation, processing,
distribution, use, treatment, storage, disposal, transportation, abatement,
removal, remediation or handling of, or exposure to, Hazardous Substances
(collectively, “Environmental Laws”) and (ii) each Group Company holds and is in
compliance with all permits, approvals, identification numbers, licenses and
other authorizations required under any Environmental Laws to own or operate its
assets and businesses as currently owned and operated (“Environmental Permits”).
 
(b)           Since January 1, 2007, no Group Company has received any written
notice of, and there are no pending or threatened, administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to Hazardous
Substances or any Environmental Law against or affecting the Group Companies or
any of the their respective properties or assets.
 
(c)           There are no Hazardous Substances at, on, under or migrating to or
from, any real property currently or formerly owned, leased or operated by any
Group Company or any of its respective predecessors, or any other location, in
each case, that could reasonably be expected to result in liability of the Group
Companies under or pursuant to any Environmental Law.

 
37

--------------------------------------------------------------------------------

 

(d)          No Group Company has received any written notice or claim alleging
that such Group Company is or may be in violation of, or liable under, or a
potentially responsible party pursuant to, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 or any other Environmental Law
and, to the knowledge of the Company, there is no basis for any such notice or
claim.  No Group Company has entered into or agreed to any consent decree or
order or is a party to any judgment, decree or judicial order relating to
compliance with Environmental Laws, Environmental Permits or the investigation,
sampling, monitoring, treatment, remediation, removal or cleanup of Hazardous
Substances that has not been resolved in all material respects and, to the
knowledge of the Company, no investigation, litigation or other proceeding is
pending or, threatened with respect to any of the above.  No Group Company has
assumed by contract any liability under any Environmental Law or relating to any
Hazardous Substances, or is an indemnitor in connection with any claim by any
third party indemnity for any liability under any Environmental Law or relating
to any Hazardous Substances.
 
(e)           To the knowledge of the Company, there are no past or present
conditions, events, circumstances, facts, activities, practices, incidents,
actions, omissions or plans:  (x) that may reasonably be expected to interfere
with or prevent continued compliance by any Group Company with Environmental
Laws and the requirements of Environmental Permits, (y) that may result in
liability of or adversely affect any Group Company under or pursuant to any
Environmental Law, or (z)  that may form the basis of any claim, action, suit,
proceeding, hearing, investigation, inquiry or lien against or any Group Company
under or pursuant to any Environmental Law.
 
(f)           The Company has made available to Parent REIT prior to the date
hereof true and complete copies and results of any material reports, studies,
analyses or monitoring in the possession of any Group Company with respect to
actual or potential liabilities of any Group Company under Environmental Laws or
the presence of Hazardous Substances at, on, under or migrating to or from, any
real property currently or formerly owned, leased or operated by any Group
Company or any of their respective predecessors.
 
Section 3.12     Intellectual Property
 
(a)           Except as set forth on Schedule 3.12, the Group Companies own, are
licensed to use or otherwise have the right to use (in each case free and clear
of any Liens) all Intellectual Property required for the operation of the
business of the Group Companies (collectively, the “Company Intellectual
Property”).  Schedule 3.12 sets forth all Intellectual Property owned by the
Group Companies that is registered, issued or the subject of a pending
application for registration (collectively, the “Company Owned Intellectual
Property”).  None of the Company Owned Intellectual Property has been adjudged
invalid or unenforceable and the Company Owned Intellectual Property is valid
and enforceable, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws.
 
(b)          Schedule 3.12 sets forth all agreements (other than with respect to
off-the-shelf software pursuant to “shrink wrap” or “click wrap” license
agreements) pursuant to which Company Intellectual Property is licensed to the
Group Companies by a third party or pursuant to which any Group Company has
granted to a third party the right to use Company Owned Intellectual Property
(collectively, the “Company IP Licenses”).  Each Company IP License is valid and
enforceable, subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws and none of the Group Companies or, to the Company’s
knowledge, any other party to any Company IP License is in breach thereof or
default thereunder.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           There are no claims pending or threatened in writing against any
Group Company (i) against the use by such Group Company of any copyrights,
patents, trademarks, trade names, service marks, trade secrets, technology,
know-how or computer software programs and applications used in the business of
the Group Companies as currently conducted, (ii) challenging the ownership,
validity or effectiveness of any of the Company Owned Intellectual Property, or
(iii) challenging the license or legally enforceable right to use of the Company
IP Licenses.  The conduct of the business of the Group Companies as currently
conducted does not infringe or otherwise violate the U.S. Intellectual Property
rights of any Person.  With respect to Intellectual Property used by, owned by
or licensed to any Group Company, the Group Company owns the entire right, title
and interest in the Company Owned Intellectual Property purported to be owned by
the Group Company and has the right to use the other Intellectual Property in
the continued operation of its business as currently conducted.  To the
knowledge of the Company, no third party is infringing or otherwise violating
the Company Owned Intellectual Property rights.
 
Section 3.13     Labor Matters
 
(a)           No work stoppage or labor strike against any of the Group
Companies by Employees is pending or threatened in writing.  The Group Companies
(i) are not a party to, or to the knowledge of the Company, threatened with any
organized labor dispute or litigation relating to labor matters involving any
Employees, including, without limitation, violation of any federal, state or
local labor, safety or employment Laws (domestic or foreign), charges of unfair
labor practices or discrimination complaints; (ii) have not engaged in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act; or (iii) are not presently, nor have been in the past
party to, or bound by, any collective bargaining agreement or union contract
with respect to Employees and no such agreement or contract is currently being
negotiated by the Group Companies or any of their Affiliates.
 
(b)           No Employees are currently represented by any labor union for
purposes of collective bargaining with any Group Company and no activities the
purpose of which is to achieve such representation of all or some of such
Employees are threatened or ongoing or have resulted in any petition for a
representation election filed with the National Labor Relations Board in the
past three months.
 
(c)           To the knowledge of the Company, no Employee is in violation of
any employment contract, patent disclosure agreement, or enforceable
non-competition agreement in any material respect.
 
 
39

--------------------------------------------------------------------------------

 

Section 3.14     Tax Matters
 
Except as set forth on Schedule 3.14:
 
(a)           Each Group Company (i) has timely filed (or had filed on its
behalf) all material Tax Returns required to be filed by it (after giving effect
to any filing extension granted by a Governmental Entity) and (ii) has paid (or
had paid on its behalf) or will timely pay all material Taxes (whether or not
shown on such Tax Returns) that are required to be paid by it.  Each such Tax
Return is true, correct and complete in all material respects.  The Latest
Balance Sheet reflects an adequate reserve (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) for
all Taxes payable by the each Group Company for all taxable periods and portions
thereof through the date of the Latest Balance Sheet.  No Group Company has
executed or filed with the IRS or any other Governmental Entity any agreement,
waiver or other document or arrangement extending the period for assessment or
collection of material Taxes payable by a Group Company (including any
applicable statute of limitation), which waiver or extension is currently in
effect, and no power of attorney with respect to any Tax matter is currently in
force with respect to any Group Company.
 
(b)           Each Group Company has since its formation been treated for U.S.
federal income tax purposes as a partnership or disregarded entity, as the case
may be, and not as a corporation or an association taxable as a corporation.
 
(c)           All material deficiencies asserted or material assessments made
with respect to taxes payable by any Group Company and that have been set forth
in writing to such Group Company as a result of any examinations by the IRS or
any other Governmental Entity have been fully paid and copies of all such
deficiency notices or assessments, as well as materials relating to the
settlement of such claims have been provided or made available to
representatives of Parent REIT.  There are no other material audits,
examinations or other proceedings relating to any material Taxes payable by any
Group Company by any taxing Governmental Entity in progress.  No Group Company
has received any written notice from any Governmental Entity that it intends to
conduct such an audit, examination or other proceeding in respect of a material
amount of Taxes payable by a Group Company or make any material assessment for
such Taxes.  No Group Company is a party to any litigation or pending litigation
or administrative proceeding relating to a material amount of Taxes payable by
such Group Company (other than litigation dealing with appeals of property tax
valuations).
 
(d)           Each Group Company has complied, in all material respects, with
all applicable laws, rules and regulations relating to the payment and
withholding of Taxes (including withholding of Taxes pursuant to Sections 1441,
1442, 1445, 1446, and 3402 of the Code or similar provisions under any state,
local, or non-U.S. Tax law) and has duly and timely withheld and paid over to
the appropriate taxing authorities all material amounts required to be so
withheld and paid over on or prior to the due date thereof under all applicable
Laws.
 
(e)           No material claim has been made in writing by a taxing authority
in a jurisdiction where a Group Company does not file Tax Returns that such
Group Company is or may be subject to taxation by that jurisdiction.
 
(f)           No Group Company has requested any extension of time within which
to file any material Tax Return, which material Tax Return has not yet been
filed.
 
(g)           No Group Company is a party to any Tax sharing or similar
agreement or arrangement, other than any agreement or arrangement solely between
two Group Companies, pursuant to which it will have any obligation to make any
payments after the Closing. For the avoidance of doubt, a Tax Protection
Agreement shall not constitute a Tax sharing or similar agreement or
arrangement.
 
 
40

--------------------------------------------------------------------------------

 

(h)           No Group Company has requested a private letter ruling from the
IRS or comparable rulings from other taxing authorities.
 
(i)            No Group Company is or has ever been a member of an affiliated
group filing a consolidated federal income tax return.
 
(j)            Other than Liens for Taxes not yet delinquent and Liens for Taxes
being contested in good faith and for which there are adequate reserves on the
financial statements of the Company (if such reserves are required pursuant to
GAAP), there are no Liens for a material amount of Taxes (other than Taxes not
yet due and payable for which adequate reserves have been made if required
pursuant to GAAP) upon any of the assets of the Group Companies.
 
(k)           Schedule 3.14(k) lists each of the Tax Protection Agreements
affecting the Group Companies.  As of the date of this Agreement, no person has
raised in writing, or threatened to raise, a material claim against a Group
Company for any breach of any such Tax Protection Agreement.  Attached to
Schedule 3.14(k) is a true, correct and complete copy of each Tax Protection
Agreement, including all schedules that were attached thereto or completed in
connection therewith.
 
(l)            No Group Company is a party to any understanding or arrangement
described in Section 6662(d)(2)(c)(ii) of the Code or Treasury Regulations
Section 1.6011-4(b) or is a material advisor as defined in Section 6111(b) of
the Code.
 
(m)          No Group Company has entered into any “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax law).
 
(n)          No Group Company is a foreign person as such term is defined in the
Code, and Treasury Regulations thereunder, for purposes the Foreign Investment
in Real Property Tax Act.
 
(o)          No Group Company will be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Code §7121 (or any corresponding
or similar provision of state, local, or non-U.S. income Tax law) executed on or
prior to the Closing Date; (iii) intercompany transactions or any excess loss
account described in Treasury Regulations under Code §1502 (or any corresponding
or similar provision of state, local, or non-U.S. income Tax law); (iv)
installment sale or open transaction disposition made on or prior to the Closing
Date; or (v) prepaid amount received on or prior to the Closing Date.
 
(p)           The maximum indemnity amount under the Tax Protection Agreements
related to contributions of direct or indirect interests in the Company to LVP
OP does not exceed $155 million.  The maximum indemnity amount under the Tax
Protection Agreements related to contributions of direct or indirect interests
in Mill Run to LVP OP does not exceed $37 million.  The maximum indemnity amount
under the Series C Optional Tax Indemnification does not exceed $35
million.  For purposes of determining the maximum indemnity amount under a Tax
Protection Agreement, it is assumed that each person entitled to protection
under such Tax Protection Agreement is subject to the highest marginal U.S.
federal, state and local income Tax rates applicable to an individual residing
in New York City, New York as of the date hereof.
 
 
41

--------------------------------------------------------------------------------

 
 
(q)           Schedule 3.14(q) includes a schedule of the tax basis of each
property listed on Schedule 3.16(b).
 
(r)           Schedule 3.14(r) outlines the impact of, and restrictions imposed
by, the Tax Protection Agreements on all Funded Indebtedness, including without
limitation, a schedule of all guarantees entered into pursuant to, or in
connection with, a Tax Protection Agreement.
 
Section 3.15    Brokers
 
No broker, finder, financial advisor or investment banker, other than the
Persons listed as “Financial Advisor” on Schedule 1.1(C) is entitled to any
broker’s, finder’s, financial advisor’s, investment banker’s or similar fee or
commission in connection with the Contemplated Transactions based upon
arrangements made by or on behalf of any Group Company.  True and complete
copies of the engagement letters between the Group Companies and each Person
listed in Schedule 1.1(C) have been made available to Parent REIT prior to the
date hereof.
 
Section 3.16    Real and Personal Property
 
(a)           Each Group Company is the sole legal owner of and, except as set
forth on Schedule 3.16(a), such Group Company has good and marketable title to
all items of tangible personal property reflected on the Latest Balance Sheet as
owned or leased by such Group Company free and clear of any Liens other than
Permitted Liens that do not materially detract from the value or intended use of
such property.  All equipment and other items of tangible personal property and
assets of each Group Company (i) are in good operating condition and in a state
of good maintenance and repair, ordinary wear and tear excepted, (ii) are usable
in the regular and ordinary course of business for their intended use and
purpose and (iii) conform to all applicable Laws and Orders.
 
(b)           Except as listed in Schedule 3.16(b), each Group Company (i) owns
fee simple title to each of the real properties (or the applicable portion
thereof) described on Schedule 3.16(b) as being owned in fee by such Group
Company and (ii) has a valid leasehold interest in each of the real properties
(or the applicable portion thereof) described on Schedule 3.16(b) as being
ground leased by such Group Company pursuant to those certain ground leases
(together with any amendments thereto, collectively, the “Company Ground
Leases”) described on Schedule 3.16(b) (all such owned and leased real property
interests, together with all buildings, structures and other improvements and
fixtures located on or under such real property and all easements, rights and
other appurtenances to such real property, and for the purposes of this Section
3.16 only, any real property owned by LVP St. Augustine Outlets LLC and the St.
Augustine Land, are referred to herein as collectively, the “Owned Real
Properties,”).  The interests of the Group Companies in the Owned Real
Properties are good, marketable and insurable and the same are owned free and
clear of all Liens except for Permitted Liens.
 
 
42

--------------------------------------------------------------------------------

 
 
(c)           Schedule 3.16(c) sets forth a true, correct and complete list of
the Leased Real Property as of the date hereof.  With respect to each respective
lease or sublease underlying the Leased Real Property, (i) such lease or
sublease constitutes the entire agreement to which a Group Company is a party
with respect thereto; (ii) no Group Company has assigned, sublet, transferred or
conveyed any interest in the leasehold; and (iii) such lease or sublease is in
full force and effect and is valid, binding and enforceable in accordance with
its terms against the lessor or lessee thereunder, as applicable, (iv) no Group
Company, on the one hand, nor, to the knowledge of the Company, any other party,
on the other hand, is in breach, default or an event of default under any such
lease or sublease, which breach, default or an event of default remains uncured,
and no uncured basis for termination of any such lease or sublease has occurred
and no uncured event has occurred which with or without the lapse of time or the
giving of notice or opportunity to cure would constitute a breach, default,
event of default or give rise to a right of termination, and no written
termination of or notice of default (with respect to any matter that remains
uncured) has been received by any Group Company with respect to any such lease
or sublease.  Schedule 3.16(c) sets forth, the date of each lease or sublease of
Leased Real Property, each amendment thereto and the names of the parties to
each such lease, as amended.  Except as set forth in Schedule 3.16(c), none of
the rights of the Group Companies under the leases and subleases underlying the
Leased Real Property is subject to termination or modification as a result of
the Contemplated Transactions.  The Company has made available to Parent REIT a
true, correct and complete copy of each lease and sublease underlying the Leased
Real Property.  No purchase or other option has been exercised under any lease
or sublease underlying the Leased Real Property, except options whose exercise
has been evidenced by a written document as described in Schedule 3.16(c), a
true and complete copy of which has been made available to Parent REIT prior to
the date hereof with the corresponding lease or sublease underlying the Leased
Real Property.  Except as set forth on Schedule 3.16(c),  there are not
outstanding any options, rights of first offer or rights of first refusal or any
other rights in favor of any of the Group Companies to acquire or sell any
portion of the Leased Real Properties (or rights to develop any portion of the
Leased Real Properties).
 
(d)           The Owned Real Properties and the Leased Real Properties are all
of the real properties owned or leased by the Group Companies.  Each of the
Owned Real Properties is suitable for its current use and its intended use by
such Group Company as of the date hereof and is in good operating condition,
ordinary wear and tear excepted.  All repairs or maintenance for any Owned Real
Properties necessary over the next twelve-month period following the date of
this Agreement in order to maintain such properties in such operating condition
are reflected in the Budget or are set forth in Schedule 3.16(d).  Since January
1, 2008, none of the Owned Real Properties has suffered any physical event or
condition which has resulted in a loss of value (other than ordinary wear and
tear and depreciation) which is not subject to insurance (subject to
deductibles) or which renders the property unfit for its intended use.  None of
the buildings or other improvements on the Owned Real Properties has any latent
or patent structural or mechanical defect.
 
 
43

--------------------------------------------------------------------------------

 

(e)           Each Company Ground Lease is valid, binding and enforceable
against the Group Company that is a tenant thereunder and, to the knowledge of
the Company, the other parties thereto in accordance with its terms, and is in
full force and effect.  Except as listed in Schedule 3.16(e), (i) the applicable
Group Company has performed all obligations required to be performed by it to
date under each of the Company Ground Leases, (ii) no Group Company, on the one
hand, nor, to the knowledge of the Company, any other party, on the other hand,
is in breach, default or an event of default under any Company Ground Lease
which breach, default or event of default remains uncured, (iii) no uncured
basis for termination of any such Company Ground Lease has occurred, and (iv) no
uncured event has occurred which with or without the lapse of time or the giving
of notice or opportunity to cure would constitute a breach, default, event of
default or give rise to a right of termination, and no written termination of or
notice of default (with respect to any matter that remains uncured) has been
received by any Group Company, with respect to any such Company Ground
Lease.  Schedule 3.16(e) sets forth, the date of each Company Ground Lease, each
amendment thereto and the names of the parties to each such lease, as
amended.  None of the rights of the Group Companies under the Company Ground
Leases is subject to termination or modification as a result of the entry into
the Transaction Documents or the consummation of the Contemplated
Transactions.  The Company has made available to Parent REIT prior to the date
hereof a true, correct and complete copy of each Company Ground Lease.  No
purchase or other option has been exercised under any of such Company Ground
Leases, except options whose exercise has been evidenced by a written document
as described in Schedule 3.16(e), a true and complete copy of which has been
made available to Parent REIT prior to the date hereof with the corresponding
Company Ground Lease.
 
(f)           Schedule 3.16(f) contains a true, correct and complete list of (i)
all leases, licenses and other occupancy agreements demising space at the Owned
Real Properties that were in effect as of November 30, 2009 as to which any
Group Company is a party as a landlord (such leases, licenses and other
occupancy agreements are, together with all amendments, modifications,
supplements, renewals, extensions and guarantees related thereto, the “Company
Leases”), their respective terms, any renewal options, and the rent and other
charges payable thereunder, (ii) all of the guaranties under which a guarantor
has guaranteed the obligations of the tenant under any such Company Lease, (iii)
all consents to sublease and consents to assignment that in either case any
Group Company or, to the extent in a Group Company’s possession, any predecessor
in interest to a Group Company has heretofore executed and delivered in respect
of such Company Leases and for which the applicable subleases are in effect (the
items that are described in the foregoing clauses (i)-(iii) above being
collectively referred to herein as the “Existing Company Lease Documents”).  The
Company has made available to Parent REIT prior to the date hereof true, correct
and complete copies of all Existing Company Lease Documents.  The Existing
Company Lease Documents are in full force and effect and are valid, binding on
and enforceable against each Group Company that is a party thereto and, to the
knowledge of the Company, each other party thereto, in accordance with their
respective terms.  Except as set forth on Schedule 3.16(f) or in the Existing
Company Lease Documents, (1) no tenant under a Company Lease has a right of
set-off or claim or counterclaim against the landlord arising out of the Company
Lease; (2) no tenant under a Company Lease has a right to relocate the premises
in the center in which such tenant occupies space; (3) no tenant under a Company
Lease has a right to lease any additional space; (4) no tenant under a Company
Lease has a right to be the exclusive seller or provider of products or services
in a center in which such tenant occupies space; (5) no tenant under a Company
Lease has any “co-tenancy right,” (e.g., a right to terminate the lease, reduce
the rent, reduce store hours or “go dark” based upon the actions or inactions of
another tenant); (6) no Company Leases provide for free rent periods or other
rent concessions applicable to any period of time after the date hereof; (7) no
tenant under a Company Lease is permitted to handle, store or dispose of
Hazardous Substances in violation of Environmental Laws; (8) no tenant under any
Company Lease has a right to cancel or terminate such Company Lease prior to the
end of the current term; (9) no Group Company has received notice of any
insolvency or bankruptcy proceeding involving any tenant under any Company
Lease; and (10) no Company Lease contains a “most favored nation” provision or
other similar provision which limits the amount of rent, common area maintenance
charges or other amounts payable by the tenant thereunder by reference to the
rent, common area maintenance charges or other amounts payable by one or more
tenants under other Company Leases.
 
 
44

--------------------------------------------------------------------------------

 
 
(g)           No Group Company has heretofore received from any of the
counterparties under the Existing Company Lease Documents to which such Group
Company is a party a notice to the effect that such Group Company is in default
(with respect to any matter that remains uncured) in any respect of the
obligations of the lessor under the applicable Company Lease (except for any
such default that such Group Company has heretofore cured or is disputing in
good faith).  No Group Company, on the one hand, nor, to the Company’s
knowledge, any other party, on the other hand, is in breach, default or an event
of default under any Existing Company Lease Documents, which breach, default or
event of default remains uncured that relates to Company Leases in excess of
5,000 square feet of net rentable area or Company Leases that provide for more
than $500,000 in annual rental payments, in the aggregate, from a tenant or
related tenants under such lease and all other leases at one or more Owned Real
Properties (the “Material Company Leases”), in effect, and no uncured basis for
termination of any such Material Company Lease has occurred, and no uncured
event has occurred which with or without the lapse of time or the giving of
notice or opportunity to cure would constitute a breach, default, event of
default or give rise to a right of termination, and no written termination of or
notice of default (with respect to any matter that remains uncured) has been
received by any Group Company, with respect to any such Material Company
Lease.  No Group Company has heretofore received from any of the counterparties
under the Existing Company Lease Documents to which such Group Company is a
party a notice from any tenant of any intention to vacate prior to the end of
the term of such Company Lease.  No tenant under any of the Company Leases has
asserted any claim of which any Group Company has heretofore received notice
which would affect the collection of rent from such tenant.  No base rent due or
to become due under the Company Leases have been paid by the counterparty
thereunder more than one (1) month in advance.  No Group Company has heretofore
pledged or otherwise hypothecated the lessor’s interest under any of the Company
Leases which pledge or other hypothecation remains outstanding, except to secure
any existing mortgage loan.  No tenant under any of the Company Leases has
heretofore exercised its right to audit the lessor’s books and records to
confirm or challenge the lessor’s calculation of Overage Rent or the lessor’s
calculation of charges for electricity, heating, ventilation and
air-conditioning services, cleaning services, freight elevator service or any
other similar services, except for (i) any such audit that has heretofore been
settled or otherwise terminated and (ii) audits that are currently being
conducted by the tenants set forth on Schedule 3.16(g).  None of the rights of
the Group Companies under the Company Leases is subject to termination or
modification as a result of the transactions contemplated by this Agreement or
by the consummation of the Contemplated Transactions.  No purchase or other
option has been exercised under any of such Company Leases, except options whose
exercise has been evidenced by a written document as described in Schedule
3.16(g), a true and complete copy of which has been made available to Parent
REIT prior to the date hereof with the corresponding Company Lease.  Other than
the rights granted to Parent REIT under this Agreement or any Permitted Liens,
there are not outstanding any options, rights of first offer or rights of first
refusal or any other rights to acquire or sell any portion of the Owned Real
Properties (or rights to develop any portion of the Owned Real Properties).
 
 
45

--------------------------------------------------------------------------------

 
 
(h)           The rent roll for each of the Owned Real Properties as of November
30, 2009 (collectively, the “Rent Roll”) has been made available to Parent REIT
prior to the date hereof.  Except as disclosed in Schedule 3.16(h), the Rent
Roll lists all Company Leases as of the date thereof.  The Rent Roll is true,
correct and complete as of the date thereof.
 
(i)           Schedule 3.16(i) sets forth a true, correct and complete list of
all brokerage agreements entered into by each Group Company and entered into by
any prior owner of the Owned Real Properties, in each case relating to the Owned
Real Properties and which are in such Group Company’s possession and are binding
on such Group Company and under which any future commissions may become due and
payable (the “Brokerage Agreements”).  The Company has made available to Parent
REIT prior to the date hereof true, correct and complete copies of each of the
Brokerage Agreements.
 
(j)           Schedule 3.16(j) is a true, correct and complete schedule of
service, maintenance, construction and supply contracts affecting the Owned Real
Properties as of the date of this Agreement (other than the Existing Company
Lease Documents and the Brokerage Agreements) (collectively, the “Service
Contracts”).  Except as may be permitted under Section 6.1(b), the Service
Contracts are the only service contracts which will affect the Owned Real
Properties on the Closing Date.  The Service Contracts are in full force and
effect as of the date hereof and have not been modified, amended, supplemented
or extended.  None of the Group Companies has received from any of the
counterparties under the Service Contracts a notice to the effect that a Group
Company is in default in any respect of its obligations under the applicable
Service Contract which default has not been cured or which is being disputed by
a Group Company in good faith.  The Company has made available true and complete
copies of all of the Service Contracts to Parent REIT.
 
(k)           Schedule 3.16(k) is a true, correct and complete list of the
security deposits (whether cash or letters of credit) held by or on behalf of
the Group Companies as of the date hereof under the Company Leases, and the
Group Companies have held all such security deposits in accordance with Law and
the terms of the applicable Company Leases.
 
(l)            The tenant arrearage schedules set forth on Schedule 3.16(l) are
true, correct and complete as of the date set forth on each such schedule.
 
(m)         Schedule 3.16(m) is a correct and complete list of all properties as
to which any Group Company has a right to purchase or lease and which is not now
owned or leased by any Group Company and the Company has made available to
Parent REIT true and complete copies of all of the agreements relating to such
rights to purchase or lease.  Schedule 3.16(m) lists all properties owned by a
Group Company which are undeveloped land, in the process of development but not
yet fully constructed and operational or are properties being held for future
development or rehabilitation and all development, construction, purchase and
similar agreements relating to such project and the budgets therefor and the
Company has made available to Parent REIT of all of the agreements relating
thereto.
 
 
46

--------------------------------------------------------------------------------

 
 
(n)          Except as listed in Schedule 3.16(n), there is no certificate,
permit or license from any Governmental Entity having jurisdiction over any
Owned Real Property or any agreement, easement or any other right which is
necessary to permit the current use and operation of the buildings and
improvements on any of the Owned Real Properties or which is necessary to permit
the current use and operation of all driveways, roads, and other means of
ingress and egress to and from any of the Owned Real Property or which govern
the use and operation of the Owned Real Properties that has not been obtained
and is not in full force and effect, or any pending or threatened modification
or cancellation of any of the same.  Except as listed in Schedule 3.16(n), no
Group Company is in violation of any of the foregoing agreements, certificates,
permits and rights and no uncured breach, default, event of default or right of
termination or modification has occurred or event (with the lapse of time or
giving of notice) which would give rise to a breach, default, event of default
or right of termination or modification has occurred.  No Group Company has
received written notice from any Governmental Entity of any violation of any Law
affecting any portion of any of the Owned Real Properties that has not been
heretofore remedied.
 
(o)           There are no pending or, to the knowledge of the Company,
threatened condemnation, expropriation, eminent domain or rezoning proceedings
affecting all or any portion of any Owned Real Property.  Except as set forth on
Schedule 3.16(o), each Group Company is in possession of all licenses or rights
required by applicable Law for use and occupancy as are necessary to conduct
such Group Company’s business thereon as presently conducted or currently
intended by a Group Company to be conducted.
 
(p)           None of the Owned Real Properties are managed, as of the date
hereof, by any Person that is not a Group Company.  Schedule 3.16(p) lists each
property management agreement pursuant to which the Owned Real Properties are
managed as of the date hereof, including each amendment thereto, true and
complete copies of which have been made available to Parent REIT prior to the
date hereof.
 
(q)           Except as set forth in Schedule 3.16(q), valid policies of title
insurance have been issued insuring any Group Company’s fee simple title or
leasehold estate to each of the Owned Real Properties.  The Group Companies have
made available to Parent REIT prior to the date hereof true, correct and
complete copies of those policies of title insurance relating to the Owned Real
Properties (the “Company Title Insurance Policies”).  The Company Title
Insurance Policies are in full force and effect and no claim has been made under
any such policy.  Except for liens, assessments or other encumbrances which,
individually or in the aggregate, are immaterial or are set forth in Schedule
3.16(q), and except for Permitted Liens, there are no liens for unpaid water and
sewer service charges, mechanics’, workmen’s, repairmen’s or materialmen’s
liens, brokers’ liens or assessments for street or other improvements or for any
other service or labor or any other encumbrances which could give rise to a Lien
that is not a Permitted Lien since the effective date of each Company Title
Insurance Policy.
 
(r)           No zoning, building, land-use, fire, safety and signage or other
applicable Laws, including the Americans with Disabilities Act, or orders are
being violated or will be violated by the continued maintenance, operation or
use of any buildings or other improvements on any of the Owned Real Properties
or related parking areas.
 
 
47

--------------------------------------------------------------------------------

 
 
(s)           The Company has made available to Parent REIT prior to the date
hereof all written agreements in its possession pursuant to which any Group
Company manages, acts as leasing agent for or provides development services for
any real property for any third party (including any related guarantees) and any
other contracts which otherwise produce fee income to any of Group Company in
excess of $100,000 per year.
 
(t)           Except as set forth in Schedule 3.16(t), there are no options,
rights of first refusal or offer, or other contractual obligations to sell,
dispose of or lease any of the Owned Real Properties or any portion thereof or
material interest therein other than leases to tenants in the ordinary course.
 
(u)           Except as set forth in Schedule 3.16(u), no Group Company is
subject to any obligation, whether pursuant to a written agreement or otherwise,
to make any improvements to any property not constituting Owned Real Properties,
whether the building of access roadways, public plazas or otherwise.
 
(v)           Except for those contracts or agreements set forth in Schedule
3.16(v) or as contemplated by, or provided in, the Company Leases, Material
Contracts, Ground Leases, Governing Documents of the Group Companies or any
Employee Agreement, none of the Group Companies is a party to any contract or
agreement with any unaffiliated third party that provides for a right of such
third party to participate in the profits, sale proceeds or revenues of any
Owned Real Property (collectively, the “Participation Agreements”).  Except as
provided in Schedule 3.16(v), no Group Company has any obligation to offer the
right to participate in the development, ownership or management of any
property, shopping center or mall or development or purchase of any property,
shopping center or mall to any third party (with the name of the third party
with such participation rights, the markets in which such participation rights
apply, and the number of participation rights of such party set forth in
Schedule 3.16(v).
 
(w)           LVP OP has good, valid and insurable fee title to the St.
Augustine Land, free and clear of any Liens (other than Permitted Liens).  The
St. Augustine Land is not subject to any right or option of any other Person to
purchase or lease an interest in such property.  No Person other than LVP OP has
any right to use, occupy or lease the St. Augustine Land.  There is no pending
or, to LVP OP’s knowledge, threatened condemnation, expropriation, eminent
domain or similar proceeding affecting all or any part of the St. Augustine Land
or LVP OP’s use or occupancy thereof or the conduct of its operations thereon,
and LVP OP has not received any written notice thereof.  None of LVP OP or, to
LVP OP’s knowledge, any other Person is in violation of a condition or agreement
contained in any easement, restrictive covenant or any similar instrument or
agreement affecting the St. Augustine Land in any material respect.  To LVP OP’s
knowledge, there are no proposed reassessments of the St. Augustine Land by any
taxing authority and there are no threatened or pending special assessments or
other actions or proceedings that could give rise to a material increase in real
property Taxes or assessments against any of the St. Augustine Land.
 
 
48

--------------------------------------------------------------------------------

 

Section 3.17    No Undisclosed Liabilities
 
There are no liabilities or obligations of any Group Company of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than (i) liabilities or obligations disclosed or provided for
in the Financial Statements; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practice since the date of the
Latest Balance Sheet which are taken into account in connection with the
calculation of the Estimated Aggregate Consideration Value and/or the Final
Aggregate Consideration Value or incurred as a result of actions taken or not
taken or Contracts entered into, in each case, in compliance with Section
6.1(b); (iii) liabilities or obligations set forth in the Company Schedules,
including Schedule 3.17; (iv) liabilities incurred by or on behalf of any Group
Company in connection with this Agreement or the Contemplated Transactions and
(v) liabilities for which any Person, other than the Group Companies, shall have
liability following the Closing pursuant to the terms of the Tax Matters
Agreements.
 
Section 3.18    Transactions with Affiliates
 
Except as set forth on Schedule 3.18 and except for compensation and benefits
received in the ordinary course of business as an employee, no director,
officer, employee, agent, or Affiliate of any Group Company (including the
Contributors, but excluding any other Group Company), and no individual in any
such foregoing Person’s immediate family, is a party to or has any interest in:
(a) any agreement, arrangement or understanding with any Group Company, (b) any
loan, arrangement, understanding or other agreement for or relating to Funded
Indebtedness or any other indebtedness or (c) any property (real, personal or
mixed), tangible, or intangible, used or currently intended to be used in the
business or operations of any Group Company.
 
Section 3.19    Insurance
 
Schedule 3.19 sets forth a true, correct and complete list of the insurance
policies (including the type, amount of coverage and premiums and expiration
dates of such policies) held by, or for the benefit of, the Group
Companies.  Except as set forth on Schedule 3.19, (a) the applicable Group
Company has timely paid, or caused to be timely paid, all premiums due under
such policies and is not in default with respect to any obligations under such
policies in any material respect and (b) since January 1, 2004, no Group Company
has received any written notice of cancellation, non-renewal or termination with
respect to any such insurance policy.  The Group Companies have not, made any
claim against an insurance policy as to which the insurer is denying coverage or
defending the claim under a reservation of rights.
 
Section 3.20    Investment Company Act Status
 
Each Group Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.21    No Other Representations and Warranties Regarding the Group
Companies
 
Except as and to the extent expressly set forth in this Article 3, the Company
makes no representations or warranties, express or implied, with respect to the
Group Companies, or any of their businesses, assets or liabilities, to Parent
REIT, Parent OP and Parent Sub and hereby disclaim all liability and
responsibility for any other representation or warranty made, communicated, or
furnished to Parent REIT, Parent OP and Parent Sub.
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS AND LVP REIT
 
Assuming, in each case, the accuracy of the representations and warranties of
the Company in Article 3 and the accuracy of the representations and warranties
of the Parent Parties in Article 5, each Contributor and, solely with respect to
Section 4.3(b), LVP REIT, hereby, severally, and not jointly or jointly and
severally, represents and warrants to Parent OP as follows:
 
Section 4.1       Organization
 
Such Contributor is duly organized, validly existing and in good standing (or
the equivalent thereof) under the laws of the jurisdiction of its organization
and has all requisite power and authority to carry on its businesses as
presently conducted, except where the failure to be in good standing (or
equivalent thereof) or to have such power or authority would not prevent or
materially impair or delay the ability of such Contributor to perform its
respective obligations hereunder.
 
Section 4.2       Authority
 
Such Contributor has all necessary power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it will be a party
and to consummate the Contemplated Transactions.  The execution and delivery of
this Agreement and the other Transaction Documents to which it will be a party
and the consummation of the Contemplated Transactions by such Contributor have
been duly authorized by all necessary action on the part of  such Contributor
and no other proceeding (including, without limitation, by its equity holders)
on the part of such Contributor is necessary to authorize this Agreement or the
other Transaction Documents to which it will be a party or to consummate the
Contemplated Transactions.  This Agreement has been, and the other Transaction
Documents to which it will be a party will be when executed, duly and validly
executed and delivered by such Contributor and constitutes, or will constitute
when executed after the date hereof, a valid, legal and binding agreement of
such Contributor, enforceable against such Contributor in accordance with its
terms, except to the extent that enforceability may be limited (a) by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and (b) by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
 
50

--------------------------------------------------------------------------------

 

Section 4.3       Consents and Approvals; No Violations
 
(a)           No notice to, filing with, or authorization, consent or approval
of any Governmental Entity is necessary for the execution, delivery or
performance of this Agreement or the other Transaction Documents by such
Contributor or the consummation by such Contributor of the Contemplated
Transactions.  Neither the execution, delivery and performance of this Agreement
or the other Transaction Documents by such Contributor nor the consummation by
such Contributor of the Contemplated Transactions will (i) conflict with or
result in any breach of any provision of such Contributor’s Governing Documents,
(ii) result in a violation or breach of, or cause acceleration, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation of any material agreement
to which such Contributor is a party, or (iii) violate any Law or Order
applicable to such Contributor, except in the case of clauses (ii) and (iii)
above, for violations which would not prevent or materially impair or delay the
ability of such Contributor to perform its respective obligations hereunder.
 
(b)           LVP REIT’s board of directors have approved the entry into this
Agreement.  No vote of any holder of any class or series of LVP REIT capital
stock is necessary to approve the transactions contemplated hereby.
 
Section 4.4       Title
 
Such Contributor has good and valid title to the Contributed Interests set forth
opposite such Contributor’s name on Annex A and/or Annex B free and clear of any
preemptive rights, restrictions on transfer and Liens, in each case other than
Qualified Permitted Liens.  At the Closing, such Contributor will have
transferred and conveyed to Parent Sub and/or the Company, as applicable, good
and valid title to its Contributed Interests, free and clear of any preemptive
rights, restrictions on transfer and Liens, in each case other than Qualified
Permitted Liens.
 
Section 4.5       Accredited Investor
 
Each Contributor is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  Each Contributor is
acquiring the Parent OP Common Units and New Company Common Units for investment
purposes only and not with a view to, or for, distribution, resale or
fractionalization thereof, in whole or in part, in each case under circumstances
which would require registration thereof under the Securities Act or any state
securities laws.
 
Section 4.6       Brokers
 
No broker, finder, financial advisor or investment banker, other than the
Persons listed as “Financial Advisor” on Schedule 1.1(C), is entitled to any
brokerage, finder’s, financial advisor’s or investment banker’s fee or
commission in connection with the Contemplated Transactions for which any Group
Company, Parent REIT, Parent OP or Parent Sub may be responsible based upon
arrangements made by such Contributor.
 
Section 4.7       Acknowledgment
 
Such Contributor hereby acknowledges and agrees that it has conducted and
completed its own investigation, analysis and evaluation of Parent REIT and
Parent OP, that it has made all such reviews and inspections of the financial
condition, business, results of operations, properties, assets and prospects of
Parent REIT and Parent OP, that it has had the opportunity to request
information relevant to the foregoing from Parent REIT and Parent OP, and that
in making its decision to enter into this Agreement and to consummate the
Contemplated Transactions it has relied solely on its own investigation,
analysis and evaluation of Parent REIT and Parent OP and is not relying in any
way on any representations and warranties, including any implied warranties,
made by Parent REIT and Parent OP or on behalf of Parent REIT and Parent OP by
any other Person other than the representations and warranties made expressly by
Parent REIT and Parent OP in Article 5 of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 

Section 4.8       No Other Representations and Warranties Regarding the
Contributors
 
Except as and to the extent expressly set forth in this Article 4, the
Contributors and LVP REIT make no representations or warranties, express or
implied, with respect to the Contributors, LVP REIT, the Contributed Interests,
the Group Companies or their respective business, assets or liabilities, to
Parent REIT, Parent OP and Parent Sub and hereby disclaim all liability and
responsibility for any other representation or warranty made, communicated, or
furnished to Parent REIT, Parent OP and Parent Sub.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT REIT, PARENT OP AND PARENT SUB
 
Assuming, in each case, the accuracy of the representations and warranties of
the Company in Article 3 and the accuracy of the representations and warranties
of the Contributors and LVP REIT in Article 4, Parent REIT, Parent OP and Parent
Sub hereby jointly and severally represent and warrant to the Company and the
Contributors as follows:
 
Section 5.1       Organization
 
Each of Parent REIT, Parent OP and Parent Sub is duly organized, validly
existing and in good standing (or the equivalent thereof) under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its businesses as presently conducted, except where the failure to be
in good standing (or equivalent thereof) or to have such power or authority
would not have a Parent Material Adverse Effect.
 
Section 5.2       Authority
 
Each of Parent REIT, Parent OP and Parent Sub has all necessary power and
authority to execute and deliver this Agreement and the other Transaction
Documents and to consummate the Contemplated Transactions.  The execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the Contemplated Transactions have been duly authorized by all
necessary action on the part of Parent REIT, Parent OP and Parent Sub and no
other proceeding (including, without limitation, by their respective equity
holders) on the part of Parent REIT, Parent OP or Parent Sub is necessary to
authorize this Agreement or the other Transaction Documents or to consummate the
Contemplated Transactions.  No vote of Parent REIT’s equity holders is required
to approve this Agreement or for Parent REIT, Parent OP or Parent Sub to
consummate the Contemplated Transactions.  This Agreement has been, and the
other Transaction Documents will be when executed, duly and validly executed and
delivered by each of Parent REIT, Parent OP and Parent Sub and constitutes, or
will constitute when executed after the date hereof, a valid, legal and binding
agreement of each of Parent REIT, Parent OP and Parent Sub, enforceable against
each of Parent REIT, Parent OP and Parent Sub in accordance with its terms,
except to the extent that enforceability may be limited (i) by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and (ii) by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
 
52

--------------------------------------------------------------------------------

 

Section 5.3       Consents and Approvals; No Violations
 
No notice to, filing with, or authorization, consent or approval of any
Governmental Entity is necessary for the execution, delivery or performance of
this Agreement and the other Transaction Documents by Parent REIT, Parent OP and
Parent Sub or the consummation by Parent REIT, Parent OP and Parent Sub of the
Contemplated Transactions.  Neither the execution, delivery and performance of
this Agreement or the other Transaction Documents by Parent REIT, Parent OP or
Parent Sub nor the consummation by Parent REIT, Parent OP or Parent Sub of the
Contemplated Transactions will (a) conflict with or result in any breach of any
provision of Parent REIT’s, Parent OP’s or Parent Sub’s Governing Documents,
(b) result in a violation or breach of, or cause acceleration, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation of any material agreement
to which Parent REIT, Parent OP or Parent Sub is a party or by which any of them
or any of their respective properties or assets may be bound, or (c) violate any
Law or Order applicable to Parent REIT, Parent OP or Parent Sub or any of their
respective Subsidiaries or any of their respective properties or assets, except
in the case of clauses (b) and (c) above, for violations which would not have a
Parent Material Adverse Effect.
 
Section 5.4       Capitalization
 
(a)           The total number of shares of capital stock which Parent REIT has
authority to issue is 850,000,000 shares, consisting of 511,990,000 shares of
Common Stock, par value $.0001 per share (“Parent Common Stock”), 10,000 shares
of Class B Common Stock, par value $.0001 per share (“Parent Class B Common
Stock”), 100,000,000 shares of Preferred Stock, par value $.0001 per share,
(“Parent Preferred Stock”), and 237,996,000 of Excess Common Stock, par value
$.0001 per share.  As of September 30, 2009, (i) 287,424,297 shares of Parent
Common Stock were issued and outstanding, (ii) 8,000 shares of Class B Common
Stock were issued and outstanding (iii) 796,948 shares of Parent Preferred Stock
were issued and outstanding and (iv) 4,123,116 shares of Parent Common Stock
were held in the treasury of the Parent.
 
(b)           (i)            As of September 30, 2009, the issued and
outstanding partnership interests of Parent OP consisted of 57,959,705 limited
partnership interests and 283,309,181 general partnership interests, all of
which were validly issued and outstanding, and not subject to or issued in
violation of, any preemptive right, purchase option, call option, right of first
refusal, subscription or any other similar right or Lien, and any capital
contributions required to be made by the holders thereof have been made other
than as set forth in the Parent OP Agreement.
 
 
53

--------------------------------------------------------------------------------

 

(ii)           Each Parent OP Common Unit may be converted into or exchanged for
one share of Parent Common Stock or, at Parent REIT’s election, an equivalent
amount of cash, in each case as set forth in the Parent OP Agreement.  Parent
REIT is the sole general partner of Parent OP.
 
(iii)           Each Parent OP Common Unit included in the Unit Consideration
will have been duly authorized and validly issued, and will be free and clear of
any preemptive rights, restrictions on transfer (other than restrictions under
applicable federal, state and other securities Laws and the terms of the Parent
OP Agreement), or Liens (other than Liens created by the Contributors, the
Representative or the Escrow Agent, or pursuant to this Agreement or the Escrow
Agreement).
 
Section 5.5       SEC Documents
 
(a)           Each Parent SEC Report as of its respective date complied (and,
when filed after the date hereof, will comply) in all material respects with the
Securities Exchange Act of 1934, as amended, and the Securities Act and the
rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC Report.  Except to the extent that information contained in any of
the Parent SEC Reports filed and publicly available prior to the date of this
Agreement has been revised or superseded by a Parent SEC Report filed or
furnished prior to the date hereof, none of the Parent SEC Reports contains (or,
when filed after the date hereof, will contain) any untrue statement of a
material fact or omits (or, when filed after the date hereof, will omit) to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(b)           The financial statements of Parent REIT and Parent OP included in
the Parent SEC Reports complied (and, when filed after the date hereof, will
comply) in all material respects with all applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared (and, when filed after the date hereof, will be prepared) in accordance
with GAAP applied on a consistent basis during the periods presented and fairly
presented (and, when filed after the date hereof, will fairly present) the
financial position of Parent REIT and Parent OP as of the dates thereof and the
results of its operations and cash flows for the periods shown (subject, in the
case of unaudited financial statements, to the absence of footnotes and to
year-end adjustments which are immaterial in amount).
 
Section 5.6       Brokers
 
No broker, finder, financial advisor or investment banker is entitled to any
brokerage, finder’s, financial advisor’s or investment banker’s fee or
commission in connection with the Contemplated Transactions for which any
Contributor or any Group Company or any of their respective Affiliates (other
than after the Closing, Parent REIT and its Subsidiaries) may be responsible
based upon arrangements made by and on behalf of Parent REIT, Parent OP or
Parent Sub or any of their respective Affiliates.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 5.7       ***15
 
Section 5.8       Tax Matters
 
Parent OP qualifies and intends to continue to qualify as a partnership for
federal income tax purposes. Parent OP would not be treated as an investment
company (within the meaning of Section 351(e) of the Code and the Treasury
Regulations Section 1.351-1(c)) if it were incorporated. Parent OP is not a
publicly traded partnership, within the meaning of Section 7704(b) of the Code
and the Treasury Regulations promulgated thereunder.  Parent REIT has been
organized and operated in conformity with the requirements for qualification as
a “real estate investment trust,” within the meaning of Section 856 of the Code,
for all taxable years since January 1, 1998.
 
Section 5.9       Certain Activities
 
(a)           Except as set forth in the Parent SEC Reports filed prior to the
date hereof (without giving effect to any amendment to any such Parent SEC
Report filed on or after the date hereof and excluding any disclosures that
contain general cautionary, predictive or forward-looking statements set forth
in any section of a Parent SEC Report entitled “risk factors” or constituting
“forward-looking statements” or any other sections of such filings), since
September 30, 2009, there have not been any events, developments or occurrences
(nor have any facts become known) that, individually or in the aggregate, have
had or would reasonably be expected to have a Parent Material Adverse Effect.
 
(b)           Parent Sub was organized solely for the purpose of entering into
this Agreement and consummating the Contemplated Transactions and has not
engaged in any activities or business, and has incurred no liabilities or
obligations whatsoever, in each case, other than those incident to its
organization and the execution of this Agreement and the consummation of the
Contemplated Transactions.
 
Section 5.10     New Company
 
(a)           New Company is duly organized, validly existing and in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
organization.  New Company was organized solely for the purpose of consummating
the Contemplated Transactions and has not engaged in any activities or business,
and has incurred no liabilities or obligations and owns no assets whatsoever, in
each case, other than those incident to its organization and the consummation of
the Contemplated Transactions.
 
(b)           Parent REIT has provided to the Representative complete and
accurate copies of the Governing Documents of New Company.
 

--------------------------------------------------------------------------------

15 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
55

--------------------------------------------------------------------------------

 

(c)           Except for the New Company Common Units to be issued in exchange
for the Contributions, there are (x) no equity securities of New Company, (y) no
securities of New Company convertible into or exchangeable for equity securities
of New Company, and (z) no agreements, arrangements, or other subscriptions,
options, warrants, conversion rights, stock appreciation rights, “phantom”
stock, stock units, calls, claims, rights of first refusal, rights (including
preemptive rights), commitments, arrangements or agreements to which New Company
is a party or by which it is bound in any case obligating New Company to issue,
deliver, sell, purchase, redeem or acquire, or cause to be issued, delivered,
sold, purchased, redeemed or acquired, stock or other equity securities of New
Company, or obligating New Company to grant, extend or enter into any such
subscription, option, warrant, conversion right, stock appreciation right, call,
right, commitment, arrangement or agreement.
 
(d)           Upon issuance, each New Company Common Unit may be converted into
or exchanged for one Parent OP Common Unit, which Parent OP Common Unit shall
then be immediately converted into an amount of cash determined in accordance
with the Parent OP Agreement, at Parent OP’s election, or one share of Parent
Common Stock, in each case as set forth in the New Company Agreement and the
Parent OP Agreement.  New Company Manager is a wholly owned subsidiary of Parent
OP and the manager of New Company.
 
(e)           Each New Company Common Unit to be issued in accordance with the
terms of this Agreement and the New Company Agreement will have been duly
authorized and validly issued, and will be free and clear of any preemptive
rights, restrictions on transfer (other than restrictions under applicable
federal, state and other securities Laws and the New Company Agreement), and
Liens (other than Liens created by the Contributors, the Representative or the
Escrow Agent, or pursuant to this Agreement or the Escrow Agreement).
 
Section 5.11    Acknowledgement
 
Each of Parent REIT, Parent OP and Parent Sub hereby acknowledges and agrees
that it has conducted and completed its own investigation, analysis and
evaluation of the Group Companies and the Contributed Interests, that it has
made all such reviews and inspections of the financial condition, business,
results of operations, properties, assets and prospects of the Group Companies
as it has deemed necessary or appropriate, that it has had the opportunity to
request all information it has deemed relevant to the foregoing from the
Company, the Contributors and LVP REIT and has received responses it deems
adequate and sufficient to all such requests for information, and that in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby it has relied solely on its own investigation, analysis and
evaluation of the Group Companies and the Contributed Interests and is not
relying in any way on any representations and warranties, including any implied
warranties, made by or on behalf the Company or the Contributors other than the
representations and warranties made expressly by the Company in Article 3 and
the representations and warranties made expressly by the Contributors and LVP
REIT in Article 4.  In connection with the due diligence investigation of the
Group Companies and the Contributed Interests by Parent REIT, Parent OP and
Parent Sub and their respective Affiliates and representatives, Parent REIT,
Parent OP and Parent Sub and their respective Affiliates and representatives
have received and may continue to receive after the date hereof from the Company
and its Affiliates (including the Contributors and LVP REIT) and representatives
certain estimates, projections, forecasts and other forward-looking information,
as well as certain business plan information and non-binding term sheets and
letters of intent, regarding the Group Companies and their businesses and
operations and the Contributed Interests.  Parent REIT, Parent OP and Parent Sub
hereby acknowledge that there are uncertainties inherent in attempting to make
such estimates, projections, forecasts and other forward-looking statements, as
well as in such business plans and non-binding term sheets and letters of
intent, and that Parent REIT, Parent OP and Parent Sub will have no claims
against any of the Group Companies, or any of their respective Affiliates and
representatives, or any other Person, including the Contributors and LVP REIT,
with respect thereto.  Accordingly, Parent REIT, Parent OP and Parent Sub hereby
acknowledge and agree that, none of the Group Companies, nor any of their
respective Affiliates (including the Contributors and LVP REIT) and
representatives, nor any other Person, has made or is making any express or
implied representation or warranty with respect to such estimates, projections,
forecasts, forward-looking statements, business plans or, except as expressly
provided in this Agreement, non-binding term sheets and letters of intent.
 
 
56

--------------------------------------------------------------------------------

 

Section 5.12    No Other Representations and Warranties Regarding Parent REIT,
Parent OP and Parent Sub
 
Except as and to the extent set forth in this Article 5, Parent REIT, Parent OP
and Parent Sub make no representations or warranties with respect to Parent
REIT, Parent OP and Parent Sub to the Company or the Contributors and hereby
disclaim all liability and responsibility for any other representation or
warranty made, communicated, or furnished to the Company or the Contributors.
 
ARTICLE 6
COVENANTS
 
Section 6.1       Conduct of Business of the Group Companies
 
(a)           Except as contemplated by this Agreement or set forth on Schedule
6.1, from and after the date hereof until the earlier of the Closing or the
termination of this Agreement in accordance with its terms, the Company shall,
and shall cause each other Group Company (whether or not a Subsidiary thereof)
to, except as consented to in writing by Parent REIT or Parent OP in their sole
discretion, conduct its business in the ordinary and regular course in
substantially the same manner heretofore conducted (including any conduct that
is reasonably related, complementary or incidental thereto).
 
(b)           Without limiting the generality of the foregoing, except as
contemplated by this Agreement or set forth on Schedule 6.1, from the date
hereof through the earlier of the Closing and the termination of this Agreement
in accordance with its terms, the Company shall not, and shall cause each other
Group Company to not, except as consented to in writing by Parent REIT or Parent
OP in their sole discretion:
 
(i)           except to the extent required to comply with its obligations under
this Agreement or the other Transaction Documents or with applicable Law, amend
or otherwise change any of its Governing Documents;
 
 
57

--------------------------------------------------------------------------------

 

(ii)          issue, deliver, pledge, dispose of, grant, transfer, lease,
license, guarantee, encumber or sell, or authorize the issuance, delivery,
pledge, disposition, grant, transfer, lease, license, guarantee, encumbrance or
sale of, any equity interests or any options, warrants, or other rights of any
kind to acquire equity interests, in such Person;
 
(iii)        declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of their outstanding equity interests, except
for any dividend or distribution by a wholly-owned Subsidiary of such Group
Company to such Group Company or another wholly-owned Subsidiary thereof;
 
(iv)        reclassify, combine, split, subdivide, redeem, purchase or otherwise
acquire any equity interests in such Person;
 
(v)         amend any term of any outstanding equity security or equity
interest;
 
(vi)        make any expenditures, including capital expenditures, other than,
with respect to type, amount and timing, as set forth in the Budget;
 
(vii)        (A) incur or assume any Funded Indebtedness, issue any debt
securities or otherwise incur or guarantee any indebtedness for borrowed money,
in each case other than (1) in a manner consistent in all material respects with
the Budget and (2) which may be prepaid without any fee, penalty or breakage fee
at any time or (B) enter into any capitalized lease obligation or Off Balance
Sheet Arrangement;
 
(viii)      guarantee any indebtedness, debt securities or other obligations of
another Person, enter into any “keep well” or other agreement to maintain any
financial statement condition of another Person or enter into any arrangement
having the economic effect of any of the foregoing;
 
(ix)         acquire, enter into any option to acquire, or exercise an option or
other right or election or enter into any other commitment or agreement for the
acquisition of (A) any real property involving nonrefundable deposits or (B) any
business or other Person (other than a wholly-owned Group Company);
 
(x)          create any new subsidiary or enter into any joint venture or
partnership or other similar agreement or arrangement;
 
(xi)         (A) merge, consolidate or enter into any other business combination
transaction with any Person, (B) acquire (by merger, consolidation or
acquisition of equity interests or assets, or any other business combination)
any corporation, partnership or other entity (or division thereof), or (C)
purchase any equity interest in or all or substantially all of the assets of,
any Person or any division or business thereof, or any individual item of
property;
 
(xii)        make any loans, advances or capital contributions to, or
investments in, any Person (other than a Group Company), in each case in an
amount in excess of $100,000 individually or $500,000 in the aggregate;
 
 
58

--------------------------------------------------------------------------------

 

(xiii)       sell, lease, mortgage, agree to subject to Lien, transfer, or
otherwise dispose of, to any Person (other than a Group Company) any Owned Real
Property or Leased Real Property (whether by merger, consolidation or
otherwise), in each case other than pursuant to entry into space leases of any
Owned Real Property in the ordinary course of business consistent with past
practice and in accordance with the Leasing Plan;
 
(xiv)      (A) cancel, terminate, or amend any Material Contract or (B) enter
into any agreement that would constitute a Material Contract if entered into
prior to the date hereof (it being understood that the Company shall not be
deemed to have breached this clause (xiv) if a Group Company enters into a
Material Contract in connection with taking an action permitted or required
under any other provision of this Agreement);
 
(xv)       (A) increase the salary, monetary compensation, incentive
compensation or benefits payable or to become payable to any Employees, (B)
grant any retention, severance or termination pay to any Employees (except
pursuant to the terms in effect on the date of this Agreement of existing
agreements, plans or policies), (C) enter into any new Employment Agreements, or
(D) establish, adopt, enter into, terminate, amend or take any action to
accelerate rights under any Employee Benefits Plan, except in each case to the
extent required by applicable Laws or pursuant to a binding written agreement in
effect on the date hereof with respect to an Employee Benefit Plan which is
listed on Schedule 3.10(a);
 
(xvi)       hire any new employee other than to hire a replacement for an
employee who has left, promote any employee to be an officer or member of senior
management or engage any consultant or independent contractor for a period
exceeding thirty (30) days;
 
(xvii)      adopt or enter into any collective bargaining agreement or other
labor union contract applicable to Employees;
 
(xviii)    discuss the transactions set forth in this Agreement with any
employee representative body without consulting with the Parent REIT prior to
any such discussion;
 
(xix)       make any change in accounting methods, principles or practices,
except to the extent required by GAAP or applicable Law;
 
(xx)        settle or compromise any claim, litigation or other legal
proceeding, other than (A) in connection with this Agreement or the Contemplated
Transactions, (B) those wholly-covered by insurance or (C) in the ordinary
course of business consistent with past practice in an amount not involving more
than $25,000 individually or $150,000 in the aggregate;
 
(xxi)       commence any litigation or any administrative proceeding against any
Person, other than in connection with this Agreement or the Contemplated
Transactions or actions brought in the ordinary course of business;
 
(xxii)      permit any insurance policy naming any Group Company as a
beneficiary or a loss payable payee to be canceled or terminated without notice
to Parent OP unless such Group Company shall have obtained, prior to or
simultaneous with such cancellation or termination, an insurance policy with
substantially similar terms and conditions to the canceled or terminated policy;
 
 
59

--------------------------------------------------------------------------------

 

(xxiii)     initiate or consent to any zoning reclassification of any the Owned
Real Properties or Leased Real Properties or any material change to any approved
site plan, special use permit, planned unit development approval or other land
use entitlement affecting any Owned Real Properties or material Leased Real
Properties except to the extent any of the foregoing would not materially
adversely affect the value of the affected Owned Real Properties or Leased Real
Properties;
 
(xxiv)     make or agree to make any new capital expenditures or development or
construction expenditures in excess of the amounts reflected in the Budget;
 
(xxv)      enter into, amend, or supplement any Tax Protection Agreement or take
any action that would, or would reasonably be expected to, violate any Tax
Protection Agreement or otherwise give rise to any material liability of the
Company or any Group Company with respect thereto;
 
(xxvi)     take any of the actions set forth on Schedule 6.1(b)(xxvi); or
 
(xxvii)    agree in writing or otherwise commit to take any of the foregoing
actions.
 
Notwithstanding the foregoing, the parties acknowledge and agree that any action
expressly permitted by any subsection of Section 6.1(b) shall be deemed
permitted by each subsection of Section 6.1(b).
 
(c)           Nothing contained in this Agreement shall give Parent REIT, Parent
OP and Parent Sub directly or indirectly, rights to control or direct any Group
Companies operations prior to the Closing.  Prior to the Closing, each Group
Company shall, consistent with the terms and conditions of this Agreement,
exercise complete control and supervision over the operations of such Group
Company.
 
(d)           Notwithstanding anything in this Section 6.1 to the contrary,
Parent REIT and Parent OP shall not unreasonably withhold, condition or delay
providing consent for any action intended to prevent, or any payment intended to
remedy, (i) a breach, default or event of default under any loan agreement or
similar document by any Group Company (other than in connection with obtaining
the Required Consents and the matters disclosed on Annex E and Schedule 8.1(b),
which shall be addressed in the manner set forth on Annex E and Schedule
8.1(b)), (ii) a breach, default or event of default under any other Contract,
(iii) a violation of Law or (iv) a violation or loss of a Company Permit.  The
consent of Parent REIT or Parent OP shall not be required for the Group
Companies to make any emergency repairs; provided, that the Company shall notify
Parent REIT or Parent OP with respect to any such emergency repairs as promptly
as practicable following the taking of such action.
 
(e)           The Company shall cooperate and consult with Parent OP and Parent
REIT in connection with any action in lieu of condemnation described on Schedule
3.16(b).  Without limiting the foregoing, before taking any such action in lieu
of condemnation, the Company will provide Parent OP and Parent REIT with advance
notice at least three (3) Business Days prior to taking any such action in lieu
of condemnation and provide Parent OP and Parent REIT with the opportunity to
participate in any such action.
 
 
60

--------------------------------------------------------------------------------

 

Section 6.2       Pre-Closing Tax Matters
 
During the period from the date of this Agreement through the earlier of the
Closing and the termination of this Agreement in accordance with its terms,
except as consented to in writing by Parent REIT or Parent OP (which consent
shall not be unreasonably withheld, delayed or conditioned):
 
(a)           The Company shall, and shall cause each other Group Company to,
prepare and timely file all material Tax Returns required to be filed by them on
or before the Closing Date (“Post-Signing Returns”) in a manner consistent with
past practice except as otherwise required by applicable Laws;
 
(b)           The Company shall, and shall cause each other Group Company to,
fully and timely pay (or cause to be paid) all material Taxes due and payable by
the Company or another Group Company, as applicable, in respect of such
Post-Signing Returns that are so filed;
 
(c)           The Company shall furnish all material Post-Signing Returns (with
respect to any Group Company) to Parent REIT at least twenty (20) days before
the due date for such Tax Returns, and Parent REIT shall have the opportunity to
discuss such Tax Returns with the Company prior to the filing of such Tax
Returns; provided however, that this provision is not designed to imply that
Parent REIT has an approval right over the filing of such Tax Returns.
 
(d)           Each party shall cooperate in the preparation, execution and
filing of all returns, questionnaires, applications or other documents regarding
any Transaction Taxes that become payable in connection with the Contemplated
Transactions, and shall cooperate in attempting to minimize the amount of such
Transaction Taxes;
 
(e)           The Company shall not, and shall cause each other Group Company
not to, make, change or rescind any material Tax election or change a material
method of Tax accounting unless in each case such action is required by Law; if
any action is required by Law, the applicable Group Company shall promptly
notify Parent REIT;
 
(f)           The Company shall not, and shall cause each other Group Company
not to, amend any material Tax Return, or settle or compromise any material
federal, state, local or foreign income Tax liability, audit, claim or
assessment, or enter into any material closing agreement related to Taxes, or
knowingly surrender any right to claim any material Tax refund unless either (i)
such action is not material and would not affect the Taxes of the applicable
Group Company in a post-Closing period or (ii) such action is required by law;
solely in the case of clause (ii), the applicable Group Company will promptly
notify Parent REIT;
 
(g)           The Company shall, and shall cause each other Group Company to,
promptly notify Parent REIT of any suit, claim, action, investigation,
proceeding or audit brought against or with respect to the Company in respect of
any Tax; and
 
 
61

--------------------------------------------------------------------------------

 

(h)           No Group Company shall enter into, amend or modify any Tax
Protection Agreement, or take any action that would, or could reasonably be
expected to, violate any Tax Protection Agreement or otherwise give rise to any
liability of the Company or any Subsidiary with respect thereto.
 
Section 6.3       Access to Information
 
From and after the date hereof until the earlier of the Closing or the
termination of this Agreement in accordance with its terms, upon reasonable
notice, and subject to restrictions contained in any confidentiality agreements
to which the Group Companies are subject, the Company shall, and shall cause the
Group Companies to, provide to Parent REIT, Parent OP and Parent Sub and their
authorized representatives, during normal business hours reasonable access to
all books and records (including computer files, retrieval programs and similar
documentation, which, for the avoidance of any doubt, includes all Tax Returns,
Tax work papers, and other information used to prepare Tax Returns), properties
and offices, and authorized representatives of the Group Companies (including
accountants, financial advisors and attorneys) in a manner so as to not
materially interfere with the normal business operations thereof and shall
furnish or cause to be furnished to Parent REIT, Parent OP and Parent Sub or
their authorized representatives such additional information concerning the
Group Companies as shall be reasonably requested.  The Company shall provide
Parent REIT, Parent OP and Parent Sub and their authorized representatives with
appropriate office and conference room space as may be requested by Parent REIT,
Parent OP and Parent Sub and their authorized representatives in connection with
such access.  All of such information shall be treated as confidential
information pursuant to the terms of the Confidentiality Agreement, the
provisions of which shall survive the execution of this Agreement and are by
this reference hereby incorporated herein.  Without limiting the foregoing,
Parent REIT, Parent OP and Parent Sub and their authorized representatives shall
have the right to conduct appraisal and environmental and engineering
inspections of each of the Owned Real Properties and Leased Real Properties;
provided, however, that none of Parent REIT, Parent OP and Parent Sub or their
authorized representatives shall have the right to take and/or analyze any
samples of any environmental media (including soil, groundwater, surface water,
air or sediment) or any building material or to perform any invasive testing
procedure on any building or real property unless such invasive testing
procedure is (a) required, or would be required after the Closing, by applicable
Law or pursuant to the terms of, or to prevent any default under, any Contract
to which any Group Company is a party or (b) based on the findings of any
inspections or assessments conducted pursuant to this Section 6.3, the
performance of such invasive testing is reasonably required as a result of such
investigations or assessments revealing a material issue and in either case
subject to the consent of the Company (such consent not to be unreasonably
withheld, conditioned or delayed).  The Company shall instruct the employees,
counsel, accountants and other representatives of the Group Companies to
cooperate with Parent REIT’s investigations of the Group Companies.
 
 
62

--------------------------------------------------------------------------------

 

Section 6.4       Efforts to Consummate
 
(a)           Subject to the terms and conditions herein provided, each of
Parent REIT, Parent OP, Parent Sub, the Company and the Contributors shall use
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable Law to consummate and make effective as promptly as practicable the
Contemplated Transactions (including, without limitation, the satisfaction, but
not waiver, of the closing conditions set forth in Article 8 and the entry into
the Tax Matters Agreements, together with the Member Guarantees and Capital
Contribution Agreements that are exhibits thereto, and the New Company
Agreement).  Notwithstanding the foregoing or anything in this Agreement to the
contrary (including the preceding sentence of this Section 6.4(a) and Section
9.1(f)), in exercising such reasonable efforts to obtain any consent, waiver or
other accommodation (including the Required Consents) from any Person that is
not a Governmental Entity, none of the Group Companies, the Contributors, Parent
REIT, Parent OP, Parent Sub, or any of their respective Affiliates, shall be
obligated, except as otherwise provided in Annex E or Section 6.4(c) or Section
6.5, to incur any liability, commence or threaten to commence any litigation,
agree to any amendment to this Agreement or any other Transaction Document, make
any payment (other than to attorneys, accountants and other advisors), offer or
grant any accommodation (financial or otherwise) or agree or commit to any of
the foregoing.
 
(b)           Subject to the terms and conditions of this Agreement, each of the
parties hereto shall use its reasonable best efforts to (i) cooperate in all
material respects with each other in connection with obtaining any consent,
waiver or other accommodation (including the Required Consents) from any Person
as may be necessary or desirable to obtain any consent, waivers or approvals
required to consummate the Contemplated Transactions and (ii) keep the other
party informed in all material respects and on a reasonably timely basis of any
material communication received by such party or any of its Affiliates from, or
given by such party or any of its Affiliates to, any lender, servicer or agent
in connection with obtaining the Required Consents.  Without limiting the
foregoing, (A) Parent OP and Parent REIT shall be given no less than three (3)
Business Days to review and comment on all materials or documents relating to
this Transaction or any of the parties hereto that is to be provided to any
lender, servicer or agent in connection with obtaining a Required Consent and
any such materials shall be revised to reflect any reasonable comments of Parent
REIT and Parent OP with respect thereto and (B) the Group Companies and their
representatives shall not engage or participate in any meeting or discussion or
proposed discussion with any lender, servicer or agent for the purpose of
discussing the Contemplated Transactions or the Required Consents without the
participation of Parent REIT or Parent OP and their advisors and representatives
and all such meetings and discussions will be scheduled to take place at times
and locations that are reasonably convenient for Parent REIT and Parent OP.
 
(c)           Subject to the terms and conditions herein provided, in the event
any claim, action, suit, investigation or other proceeding by any Governmental
Entity or other Person is commenced which questions the validity or legality of
the Contemplated Transactions or seeks damages in connection therewith, each of
the parties hereto agrees to cooperate and use reasonable efforts to defend
against such claim, action, suit, investigation or other proceeding and, if an
injunction or other order is issued in any such action, suit or other
proceeding, to use reasonable efforts to have such injunction or other order
lifted, and to cooperate reasonably regarding any other impediment to the
consummation of the Contemplated Transactions.
 
(d)           Parent REIT, Parent OP and Parent Sub shall not, and shall not
permit any of their respective controlled Affiliates to, without the prior
written consent of the Representative, enter into any merger, acquisition, joint
venture or debt or equity financing, that would reasonably be expected to
materially impair, delay or prevent consummation of the Financing or the
Contemplated Transactions.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 6.5       ***16
 
Section 6.6       Public Announcements
 
Parent REIT, Parent OP and Parent Sub, on the one hand, and the Company and the
Contributors, on the other hand, have agreed upon the form and substance of the
press releases to be issued to announce the execution of this Agreement, which
shall be issued promptly following the execution and delivery
hereof.  Thereafter, Parent REIT, Parent OP and Parent Sub, on the one hand, and
the Company and the Contributors, on the other hand shall not issue any other
press release or make any other public announcement with respect to this
Agreement or the Contemplated Transactions without the prior consent of the
other parties (which consent shall not be unreasonably withheld, delayed or
conditioned), except as may be required by Law or by any listing agreement with
a national securities exchange, in which case the party proposing to issue such
press release or make such public announcement shall use its commercially
reasonable efforts to consult in good faith with the other parties before making
any such public announcements by providing the other parties with a copy of the
proposed press release or public announcement reasonably in advance of such
release or announcement.
 
Section 6.7       Indemnification
 
(a)           Parent REIT, Parent OP and Parent Sub agree that all rights to
indemnification or exculpation now existing in favor of any directors and
officers of any Group Company (collectively, the “Exculpated Parties”), as
provided in such Group Company’s Governing Documents and indemnification or
similar agreement disclosed in the Company Schedules with respect to any matters
occurring prior to the Closing, shall survive the Closing and shall continue in
full force and effect for a period of six (6) years from and after the Closing.
 
(b)           Without limiting the generality of the foregoing, Parent OP agrees
that the indemnification and liability limitation or exculpation provisions of
the Governing Documents of the Group Companies shall not be amended, repealed or
otherwise modified at or after the Closing in any manner that would adversely
affect the rights thereunder of any Exculpated Party, except to the extent such
modification is required by applicable Law.  In the event that any Group Company
or any of its successors or assigns (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving Person of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, Parent OP
shall cause proper provision to be made so that the successors or assigns of
such Group Company shall succeed to the obligations set forth in this
Section 6.7.
 
(c)           The directors and officers of each Group Company entitled to the
indemnification, liability limitation and exculpation set forth in this Section
6.7 are intended to be third party beneficiaries of this Section 6.7.  This
Section 6.7 shall survive the Closing and shall be binding on all successors and
assigns of Parent REIT, Parent OP and Parent Sub.
 

--------------------------------------------------------------------------------

 
16 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
64

--------------------------------------------------------------------------------

 

Section 6.8       Documents and Information
 
(a)           If, after the Closing, a Contributor shall determine that it, or
one of its Affiliates, has an original or a copy of the books, records (whether
in paper or electronic form) of the Group Companies, such Contributor shall
promptly deliver such original or copy of the books and records, and will not
retain any copies thereof except to the extent required by applicable Law.
 
(b)           After the Closing, Parent OP and Parent Sub shall, until the
seventh (7th) anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Group Companies in existence
on the Closing Date and to make the same available for inspection and copying by
the Representative during normal business hours upon reasonable request and upon
reasonable notice and at the Representative’s expense, subject to entry into a
customary confidentiality agreement.  No such books, records or documents shall
be destroyed after the seventh (7th) anniversary of the Closing Date by Parent
REIT, Parent OP, Parent Sub or any of their respective Subsidiaries, without
first advising the Representative in writing and giving the Representative a
reasonable opportunity to obtain possession thereof at Representative’s expense,
subject to entry into a customary confidentiality agreement.  Without limiting
the foregoing, Parent REIT, Parent OP and Parent Sub shall (and shall cause
their Subsidiaries to) retain all Tax Returns, schedules and work papers,
records and other documents in its possession (or in the possession of their
Affiliates) relating to Tax matters relevant to the business of the Group
Companies for each taxable period first ending after the Closing and for all
prior taxable periods until the later of:  (a) the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate; and (b) six (6) years following the due date (with extension) for such
Tax Returns.
 
(c)           Within five (5) days after the end of each calendar month prior to
the Closing, the Company will provide Parent OP with an updated true, correct
and complete set of tenant arrearage schedules for the Group Companies.
 
Section 6.9       ***17
 
Section 6.10    Employee Benefit Matters
 
(a)           For one year after the Closing Date, Parent REIT and Parent OP
shall, or shall cause their Subsidiaries to, provide each Retained Property
Employee and Retained Management Employee with a base salary or base wages and
pension and health benefits (other than retention, sale, stay, special bonuses
or other change of control payments or awards) that are, in the aggregate,
either, at the option of Parent REIT and Parent OP, (A) no less favorable to
each Retained Property Employee and Retained Management Employee than the base
salary or base wages and pension and health benefits provided to similarly
situated employees of Parent REIT and Parent OP, or (B) in the aggregate no less
favorable to each Retained Property Employee and Retained Management Employee
than the base salary or base wages and pension and health benefits provided to
such Retained Property Employees and Retained Management Employees immediately
prior to the Closing, in either case to be determined for each Retained Property
Employee and Retained Management Employee in the sole discretion of Parent REIT
and Parent OP.
 

--------------------------------------------------------------------------------

17 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
65

--------------------------------------------------------------------------------

 
 
(b)           For all purposes under the employee benefit plans of Parent REIT
and Parent OP and their Subsidiaries after the Closing Date, Parent REIT and
Parent OP shall, and shall cause their Subsidiaries to, credit service for
eligibility and vesting (but not benefit accrual) rendered by Retained Property
Employees and Retained Management Employees prior to the Closing Date for
purposes of pension and health benefits under employee benefit plans, programs,
policies and arrangements of Parent REIT and Parent OP and their Subsidiaries
from and after the Closing Date, to the same extent as such service was taken
into account under the corresponding plans of the Group Companies for such
purposes (except to the extent such credit would result in a duplication of
accrual of benefits).  Without limiting the foregoing, Parent OP shall use its
reasonable efforts to cause Retained Property Employees and Retained Management
Employees to be immediately eligible to participate, without waiting time and to
waive any pre-existing condition limitations otherwise applicable to Retained
Property Employees and Retained Management Employees and their eligible
dependents under any health or welfare plan of Parent REIT, Parent OP or their
Subsidiaries for any condition for which such Retained Property Employee and
Retained Management Employee would have been entitled to coverage under the
corresponding plans of the Group Companies in which such Retained Property
Employees and Retained Management Employees participated immediately prior to
the Closing.  Parent REIT and Parent OP shall, and shall use reasonable efforts
to cause, such current Retained Property Employees and Retained Management
Employees to be given credit under such plans for co-payments made, and
deductibles satisfied, prior to the Closing Date.
 
(c)           Prior to Closing, the Company shall, and shall cause each Group
Company, to take such actions as are necessary to ensure that no Group Company
shall be the administrator of the Lightstone Group, LLC 401(k) Plan or the
sponsor of, or participating employer in, any Employee Benefit Plan (including
such plans listed on Schedule 3.10(a)) from and after Closing.
 
(d)           No provision of this Section 6.10 shall create any third party
beneficiary or other rights in any Employee (including any dependent or
beneficiary thereof).  Parent REIT and Parent OP and their Subsidiaries, as
applicable, shall have the right in their sole discretion to amend, modify,
terminate or adjust benefit levels under any and all employee benefit plans and
arrangements covering the Employees after the Closing Date, subject to this
Section 6.10.  No provision of this Section 6.10, or any other provision of this
Agreement, is intended to modify, amend or create any employee benefit plan or
arrangement of Parent REIT, Parent OP or any of the Group Companies for purposes
of ERISA or otherwise.
 
 
66

--------------------------------------------------------------------------------

 

(e)           (i) Within thirty (30) days of the date hereof (or within forty
five (45) days of the date hereof with respect to 2009 compensation), the Group
Companies shall provide to Parent REIT and Parent OP a true and correct list of
the following information with respect to each Employee: their title and
respective salaries, wages, bonuses (and other material compensation and
benefits to the extent not otherwise made available to substantially all
Employees) paid or payable during 2008 and 2009, date of hire, the date and
amount of the last salary increase and whether any such Employee is on
short-term disability, long-term disability, leave of absence or layoff. (ii)
Within the later of five (5) days after delivery of the information described in
Section 6.10(e)(i) and January 31, 2010, Parent REIT and Parent OP may, if
practicable, provide the Company with a list of positions of Property Employees
at each property and Management Employees it desires to retain and the number of
persons required for each position.  As soon as possible following delivery of
the information described in Section 6.10(e)(i), but in no event later than five
(5) Business Days thereafter, the Company will permit persons designated by
Parent REIT and Parent OP to interview any and all (x) Management Employees so
that Parent REIT and Parent OP can determine those Management Employees to be
hired by and transferred to the Group Companies (or retained by Prime Manager if
Prime Manager is a Group Company) at the Closing (the “Retained Management
Employees”), and (y) Property Employees so that Parent REIT and Parent OP can
determine those Property Employees to be retained (the “Retained Property
Employees”); provided, that such interview process shall be effected with the
least amount of interference with the operation of the business of the Group
Companies and Prime Manager as practicable, as reasonably determined by the
parties acting in good faith.  Parent REIT and Parent OP shall provide the
Company with a list of any designed Retained Management Employees (to whom
offers of employment will be made effective at the Closing if Prime Manager is
not a Group Company) and Retained Property Employees as soon as practicable but
no later than 75 days following the date hereof.  The Company shall, and shall
cause each Group Company (including Prime Manager if it is a Group Company), to
terminate the employment of all Employees other than the Retained Management
Employees and the Retained Property Employees prior to the Closing.  With
respect to each Employee terminated prior to the Closing, the Company shall, and
shall cause each Group Company, to use commercially reasonable efforts to obtain
releases from each terminated Employee, in a form approved by Parent REIT and
Parent OP, in which each Employee releases all claims against the Company and
the Group Companies with respect to such termination; provided that none of the
Group Companies or their Affiliates shall be required to incur any liability,
commence or threaten to commence any litigation, offer any cash or other
pecuniary consideration or grant any accommodation (financial or otherwise) to
any such Employee to secure such release other than as is required pursuant to
any Employee Agreement or Employee Benefit Plan.
 
(f)           With respect to all Employees of the Group Companies or Prime
Manager other than Retained Management Employees and Retained Property
Employees, Parent REIT and Parent OP shall not be responsible for any notices
required to be given or otherwise to comply with WARN with respect to any plant
closing or mass layoff (or similar triggering event) caused by the Group
Companies or Prime Manager prior to the Closing, and Parent REIT and Parent OP
shall have no responsibility or liability under WARN with respect to such
Employees except to the extent that any notice requirement or other liabilities
under WARN are triggered in respect of such Employees as a result of the
termination of employment following the Closing of one or more Retained
Management Employees or Retained Property Employees.
 
Section 6.11   Notification
 
The Company shall give notice to Parent REIT if, to the Company’s knowledge, any
of the Company’s representations, warranties or covenants herein are breached in
a manner that would give rise to a claim by the Parent Indemnitees pursuant to
Article 10 (subject to Section 10.4(b) and Section 12.15); provided, however,
that, except as otherwise provided herein, the delivery of any notice pursuant
to this Section 6.11 shall not limit or otherwise affect the representations,
warranties, covenants or agreements of the parties or the conditions to the
obligations of the parties under this Agreement.
 
 
67

--------------------------------------------------------------------------------

 

Section 6.12    Transactions in Parent Common Stock
 
From the date hereof until the earlier of termination of this Agreement in
accordance with its terms and the Closing, no Contributor shall knowingly,
directly or indirectly, (i) purchase or sell any shares of Parent Common Stock,
(ii) engage in any hedging, short-sale, derivative or other transaction based
upon the value, or intended to hedge the risk of ownership, of shares of Parent
Common Stock, provided that this clause (ii) shall not apply until ten (10) days
prior to the period of time for the determination of the Parent Closing Price
has begun, or (iii) enter into any transaction with the intent to cause, or
which would otherwise reasonably be expected to result in, a decline in the
trading price of the Parent Common Stock.
 
Section 6.13    Exclusivity
 
(a)           During the period commencing on the date hereof through the
earlier to occur of the Closing and the termination of this Agreement in
accordance with its terms, the Contributors and LVP REIT shall not, and shall
cause the Group Companies and each of their respective directors, officers and
representatives not to, directly or indirectly, (x) knowingly initiate, solicit,
discuss, negotiate, provide non-public information with respect to, or respond
affirmatively to any inquiries, proposals or offers (whether initiated by them
or otherwise), from any Person other than the Parent Parties and their
Affiliates and representatives (a “Third Party Bidder”), with respect to any
transaction, however structured, resulting in or relating to the acquisition by
such Third Party Bidder of all or substantially all of the equity interests or
assets of the Group Companies or any individual mall or development project (a
“Potential Transaction”) or (y) enter into any contract, agreement or
arrangement with any Third Party Bidder to consummate a Potential Transaction;
provided, that “Potential Transaction” shall not include, and this Section
6.13(a) shall not apply to, any inquiry, proposal or offer to acquire, whether
by merger, purchase of assets, equity interests or other securities, tender
offer or otherwise, all or substantially all of the capital stock or
consolidated assets of LVP REIT (a “Permitted Transaction”), but LVP REIT may
only enter into an agreement with respect thereto to the extent that the entry
into any such transaction would not require or otherwise provide for the sale of
the Company Interests owned by the Contributors other than the LVP Parties or
prevent or materially impair the ability of the Contributors, the Company and
the Group Companies to complete the Contemplated Transactions.  The Contributors
shall, and shall cause the Group Companies to, immediately terminate any
existing discussions with respect to any Potential Transaction and request that
all confidential information relating to any of the Group Companies provided to
any Third Party Bidder in connection with a Potential Transaction be promptly
returned or destroyed.
 
(b)           LVP REIT shall not provide any non-public information with respect
to the Group Companies (the “Group Company Information”) to any Third Party
Bidder in connection with the pursuit of a Permitted Transaction before March 1,
2010.  On or after March 1, 2010, LVP REIT may provide Group Company Information
in connection with the pursuit of a Permitted Transaction to a Person that
executes a confidentiality agreement with terms that are in the aggregate no
less favorable to LVP REIT (other than with respect to any standstill and
non-solicitation provisions) than those contained in the Confidentiality
Agreement; provided that all such Group Company Information (to the extent that
such information has not been previously provided or made available to Parent
REIT) is concurrently made available to Parent REIT.  LVP REIT shall not waive
any of its rights under any such confidentiality agreement with respect to Group
Company Information and shall take all reasonable steps to enforce all of its
rights with respect to Group Company Information under any such confidentiality
agreement to the extent it becomes aware of any breach thereof in respect of
Group Company Information.
 
 
68

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, nothing in this Section 6.13 shall
prohibit the Contributors, LVP REIT or the Group Companies, or any of their
respective directors, officers and representatives, from (i) discussing the
Contemplated Transactions with any equity holders of the Group Companies, the
Contributors, LVP REIT or any of their respective subsidiaries, or with any
lender (subject to Section 6.4(a)), servicer (subjection to Section 6.4(a)),
landlord, employee, tenant or prospective tenant of the Group Companies, the
Contributors, LVP REIT or any of their respective subsidiaries, (ii) providing
non-public information to its tenants and others with whom the Group Companies
do business in the ordinary course of business, (iii) making any communications
designed to inform a Third Party Bidder that such Person is not permitted to
engage in any discussions regarding a Potential Transaction or (iv) taking any
other action to the extent expressly permitted by this Agreement.
 
Section 6.14    Use of Prime Retail Mark
 
From and after the Closing Date, except as set forth on Schedule 6.14, the
Contributors shall not, and shall cause their Affiliates not to: (a) establish
or create any corporation, partnership, joint venture or other business entity
or enterprise that uses as, or incorporates as part of, its legal or trade name
any Prime Retail Mark or (b) seek any registration of any trademark, copyright,
domain name or analogous right, that incorporates, or is identical or
confusingly similar to, any Prime Retail Mark or (c) use any Prime Retail Mark
in connection with the operation of any outlets or shopping malls.  Nothing in
this Agreement shall be construed as granting to any party any license to the
Prime Retail Marks.
 
Section 6.15    Parent OP Agreement
 
From and after the date hereof, neither Parent REIT nor Parent OP shall amend
the Parent OP Agreement in a manner that would adversely and disproportionately
affect the rights of the Contributors with respect to the Parent OP Common Units
to be issued to the Contributors hereunder (assuming for this purpose that such
Parent OP Common Units have been issued to the Contributors as of the date
hereof), whether held by the New Company or received upon conversion or exchange
of New Company Common Units.
 
 
69

--------------------------------------------------------------------------------

 

Section 6.16    ***18
 
ARTICLE 7
CERTAIN AFFILIATE MATTERS
 
Section 7.1       Termination of Agreements; Resignations of Affiliates
 
(a)           At the Closing, and without any further action on the part of any
party hereto and without payment of any additional consideration, all rights and
obligations of any Group Company arising under or in connection with the
agreements set forth on Schedule 7.1 (the “Terminated Agreements”) shall be
terminated in full and without any further liability of any Person thereunder at
or after the Closing.  Prior to the Closing, the Company shall, and shall cause
each Group Company to, take all action required to effect the foregoing in a
manner reasonably satisfactory to Parent REIT and Parent OP and shall deliver
evidence of the termination of the Terminated Agreements effective on the
Closing Date as of no later than the third (3) Business Day prior to the Closing
in accordance with the preceding sentence.
 
(b)           Prior to Closing, the Parent Parties and the Company shall
cooperate in good faith to evaluate the ability of Prime Manager to transfer,
without payment of any additional consideration, all of the assets (other than
Contracts to manage properties owned by Persons other than the Group Companies),
including all of the books and records (including computer files, retrieval
programs and similar documentation), relating to any of the Group Companies, or
their properties, of Prime Manager to the Company and the ability of the Company
to transfer Prime Manager to an entity that is not a Group Company. If the
parties hereto mutually agree in good faith to such reorganization without
payment of any additional consideration, the parties shall enter into an
amendment to this Agreement to reflect such mutually-agreed restructuring,
including by revising Schedule 7.1.
 
(c)           At the Closing, and without any further action on the part of any
party hereto and without payment of any additional consideration, Lightstone
Prime shall resign, effective as of no later than immediately prior to the
Closing, as the general manager of the Company and as the general manager or
general partner of any other Group Company for which it acts as managing member.
 
(d)           At the Closing, each of the Company, Mill Run, Ewell and
Barceloneta shall, if requested by Parent REIT, amend its Governing Documents in
a manner reasonably satisfactory to Parent REIT in order to (i) enable the
acquirers of the Contributed Interests pursuant to this Agreement and the LP
Purchase Agreement to automatically become substitute members or substitute
limited partners, as applicable, and (ii) replace the manager, managing member
or general partner of each Group Company with a Person designated by Parent
REIT, in each case immediately upon consummation of the Contemplated
Transactions and without the application of any waiting period.
 

--------------------------------------------------------------------------------

18 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
70

--------------------------------------------------------------------------------

 

Section 7.2       Release
 
(a)           Effective at and after the Closing, the Parent Parties agree that
each Group Company, on behalf of itself and its successors and assigns (the
“Company Releasing Parties”), releases, acquits and forever discharges each of
the Contributors, LVP REIT, each of their respective Affiliates which are not
Group Companies, each of their respective shareholders, members, partners,
managers, directors, officers and employees, in their capacities as such, each
of the Persons set forth on Schedule 7.2, and each of their respective
successors and assigns (collectively, the “Company Released Parties”) from any
and all claims, demands, damages, actions, causes of action, rights, costs,
losses, expenses, compensation or suits in equity, of whatsoever kind or nature,
in contract or in tort, that such Company Releasing Party might have (i) because
of anything done, omitted, suffered or allowed to be done by such Company
Released Parties prior to or at the Closing, or (ii) in connection with or by
reason of the Governing Documents of such Group Companies, in each case whether
heretofore or hereafter accruing, whether foreseen or unforeseen or whether
known or unknown to the parties, including without limitation, any claim for
indemnification, contribution or other relief (“Company Released
Matters”).  Notwithstanding the foregoing, the following shall not constitute
Company Released Matters: (A) in the case of any Company Released Party that is
a party to any Tax Protection Agreement with a Group Company, any claims arising
thereunder (except to the extent expressly set forth in the Tax Matters
Agreements), (B) any claims under the Tax Matters Agreements, (C) any claim
insofar as it is made to negate, limit or otherwise dispute any asserted right
to indemnification which a Company Released Party has asserted under applicable
Law, the Governing Documents of such Group Company or Section 6.7 hereof and (D)
claims against any Contributor for Fraud.  Effective at and after the Closing,
each of the Parent Parties agrees that no Company Releasing Party will commence,
aid or participate in a manner adverse to any Company Released Party in any
legal action or other proceeding based in whole or in part upon any Company
Released Matters.  The Parent Parties acknowledge that this release shall apply
to all unknown or unanticipated results of any action of any Company Released
Party, as well as those known and anticipated.  The Parent Parties have provided
the release in this Section 7.2(a) voluntarily, with the intention of fully and
finally extinguishing all Company Released Matters.  Effective at and after the
Closing, the Parent Parties acknowledge and agree that no Company Releasing
Party shall, directly or indirectly, make any claim related to the Company
Released Matters against any person that has a right to seek indemnification,
contribution or other relief for such claim from any Company Released Party.  If
a Company Releasing Party makes such a claim and a Company Released Party
notifies the Company Releasing Party of such obligation, Parent OP shall cause
the Company Releasing Party to promptly, but no later than three (3) Business
Days following such notice, withdraw all such claims with prejudice and enter
into a release thereof in form and substance reasonably acceptable to the
Company Released Party. The release contained in this Section 7.2(a) shall also
be deemed to be a covenant not to sue. Any breach of this covenant by a Company
Releasing Party not to sue shall be deemed a breach of this Section 7.2(a)
 
 
71

--------------------------------------------------------------------------------

 

(b)           Effective at and after the Closing, each Contributor and LVP REIT,
on behalf of itself and its successors and assigns (the “Contributor Releasing
Parties”), releases, acquits and forever discharges each of the Group Companies,
each of the other Contributors, and each of their respective Affiliates (other
than the Parent Parties), shareholders, members, partners, managers, directors,
officers and employees, in their capacities as such, and each of their
respective successors and assigns (but excluding, in each case, any of the
foregoing of the Parent Parties) (collectively, the “Contributor Released
Parties”) from any and all claims, demands, damages, actions, causes of action,
rights, costs, losses, expenses, compensation or suits in equity, of whatsoever
kind or nature, in contract or in tort, that such Contributor Releasing Party
might have (i) because of anything done, omitted, suffered or allowed to be done
by such Contributor Released Parties prior to or at the Closing, or (ii) in
connection with or by reason of the Governing Documents of such Group Companies,
in each case whether heretofore or hereafter accruing, whether foreseen or
unforeseen or whether known or unknown to the parties, including without
limitation, any claim for indemnification, contribution or other relief
(“Contributor Released Matters”).  Notwithstanding the foregoing, the following
shall not constitute Contributor Released Matters: (A) in the case of any
Contributor Released Party that is a party to any Tax Protection Agreement with
a Contributor Releasing Party, any claims arising thereunder (except to the
extent expressly set forth in the Tax Matters Agreements), (B) any claims
against a Parent Party under this Agreement or any other Transaction Document,
including the Tax Matters Agreements, (C) any claim but only insofar as it is
made to negate, limit or otherwise dispute any asserted right to indemnification
which a Contributor Released Party has asserted under applicable Law, the
Governing Documents of such Group Company and (D) claims against a party hereto
for actual and intentional fraud.  Effective at and after the Closing, each
Contributor Releasing Party further agrees never to commence, aid or participate
in a manner adverse to any Contributor Released Party in any legal action or
other proceeding based in whole or in part upon any Contributor Released
Matters.  Each Contributor and LVP REIT acknowledges that this release shall
apply to all unknown or unanticipated results of any action of any Contributor
Released Party, as well as those known and anticipated.  Each Contributor and
LVP REIT has provided the release in this Section 7.2(b) voluntarily, with the
intention of fully and finally extinguishing all Contributor Released
Matters.  Effective at and after the Closing, each Contributor and LVP REIT
acknowledges and agrees that such Contributor Releasing Party shall not,
directly or indirectly, make any claim related to the Contributor Released
Matters against any person that has a right to seek indemnification,
contribution or other relief for such claim from any Contributor Released
Party.  If a Contributor Releasing Party makes such a claim and a Contributor
Released Party notifies the Contributor Releasing Party of such obligation, the
Contributor Releasing Party shall promptly, but no later than three (3) Business
Days following such notice, withdraw all such claims with prejudice and enter
into a release thereof in form and substance reasonably acceptable to the
Contributor Released Party. The release contained in this Section 7.2(b) shall
also be deemed to be a covenant not to sue. Any breach of this covenant by a
Company Releasing Party not to sue shall be deemed a breach of this Section
7.2(b).
 
(c)           California Civil Code Section 1542 Waiver.  Each of the Parent
Parties and each Contributor Releasing Party acknowledges that it may discover
facts or law different from, or in addition to, the facts or law that it knows
or believes to be true with respect to the claims released in this Section 7.2
and agrees, nonetheless, that the Release contained in this Section 7.2 shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them. Each of the Parent Parties and each
Contributor Releasing Party expressly acknowledges and agrees that all rights
under Section 1542 of the California Civil Code are expressly waived.  That
section provides:
 
 
72

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
ARTICLE 8
CONDITIONS TO CONSUMMATION OF THE CONTRIBUTIONS
 
Section 8.1       Conditions to the Obligations of the Contributors, Parent
REIT, Parent OP and Parent Sub
 
The obligations of the Contributors, Parent REIT, Parent OP and Parent Sub to
consummate the Contemplated Transactions are subject to the satisfaction (or, if
permitted by applicable Law, waiver by the party for whose benefit such
condition exists) of the following conditions:
 
(a)           No Order shall be in effect, and no Law shall have been enacted,
which restrains, enjoins, imposes conditions upon or makes illegal the
Contemplated Transactions in the United States (including Puerto Rico); and
 
(b)           The Company shall have procured the written consents specified on
Schedule 8.1(b) (the “Required Consents”) and Parent REIT shall have received
evidence reasonably satisfactory to Parent REIT of the receipt thereof.  All
actions necessary for all of the Fixed Rate Debt to remain outstanding following
the Closing in accordance with its original terms, as modified by the Required
Consents, without any breach, default or event of default (with or without
notice or lapse of time or both) with respect to any matter or circumstance of
which the parties are aware as of the Closing Date in accordance with the terms
of such Required Consents, and all conditions in the Required Consents, shall
have been taken or satisfied.  Parent OP shall have received payoff letters
reasonably satisfactory to Parent OP with respect to all of the debt
constituting Floating Rate Debt being repaid by Parent OP at Closing.
 
Section 8.2       Other Conditions to the Obligations of Parent REIT, Parent OP
and Parent Sub
 
The obligations of Parent REIT, Parent OP and Parent Sub to consummate the
Contemplated Transactions are subject to the satisfaction or, if permitted by
applicable Law, waiver by Parent REIT or Parent OP of the following further
conditions:
 
 
73

--------------------------------------------------------------------------------

 

(a)           The representations and warranties of the Company (i) set forth in
Section 3.2, Section 3.3, Section 3.7(a), Section 3.14(b) (with respect to any
Group Companies that own, directly or indirectly, any material interests in real
property) and Section 3.14(p) (the “Specified Representations”) shall be true
and correct in all respects on the Closing Date as though made on the Closing
Date (except for such representations and warranties made as of a specified
date, which shall have been true and correct in all respects as of that
specified date) other than in the case of Section 3.2 for de minimis exceptions,
and (ii) set forth in Article 3 (other than the Specified Representations and
the representations and warranties in Section 3.4(b) with respect to the 2008
Unaudited Financial Statements), disregarding qualifications therein as to
“material,” “materiality” (or words of similar import) or “Company Material
Adverse Effect,” and excluding any Known Claims, to the extent included in the
calculation of the Known Claims Escrow Amount with respect thereto, shall be
true and correct in all respects on the Closing Date as though made on the
Closing Date (except for such representations and warranties made as of a
specified date, which, disregarding qualifications therein as to “materiality”
or “Company Material Adverse Effect,” shall have been true and correct in all
respects as of that specified date), unless, in the case of clause (ii) only,
the failure or failures of all such representations and warranties, disregarding
qualifications therein as to “materiality” or “Company Material Adverse Effect,”
to be so true and correct in all respects would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect;
 
(b)           The Company shall have performed and complied in all material
respects with all covenants (other than the covenants set forth in Section 6.11
and Section 6.13) required to be performed or complied with by the Company under
this Agreement (including any obligation relating to the Group Companies) on or
prior to the Closing Date;
 
(c)           (i) The representations and warranties of the Contributors and LVP
REIT set forth in Article 4 shall be true and correct in all material respects
on the Closing Date as though made on the Closing Date (except for such
representations and warranties made as of a specified date, which shall have
been true and correct in all material respects as of that specified date), and
(ii) the Contributors shall have performed and complied in all material respects
with all covenants required to be performed or complied with by the Contributors
under this Agreement (other than the covenants set forth in Section 6.13) on or
prior to the Closing Date;
 
(d)           Parent REIT and Parent OP shall have received the Audited 2008
Financial Statements and the auditor’s report thereon shall not contain any
qualifications that are not Permitted Qualifications.
 
(e)           At the Closing, Parent OP shall have received:
 
(i)           a certificate of a senior executive officer of the Company in his
or her representative capacity, and not individually, certifying the
satisfaction of the conditions set forth in Section 8.2(a) and Section 8.2(b);
 
(ii)          the Escrow Agreement, duly executed by the Representative and the
Escrow Agent;
 
(iii)         the GPT Sale Agreement, duly executed by GPT Outlet Lender LLC;
 
(iv)        evidence reasonably satisfactory to Parent REIT that transactions
set forth in Section 7.1 shall have been completed;
 
(v)         a duly executed recordable special warranty deed for the St.
Augustine Land, in a form reasonably acceptable to Parent REIT and Parent OP and
such documents of further assurance reasonably necessary and typical for
transactions similar to the sale of the St. Augustine Land in order to complete
the sale and transfer of the St. Augustine Land;
 
 
74

--------------------------------------------------------------------------------

 

(vi)        the New Company Agreement, duly executed by each Contributor;
 
(vii)       ***19; and
 
(viii)      ***20
 
Section 8.3       Other Conditions to the Obligations of the Contributors
 
The obligations of the Contributors to consummate the Contemplated Transactions
are subject to the satisfaction or, if permitted by applicable Law, waiver by
the Contributors of the following further conditions:
 
(a)           The representations and warranties of Parent REIT, Parent OP and
Parent Sub (i) set forth in Section 5.1, Section 5.2, Section 5.9(a) and Section
5.10 shall be true and correct in all respects on the Closing Date as though
made on the Closing Date (except for such representations and warranties made as
of a specified date, which shall have been true and correct in all respects as
of that specified date), (ii) set forth in Section 5.4 and Section 5.8,
(collectively with Section 5.1, Section 5.2, Section 5.9(a) and Section 5.10 the
“Parent Specified Sections”) shall be true and correct in all material respects
on the Closing Date as though made on the Closing Date (except for such
representations and warranties made as of a specified date, which shall have
been true and correct in all material respects as of that specified date), and
(iii) set forth in Article 5 (other than the Parent Specified Sections),
disregarding qualifications therein as to “material,” “materiality” (or words of
similar import) or “Parent Material Adverse Effect,” shall be true and correct
in all respects on the Closing Date as though made on the Closing Date (except
for such representations and warranties made as of a specified date, which,
disregarding qualifications therein as to “materiality” or “Parent Material
Adverse Effect,” shall have been true and correct in all respects as of that
specified date), unless, in the case of clause (iii) only, the failure or
failures of all such representations and warranties, disregarding qualifications
therein as to “materiality” or “Parent Material Adverse Effect,” to be so true
and correct in all respects would not, individually or in the aggregate,
reasonably be expected to have a Parent Material Adverse Effect;
 
(b)           Each of Parent REIT, Parent OP and Parent Sub shall have performed
and complied in all material respects with all covenants required to be
performed or complied with by them under this Agreement on or prior to the
Closing Date;
 
(c)           ***21;
 
(d)           ***22;
 
(e)           ***23;
 

--------------------------------------------------------------------------------

19 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
20 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
21 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
22 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
23 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
75

--------------------------------------------------------------------------------

 
 
(f)           ***24;
 
(g)           At the Closing, Parent OP shall have delivered to the
Representative:
 
(i)           a certificate of a senior executive officer of each of Parent REIT
and Parent OP, in each case in his or her representative capacity, and not
individually, certifying the satisfaction of the conditions set forth in Section
8.3(a) and Section 8.3(b); and
 
(ii)          the Escrow Agreement, duly executed by Parent OP and the Escrow
Agent; and
 
(iii)         the DL Tax Matters Agreement, duly executed by each of Parent
REIT, Parent OP and New Company, together with the Member Guarantees and Capital
Contribution Agreements that are exhibits thereto, duly executed by the Lender
and the applicable Parent Parties, respectively; and
 
(iv)         the LVP Tax Matters Agreement, duly executed by each of Parent REIT
and Parent OP and New Company, together with the Member Guarantees and Capital
Contribution Agreements that are exhibits thereto, duly executed by the Lender
and the applicable Parent Parties, respectively.
 
Section 8.4       Frustration of Closing Conditions
 
No party hereto may rely on the failure of any condition set forth in this
Article 8 to be satisfied if such failure was caused by such party, including
such party’s failure, subject to Section 6.4(a), to use reasonable efforts to
consummate the Contemplated Transactions.
 
ARTICLE 9
TERMINATION; AMENDMENT; WAIVER
 
Section 9.1       Termination
 
This Agreement may be terminated at any time prior to the Closing:
 
(a)           by mutual written consent of Parent REIT, Parent OP and the
Representative;
 

--------------------------------------------------------------------------------

24 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
76

--------------------------------------------------------------------------------

 

(b)           by Parent REIT or Parent OP, if none of Parent REIT, Parent OP or
Parent Sub is in material breach of its representations, warranties, covenants
or obligations under this Agreement, and if (i) the representations and
warranties of the Company in Article 3 become untrue or inaccurate such that
Section 8.2(a) would not be satisfied (treating such time as if it were the
Closing Date for purposes of this Section 9.1(b)), (ii) the representations and
warranties of any Contributor in Article 4 become untrue or inaccurate such that
Section 8.2(c) would not be satisfied (treating such time as if it were the
Closing Date for purposes of this Section 9.1(b)), (iii) there has been a breach
on the part of the Company of its covenants and agreements contained in this
Agreement such that Section 8.2(b) would not be satisfied (treating such time as
if it were the Closing Date for purposes of this Section 9.1(b)),  or (iv) there
has been a breach on the part of any Contributor of its covenants and agreements
contained in this Agreement such that Section 8.2(c) would not be satisfied
(treating such time as if it were the Closing Date for purposes of this
Section 9.1(b)),  and, in each of clause (i), clause (ii), clause (iii) and
clause (iv) such breach is not capable of being cured or has not been cured
within thirty (30) days after notice to the Company and the Representative;
 
(c)           by the Representative, if none of the Company or any Contributor
is in material breach of its representations, warranties, covenants or
obligations under this Agreement, and if (i) the representations and warranties
of Parent REIT, Parent OP or Parent Sub herein become untrue or inaccurate such
that Section 8.3(a) would not be satisfied (treating such time as if it were the
Closing Date for purposes of this Section 9.1(c)) or (ii) there has been a
breach on the part of Parent REIT, Parent OP or Parent Sub of its respective
covenants and agreements contained in this Agreement such that Section 8.3(b)
would not be satisfied (treating such time as if it were the Closing Date for
purposes of this Section 9.1(c)), and, in both of clause (i) and clause (ii),
such breach is not capable of being cured or has not been cured within thirty
(30) days after notice to Parent OP;
 
(d)           by Parent REIT or Parent OP, if the Closing shall not have
occurred by the Termination Date, unless the failure to consummate the Closing
is the result of a breach by Parent REIT, Parent OP or Parent Sub of its
respective obligations or covenants under this Agreement.
 
(e)           by the Representative, if the Closing shall not have occurred by
the Termination Date, unless the failure to consummate the Closing is the result
of a breach by the Company or any Contributor of its obligations or covenants
under this Agreement; or
 
(f)           by Parent REIT, Parent OP or the Representative, if any
Governmental Entity shall have issued an Order permanently enjoining,
restraining or otherwise prohibiting the Contemplated Transactions and such
Order shall have become final and nonappealable; provided, that the party hereto
seeking to terminate this Agreement pursuant to this Section 9.1(f) shall,
subject to Section 6.4(a), have used reasonable efforts to remove such Order.
 
Section 9.2       Effect of Termination
 
In the event of any termination of this Agreement pursuant to Section 9.1, this
entire Agreement shall forthwith become void (and there shall be no liability or
obligation on the part of Parent REIT, Parent OP, Parent Sub, any Group Company,
LVP REIT, any Contributor or any of the Company Released Parties) with the
exception of (a) the provisions of this Section 9.2, the third sentence of
Section 6.3, Section 6.6, the last sentence of Section 6.9 and Article 12, and
(b) any liability of any party hereto for any material breach of this Agreement
resulting from an action or a knowing and intentional failure to act which, at
the time thereof, such party should reasonably have known would constitute a
breach of this Agreement, prior to such termination.
 
 
77

--------------------------------------------------------------------------------

 

Section 9.3       Amendment
 
Prior to the Closing, subject to applicable Law, this Agreement may be amended
or modified only by a written agreement executed and delivered by duly
authorized officers of Parent REIT, Parent OP, Parent Sub, the Company and the
Representative.  After the Closing subject to applicable Law, this Agreement may
be amended or modified only by written agreement executed and delivered by duly
authorized officers of Parent OP and the Representative.  This Agreement may not
be modified or amended except as provided in the immediately preceding two
sentences and any amendment effected in a manner which does not comply with this
Section 9.3 shall be void.
 
Section 9.4       Extension; Waiver
 
The Contributors shall not (except at the direction of the Representative)
(a) extend the time for the performance of any of the obligations or other acts
of Parent REIT, Parent OP or Parent Sub contained herein, (b) waive any
inaccuracies in the representations and warranties of Parent REIT, Parent OP or
Parent Sub contained herein or in any document, certificate or writing delivered
by Parent REIT, Parent OP or Parent Sub pursuant hereto or (c) waive compliance
by Parent REIT, Parent OP or Parent Sub with any of the agreements or conditions
contained herein.  The Parent Parties may (a) extend the time for the
performance of any of the obligations or other acts of the Company or the
Contributors contained herein, (b) waive any inaccuracies in the representations
and warranties of the Company or the Contributors contained herein or in any
document or writing delivered by the Company or the Contributors pursuant hereto
or (c) waive compliance by the Company or the Contributors with any of the
agreements or conditions contained herein.  Any agreement on the part of any
party to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.  The failure of any party to
assert any of its rights hereunder shall not constitute a waiver of such rights.
 
ARTICLE 10
SURVIVAL; INDEMNIFICATION
 
Section 10.1    Survival
 
Subject to the provisions of this Article 10, (a) the representations and
warranties in this Agreement and in any certificate delivered pursuant hereto
shall survive until 5:00 p.m. New York City time on the date that is the
18-month anniversary of the Closing Date; provided, that (i) to the extent any
claim for indemnification with respect to a breach of any representation or
warranty in this Agreement has been made in accordance with Section 10.3 hereof
prior to such time, then, solely to the extent of such claim, the
representations and warranties relevant thereto shall be deemed to survive until
the final resolution thereof and (ii) notwithstanding anything to the contrary
contained in this Agreement, the representations and warranties in (x) Section
4.2 (Authority), Section 4.4 (Title) and Section 5.2 (Authority) shall survive
indefinitely and (y) Section 3.4(a)(i) and, to the extent related to the 2008
Unaudited Financial Statements, Section 3.4(b) shall not survive the Closing and
no claims for indemnification may be made in respect thereof (b) the covenants
and agreements of the Parties in this Agreement to be performed prior to the
Closing shall not survive the Closing; provided, that the expiration of such
covenants and agreements shall not limit the right to any Indemnified Party to
seek or obtain indemnification with respect to any breach thereof pursuant to
this Article 10 and (c) all covenants and agreements in this Agreement to be
performed at or after the Closing shall survive the Closing in accordance with
their respective terms or, if no term is specified, indefinitely.
 
 
78

--------------------------------------------------------------------------------

 

Section 10.2     Indemnification
 
(a)           Subject to the provisions of this Article 10 and the Escrow
Agreement, from and after the Closing, Parent REIT, Parent OP and Parent OP’s
Subsidiaries (including the Group Companies after the Closing) (each a “Parent
Indemnitee”) shall be entitled, in accordance with the provisions of this
Article 10 and the Escrow Agreement, to receive proceeds from the Escrow Account
as indemnification in respect of any damages, losses, liabilities, costs,
expenses or obligations of any kind (including, without limitation, reasonable
attorneys’ fees and costs of investigation) (each a “Loss” and, collectively,
“Losses”) suffered or paid, directly or indirectly, as a result of, in
connection with, or arising out of or relating to (i) any breach of any
representation or warranty in Article 3 (other than Section 3.4(a)(i) and, to
the extent related to the 2008 Unaudited Financial Statements, Section 3.4(b))
or in any certificate delivered by or on behalf of the Company pursuant hereto
(without regard to any Company Material Adverse Effect or materiality
qualifications contained in any Non-Excluded Representation and without regard
to any knowledge qualifications), (ii) any breach of any covenant or agreement
contained herein to be performed by the Company (including any failure of a
Group Company to take or refrain from taking any action contemplated hereby)
prior to the Closing (other than Section 6.11 and Section 6.13), (iii) the
amount of any Severance, Employment and Shut-Down Costs incurred by Parent REIT,
Parent OP, Parent Sub or any of their Affiliates (including any Group Company
after the Closing) which are not paid prior to Closing or taken into account in
connection with the calculation of the Estimated Aggregate Consideration Value
and/or the Final Aggregate Consideration Value, (iv)(A) any claims against a
Group Company by any member or other equity holder of any Group Company prior to
the Closing arising from and relating to the Contemplated Transactions or the
management, operation or conduct of the Group Companies at or prior to the
Closing (collectively, “Minority Claims”) or (B) in the event the transactions
contemplated by the LP Purchase Agreement shall not have been fully consummated
in accordance with their terms at the Closing (other than as a result of a
breach of such Agreement by the Parent Parties) (1) any out-of-pocket, costs or
expenses (including reasonable attorneys fees) incurred by the Parent Parties to
enforce the LP Purchase Agreement or to defend any claims made by the selling
parties under the LP Purchase Agreement and (2) any additional amounts paid by
the Parent Parties in excess of the purchase price specified in the LP Purchase
Agreement (excluding, for the avoidance of doubt, any amendments thereto after
the Closing) for the applicable securities not acquired at the Closing
(including pursuant to any judgment or settlement); provided that the additional
costs or expenses incurred by the Parent Parties to acquire such securities
shall be subject to the consent of the Representative (such consent not to be
unreasonably withheld, conditioned or delayed), and (v) the amount of any
Pre-Signing Allowances and Commissions incurred by Parent REIT, Parent OP,
Parent Sub or any of their Affiliates (including any Group Company after the
Closing) which are not taken into account in connection with the calculation of
the Estimated Aggregate Consideration Value and/or the Final Aggregate
Consideration Value.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Subject to the provisions of this Article 10, from and after
Closing, each Contributor and LVP REIT shall severally, and not jointly or
jointly and severally, indemnify, defend and hold harmless, the Parent
Indemnitees from and against any Losses suffered or paid, directly or
indirectly, as a result of, in connection with, or arising out of or related to
(i) any breach of any representation or warranty of such Contributor in Article
4 or, in the case of LVP REIT, Section 4.3(b), as of the Closing Date, as though
such representation and warranty was made on the Closing Date, (ii) any breach
of any covenant or agreement contained herein to be performed by such
Contributor or, in the case of LVP REIT, Section 6.13, prior to the Closing and
(iii) any breach of any covenant or agreement contained herein to be performed
by such Contributor or, in the case of LVP REIT, Section 6.16 or Section 7.2(b),
at or after the Closing.
 
(c)           Subject to the provisions of this Article 10, from and after
Closing, each of Parent REIT, Parent OP and Parent Sub shall jointly and
severally indemnify, defend and hold harmless, the Contributors and each of
their respective Affiliates (other than the Group Companies), predecessors,
successors and assigns, and each of their respective officers, directors,
employees, members, partners, shareholders, managers, agents and representatives
(each a “Member Indemnitee”) from and against any Losses suffered or paid,
directly or indirectly, as a result of, in connection with, or arising out of or
related to (i) any breach of any representation or warranty of Parent REIT,
Parent OP or Parent Sub in Article 5 (without regard to any Parent Material
Adverse Effect or materiality qualifications contained in any Non-Excluded
Representation) or in any certificate delivered by or on behalf of Parent REIT,
Parent OP or Parent Sub pursuant hereto, (ii) any breach of any covenant or
agreement contained herein to be performed by Parent REIT, Parent OP or Parent
Sub prior to the Closing and (iii) any breach of any covenant or agreement
contained herein to be performed by Parent REIT, Parent OP or Parent Sub at or
after the Closing.
 
(d)           Subject to the provisions of this Article 10, the ability of any
Parent Indemnitee to receive proceeds from the Escrow Account pursuant to
Section 10.2(a) or indemnification pursuant to Section 10.2(b)(i) or Section
10.2(b)(ii) and the ability of any Member Indemnitee to receive indemnification
pursuant to Section 10.2(c)(i) or Section 10.2(c)(ii) shall survive the Closing
and shall terminate on the date that is the eighteen (18) month anniversary of
the Closing Date (the “Survival Period Termination Date”), in each case except
to the extent such Parent Indemnitee or Member Indemnitee, as applicable, shall
have made, prior to the Survival Period Termination Date, a claim in accordance
with the terms of this Article 10, in which case such claim, if then unresolved,
shall not be extinguished at the Survival Period Termination Date and shall
survive the Survival Period Termination Date until finally resolved in
accordance with the provisions of this Article 10 and, if applicable, the Escrow
Agreement; provided, that the right of a Parent Indemnitee to receive
indemnification pursuant to Section 10.2(b)(i) or Section 10.2(b)(ii) with
respect to a breach of the representations and warranties in Section 4.2
(Authority) and Section 4.4 (Title) shall survive indefinitely and the right of
a Member Indemnitee to receive indemnification pursuant to Section 10.2(c)(i)
with respect to a breach of the representations and warranties in Section 5.2
(Authority) shall survive indefinitely.  The right of a Parent Indemnitee to
receive indemnification pursuant to Section 10.2(b)(iii) or a Member Indemnitee
to receive indemnification pursuant to Section 10.2(c)(iii) shall survive
indefinitely.

 
80

--------------------------------------------------------------------------------

 

Section 10.3    Indemnification Procedures
 
(a)           If a claim, action, suit or proceeding by a Person who is not a
party hereto or an Affiliate thereof (a “Third Party Claim”) is made against any
Person entitled to indemnification pursuant to Section 10.2 hereof (an
“Indemnified Party”), and if such Indemnified Party intends to seek indemnity
with respect thereto under this Article 10, or if any Indemnified Party
otherwise determines that it wishes to seek indemnification pursuant to Section
10.2 hereof, such Indemnified Party shall, in the case of a Member Indemnitee,
promptly notify Parent REIT and Parent OP and, in the case of a Parent
Indemnitee, promptly notify the Representative (such notified party, the
“Responsible Party”) of such claims; provided, that the failure to so notify
shall not relieve the Responsible Party of its obligations hereunder, except to
the extent that the Responsible Party is actually prejudiced thereby.  Such
notice shall, to the extent reasonably practicable, identify the basis under
which indemnification is sought pursuant to Section 10.2 and, if applicable,
enclose true and correct copies of any written document furnished to the
Indemnified Party by the Person that instituted the Third Party Claim.
 
(b)           Parent REIT or Parent OP shall have thirty (30) days after
receiving notice from any Indemnified Party of any Third Party Claim which seeks
solely cash damages (and does not include any request for specific performance,
or injunctive or other equitable relief) (a “Parent Assumable Claim”) to assume
the conduct and control, through counsel reasonably acceptable to the
Representative at the expense of Parent REIT or Parent OP, of the settlement or
defense of such Third Party Claim, and the Indemnified Party shall cooperate
with the Responsible Party in connection therewith.  Parent REIT or Parent OP
shall permit the Indemnified Party to participate in such settlement or defense
through counsel chosen by such Indemnified Party (the fees and expenses of such
counsel shall be borne by such Indemnified Party and shall not be indemnified
hereunder as a Loss).  So long as Parent REIT or Parent OP is reasonably
contesting (or causing any of its Subsidiaries to reasonably contest) any such
Third Party Claim in good faith, the Indemnified Party shall not pay or settle
any such Third Party Claim without the consent of Parent REIT or Parent OP
(which consent shall not be unreasonably withheld or delayed).  Notwithstanding
the foregoing, Parent REIT and Parent OP shall not, except with the consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed) enter into any settlement that does not include as an unconditional
term thereof the giving by the Person(s) asserting such Third Party Claim to all
Indemnified Parties an unconditional release from all liability with respect to
such claim or consent to entry of any judgment.  If Parent REIT does not elect
to undertake the defense of such Third Party Claim, the Indemnified Party shall
have the right to contest the Third Party Claim without waiving its right to
indemnity therefor pursuant to this Agreement; provided, that the Indemnified
Party shall not settle any such Third Party Claim or consent to any judgment
without the prior written consent of Parent REIT or Parent OP (which consent
shall not be unreasonably withheld or delayed).
 
(c)           In the event that Parent REIT or Parent OP receives notice from
any Indemnified Party of a Third Party Claim that is not a Parent Assumable
Claim, Parent REIT or Parent OP shall have the right to participate in the
settlement or defense thereof through counsel chosen by Parent REIT or Parent OP
(the fees and expenses of such counsel shall be borne by Parent REIT or Parent
OP and shall not be indemnified hereunder as a Loss) and the Indemnified Party
shall not settle any such Third Party Claim or consent to any judgment without
the consent of Parent REIT or Parent OP (not to be unreasonably withheld or
delayed).

 
81

--------------------------------------------------------------------------------

 

(d)           The Representative shall have thirty (30) days after receiving
notice from any Indemnified Party of any Third Party Claim which seeks solely
cash damages (and does not include any request for specific performance, or
injunctive or other equitable relief) and the maximum liability in respect of
such Third Party Claim and all other pending unresolved indemnity claims
pursuant to Section 10.2(a) does not exceed the value of the Escrow Cash and
Escrow Units then held in the Escrow Account (valued at the Parent Closing Price
(a “Representative Assumable Claim”) to assume the conduct and control, through
counsel reasonably acceptable to Parent REIT and Parent OP at the expense of the
Representative (not to be paid out of or reimbursed from the Escrow Account) of
the settlement or defense of such Third Party Claim, and the Indemnified Party
shall cooperate with the Representative in connection therewith.  The
Representative shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party (the fees
and expenses of such counsel shall be borne by such Indemnified Party and shall
not be indemnified hereunder as a Loss).  So long as the Representative is
reasonably contesting (or causing any of its Subsidiaries to reasonably contest)
any such Third Party Claim in good faith, the Indemnified Party shall not pay or
settle any such Third Party Claim without the consent of the Representative (not
to be unreasonably withheld or delayed).  Notwithstanding the foregoing, the
Representative shall not, except with the consent of Parent REIT and Parent OP
enter into any settlement that does not include as an unconditional term thereof
the giving by the Person(s) asserting such Third Party Claim to all Indemnified
Parties an unconditional release from all liability with respect to such claim
or consent to entry of any judgment.  If the Representative does not elect to
undertake the defense of such Third Party Claim, the Parent Indemnitees shall
have the right to contest the Third Party Claim without waiving their right to
indemnity therefor pursuant to this Agreement.
 
(e)           In the event the Representative receives notice from any
Indemnified Party of a Third Party Claim that is not a Representative Assumable
Claim, the Representative shall have the right to participate in the settlement
or defense thereof through counsel chosen by the Representative (the fees and
expenses of such counsel shall be borne by the Representative and shall not be
payable out of the Escrow Account) and Parent Indemnitee shall not settle any
such Third Party Claim or consent to any judgment without the consent of the
Representative (not to be unreasonably withheld or delayed).
 
(f)           Notwithstanding anything in this Agreement or the Escrow Agreement
to the contrary, no Parent Indemnitee shall directly or indirectly settle,
compromise or consent to any judgment of any Third Party Claim for which such
Parent Indemnitee may be entitled to seek indemnification hereunder, regardless
of whether it is a Representative Assumable Claim or whether the Representative
has received notice thereof or elected to exercise or waive its rights to assume
the conduct and control of the settlement or defense thereof, without the prior
written consent of the Representative (not to be unreasonably withheld or
delayed), and in the event of any such settlement, compromise or consent to
judgment without the prior written consent of the Representative, the Parent
Indemnitees and their respective Affiliates shall have no further rights (and
shall be deemed to have irrevocably waived any such rights) to indemnification
hereunder, whether from the Escrow Account or otherwise.

 
82

--------------------------------------------------------------------------------

 

(g)           Notwithstanding anything in this Agreement or the Escrow Agreement
to the contrary, the Representative shall not directly or indirectly settle,
compromise or consent to any judgment of any Third Party Claim for which the
Member Indemnitee may be entitled to seek indemnification hereunder, regardless
of whether the Parent Indemnitees have received notice thereof or elected to
exercise or waive their rights to assume the conduct and control of the
settlement or defense thereof, without the prior written consent of the Parent
REIT or Parent OP (not to be unreasonably withheld or delayed), and in the event
of any such settlement, compromise or consent to judgment without the prior
written consent of Parent REIT or Parent OP, the Member Indemnitees and their
respective Affiliates shall have no further rights (and shall be deemed to have
irrevocably waived any such rights) to indemnification hereunder.
 
(h)           The parties hereto shall reasonably cooperate in the defense or
prosecution of any Third Party Claim in respect of which indemnity may be sought
hereunder and shall furnish such records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.
 
Section 10.4    Limitations on Indemnification Obligations
 
The rights to indemnification pursuant to the provisions of Section 10.2 are
subject to the following limitations:
 
(a)           the amount of any and all Losses recoverable pursuant to Section
10.2(a), Section 10.2(b) and Section 10.2(c) shall be determined net of any
amounts recovered by the Parent Indemnitees or their Affiliates, or the Member
Indemnitees or their Affiliates, as applicable, under insurance policies or
other collateral sources (such as contractual indemnities of any Person which
are contained outside of this Agreement), including the Tax Matters Agreements
(to the extent includable in indemnifiable Losses), with respect to such Losses;
 
(b)           the Parent Indemnitees shall not be entitled to recover in respect
of any individual claim pursuant to Section 10.2(a)(i), Section 10.2(a)(ii),
Section 10.2(a)(iv)(A), Section 10.2(b)(i) or Section 10.2(b)(ii) unless the
aggregate Losses relating to or arising out of such claim (together with any
related claims or other claims which arise from a substantially similar course
of conduct or facts) equal or exceed $***25; provided, that this Section 10.4(b)
shall not apply to any claim for indemnification pursuant to (x) Section
10.2(a)(i) to the extent such claim is based upon a breach of the
representations and warranties set forth in Section 3.2 (Capitalization of the
Group Companies), Section 3.3 (Authority) or Section 3.15 (Brokers) or (y)
Section 10.2(b)(i) to the extent such claim is based upon a breach of a
representation and warranty set forth in Section 4.2 (Authority), Section 4.4
(Title) or Section 4.6 (Brokers);
 
(c)           the Member Indemnitees shall not be entitled to recover in respect
of any individual claim pursuant to Section 10.2(c)(i) or Section 10.2(c)(ii)
unless the aggregate Losses relating to or arising out of such claim (together
with any related claims or other claims which arise from a substantially similar
course of conduct or facts) equal or exceed an amount equal to $***26; provided,
that this Section 10.4(c) shall not apply to any claim for indemnification
pursuant to (x) Section 10.2(c)(i) to the extent such claim is based upon a
breach of the representations and warranties set forth in Section 5.2
(Authority), Section 5.6 (Brokers) or Section 5.10 (New Company);
 

--------------------------------------------------------------------------------

25 Certain portions have been omitted in connection with an application for
confidential treatment therefor.
26 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
83

--------------------------------------------------------------------------------

 


(d)           the Parent Indemnitees shall not be entitled to recover Losses
pursuant to Section 10.2(a)(i), Section 10.2(a)(ii) or Section 10.2(a)(iv)(A)
until the aggregate amount which the Parent Indemnitees would recover under such
sections (as limited by the provisions of Section 10.4(a) and Section 10.4(b)
and Section 12.15) exceeds $***27 (the “Threshold”), in which case, the Parent
Indemnitees shall only be entitled to recover Losses in excess of the Threshold;
provided, that the Threshold shall not apply to any claim for indemnification
pursuant to Section 10.2(a)(i) to the extent such claim is based upon a breach
of the representations and warranties set forth in Section 3.2 (Capitalization
of the Group Companies) or Section 3.3 (Authority);
 
(e)           the Member Indemnitees shall not be entitled to recover Losses
pursuant to Section 10.2(c)(i) or Section 10.2(c)(ii) until the aggregate amount
which the Member Indemnitees would recover under Section 10.2(c)(i) and Section
10.2(c)(ii) (as limited by the provisions of Section 10.4(a) and Section 10.4(d)
and Section 12.15) exceeds the Threshold, in which case, the Member Indemnitees
shall only be entitled to recover Losses in excess of the Threshold; provided,
that the Threshold shall not apply to any claim for indemnification pursuant to
Section 10.2(c)(i) to the extent such claim is based upon a breach of the
representations and warranties set forth in Section 5.2 (Authority), Section 5.6
(Brokers) or Section 5.10 (New Company);
 
(f)           except with respect to any claims resulting from the failure to
complete the Financing pursuant to the terms of this Agreement (including as a
result of any waiver by the Contributors of Section 8.3(c), the aggregate
liability of Parent REIT, Parent OP and Parent Sub pursuant to Section
10.2(c)(i) and Section 10.2(c)(ii) shall not exceed the Aggregate Unit Value and
the Member Indemnitees, collectively, shall not be entitled to recover Losses
pursuant to Section 10.2(c)(i) and Section 10.2(c)(ii) in excess of the
Aggregate Unit Value;
 
(g)           the aggregate liability of any Contributor or LVP REIT pursuant to
Section 10.2(b)(i) and Section 10.2(b)(ii) shall not exceed the aggregate
consideration actually received by such Person pursuant to Article 2 (valued, in
the case of Parent OP Common Units, at the Parent Closing Price) less the amount
of Escrow Cash and Escrow Units allocated to such Person and not distributed
thereto and the Parent Indemnitees, collectively, shall not be entitled to
recover Losses pursuant to Section 10.2(a), Section 10.2(b)(i) and Section
10.2(b)(ii) in excess of the Aggregate Consideration Value less the amount of
Escrow Cash and Escrow Units allocated to such Person;
 
(h)           (x) the Escrow Units and Escrow Cash in the Escrow Account at any
given time shall be the sole source of recovery with respect to Losses
indemnifiable pursuant to Section 10.2(a), and in no event shall the Parent
Indemnitees be entitled to recover more than the amount of Escrow Cash and
Escrow Units available in the Escrow Account pursuant to Section 10.2(a) and (y)
in the event any facts, conditions, conduct or claims, or series of related or
substantially similar facts, conditions, conduct or claims, result in Losses
pursuant to which the Parent Indemnitees are entitled to indemnification
pursuant to Section 10.2(a) and Section 10.2(b), the Parent Indemnitees shall
only be entitled to recover for such Losses pursuant to Section 10.2(a) and
shall have no rights to indemnification pursuant to Section 10.2(b) other than
in the case of a breach of Section 3.2 (Capitalization of the Group Companies)
and Section 4.4 (Title), in which case the Parent Indemnitees shall only be
entitled to recover directly from the applicable Contributor with respect to the
dual claim (it being understood that this shall not create a limit on claims
relating to breaches of provisions in Section 3.2 that are not also contained in
Section 4.4);
 

--------------------------------------------------------------------------------

27 Certain portions have been omitted in connection with an application for
confidential treatment therefor.

 
84

--------------------------------------------------------------------------------

 

(i)           Notwithstanding anything contained herein to the contrary, after
the Closing, on the date that the Escrow Cash and the Escrow Units are reduced
to zero, the Parent Indemnitees shall have no further rights to indemnification
under Section 10.2(a).  In any case where a Parent Indemnitee recovers, under
insurance policies or from other collateral sources, any amount in respect of a
matter for which such Parent Indemnitee was indemnified pursuant to Section
10.2(a) or Section 10.2(b), such Parent Indemnitee shall promptly pay over to
the Representative (for further distribution to the Contributors) the amount so
recovered (after deducting therefrom the full amount of the expenses incurred by
such Parent Indemnitee in procuring such recovery), but not in excess of the sum
of (i) any amount previously so paid to or on behalf of such Parent Indemnitee
in respect of such matter and (ii) any amount expended by the Representative in
pursuing or defending any claim arising out of such matter;
 
(j)           Following the Closing, the Parent Indemnitees and the Member
Indemnitees shall take commercially reasonable steps to mitigate any Losses with
respect to which indemnification may be requested under this Article 10 and the
costs associated with such mitigation shall be included in the Losses with
respect to which indemnification may be requested under this Article 10; and
 
(k)           In no event shall a Parent Indemnitee be entitled to recover
Losses pursuant to Section 10.2(b)(i) in respect of a breach of the
representations and warranties in Article 3 hereof.
 
Section 10.5    The Representative
 
The parties hereto acknowledge and agree that the Representative may perform
certain administrative functions in connection with the consummation of the
Contemplated Transactions.  Accordingly, the parties hereto acknowledge and
agree that the Representative (in its capacity as Representative) shall have no
liability to, and shall not be liable for any Losses of, any Member Indemnitee
or Parent Indemnitee in connection with any obligations of the Representative
under this Agreement or the Escrow Agreement or otherwise in respect of this
Agreement or the Contemplated Transactions.

 
85

--------------------------------------------------------------------------------

 

Section 10.6    Exclusive Remedy
 
Notwithstanding anything contained in this Agreement to the contrary, except for
any claim by the Parent Parties against a Contributor for the Fraud of such
Contributor, from and after Closing, indemnification pursuant to the provisions
of this Article 10 shall be the sole and exclusive remedy of any party hereto
and each of its respective Affiliates (including, in the case of the Parent
Parties after the Closing, the Group Companies) for any misrepresentation or any
breach of any representation, warranty, covenant or other provision or agreement
contained in this Agreement, in any certificate delivered pursuant hereto or
otherwise (including, without limitation, with respect to any matters arising
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended from time to time, or any other environmental matters) and
for any and all other claims arising under, out of or related to this Agreement,
the negotiation or execution hereof, or the Contemplated Transactions, and no
party hereto or any of its respective Affiliates (including, in the case of the
Parent Parties after the Closing, the Group Companies) shall have any other
entitlement, remedy or recourse, at law or in equity, whether in contract, tort
or otherwise, it being agreed that all of such other remedies, entitlements and
recourse (other than with respect to any claim by the Parent Parties against a
Contributor for the Fraud of such Contributor) are expressly waived and released
by the parties hereto, on behalf of themselves and their respective Affiliates
(including, in the case of the Parent Parties after the Closing, the Group
Companies), to the fullest extent permitted by Law; provided, in each case, that
disputes as to financial matters referred to in Section 2.3(d) shall be resolved
solely in accordance with Section 2.3(d).
 
Section 10.7    Manner of Payment; Escrow
 
(a)           The Escrow Agent shall accept the deposit of the Escrow Units and
Escrow Cash and shall administer the Escrow Units and Escrow Cash and release
Escrow Units and Escrow Cash in accordance with the terms and subject to the
conditions set forth herein and in the Escrow Agreement.
 
(b)           Subject to the terms and conditions of this Agreement and, if
applicable, the Escrow Agreement, (i) any indemnification of the Parent
Indemnitees pursuant to Section 10.2(a) shall, except as otherwise provided
herein, be effected by the Escrow Agent’s delivery to such Parent Indemnitees
(subject to Section 10.7(e)) of an amount of Escrow Cash and/or Escrow Units
Escrow Units (rounded to the nearest whole Escrow Unit and valued at the Parent
Closing Price (with no issuance of fractional Escrow Units) that are, together,
equal in value to the amount of such Parent Indemnitees’ indemnification
pursuant to Section 10.2(a) with the composition of Escrow Cash and Escrow Units
being determined by the Representative, within five (5) Business Days after the
final determination thereof, (ii) any indemnification of the Parent Indemnitees
pursuant to Section 10.2(b) shall be effected by wire transfer of immediately
available funds from the applicable Persons to an account designated in writing
by the applicable Parent Indemnitees, as the case may be, within five (5)
Business Days after the final determination thereof and (iii) any
indemnification of the Member Indemnitees pursuant to Section 10.2(c) shall be
effected by wire transfer of immediately available funds from the applicable
Persons to an account designated in writing by the applicable Member
Indemnitees, as the case may be, within five (5) Business Days after the final
determination thereof.
 
(c)           Any Escrow Units and Escrow Cash remaining in the Escrow Account
as of the Survival Period Termination Date (minus the maximum aggregate amount
(valuing any Escrow Units at their Parent Closing Price) which shall be retained
in Escrow Units and/or Escrow Cash in the proportion requested by the
Representative, if any, of claims asserted in accordance with this Article 10 by
the Parent Indemnitees against the Escrow Account pursuant to Section 10.2(a)
that are not fully resolved as of the Survival Period Termination Date) shall be
released to the Representative on the Survival Period Termination Date and the
Representative and Parent REIT or Parent OP shall deliver joint written
instructions instructing the Escrow Agent to deliver such Escrow Units from the
Escrow Account to the Representative for further distribution to the
Contributors.  To the extent that, as a result of resolution of pending claims,
the value of the Escrow Units and Escrow Cash held in the Escrow Account (valued
at the Parent Closing Price) exceeds, at any time following the Survival Period
Termination Date, the aggregate amount of claims then outstanding by the Parent
Indemnitees against the Escrow Account pursuant to Section 10.2(a), such excess
Escrow Units and/or Escrow Cash (at the Representative’s election) shall be
promptly released to the Representative for further distribution to the
Contributors.

 
86

--------------------------------------------------------------------------------

 

(d)           During the period in which the Escrow Units and Escrow Cash are
retained in the Escrow Account, the Escrow Units and Escrow Cash will be held
for the benefit of the applicable Contributors (and the applicable Contributors
shall be entitled to vote and to receive, and the Escrow Agent shall promptly
deliver to the Representative for further distribution to the Contributors, all
cash dividends and cash distributions on such Escrow Units and all interest on
such Escrow Cash, which dividends and interest shall be income of the applicable
Contributors for Tax purposes), except to the extent it has been finally
determined that any Parent Indemnitee is entitled to recover such Escrow Units
in respect of indemnification claims pursuant to this Article 10.  Any
distributions on such Escrow Units made in the form of Parent OP Common Units
will be deemed to have been contributed by the Escrow Agent, on behalf of each
applicable Contributor, to New Company in exchange for an equal number of New
Company Common Units to be issued in the name of such Contributor.
 
(e)           The Representative and Parent OP shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to make all
deliveries of Escrow Units and Escrow Cash from the Escrow Account expressly
provided for herein and the Escrow Agreement.  In the event the Representative
and Parent OP shall have instructed the Escrow Agent to deliver any Escrow Units
or Escrow Cash to a Parent Indemnitee pursuant to the first sentence of Section
10.7(b) or any Escrow Cash pursuant Section 2.3(e)(ii), such Escrow Units and
Escrow Cash shall be allocated by the Escrow Agent among the Escrow Units and
Escrow Cash of the Contributors in proportion to their respective Applicable
Percentage Interest as set forth on Annex D.
 
(f)           The parties hereto agree that for Tax purposes: (i) the
Contributors shall be treated as the owner of the Escrow Units and Escrow Cash,
(ii) the initial amount distributed to the Contributors in consideration of the
Contributions shall include the Escrow Units and Escrow Cash, and (iii) the
return to Parent Indemnitees of Escrow Units and/or Escrow Cash upon settlement
of claims in accordance with Article 10 shall be treated as a reduction to the
amount distributed to the Contributors in consideration of the Contributions.

 
87

--------------------------------------------------------------------------------

 

ARTICLE 11
REPRESENTATIVE OF THE CONTRIBUTORS


Section 11.1    Authorization of Representative
 
(a)           Each Contributor and LVP REIT, by its execution of this Agreement,
hereby appoints, authorizes and empowers Lightstone Prime, with full power of
substitution and resubstitution, to act as the representative (the
“Representative”), for the benefit of the Contributors and LVP REIT, and as the
exclusive agent and attorney-in-fact to act on behalf of each Contributor and
LVP REIT, in connection with and to facilitate the consummation of the
Contemplated Transactions, including, without limitation, pursuant to the Escrow
Agreement, which shall include the power and authority:
 
(i)           to execute and deliver the Escrow Agreement (with such
modifications or changes therein as to which the Representative, in its sole
discretion, shall have consented) and to agree to such amendments or
modifications thereto as the Representative, in its sole discretion, determines
to be desirable;
 
(ii)           to execute and deliver such waivers and consents in connection
with this Agreement and the Escrow Agreement and the consummation of the
Contemplated Transactions as the Representative, in its sole discretion, may
deem necessary or desirable;
 
(iii)           to collect and receive all moneys and other proceeds and
property payable to the Representative from the Escrow Account as described
herein or otherwise payable to the Representative pursuant to this Agreement,
and, subject to any applicable withholding retention laws, and net of any
out-of-pocket expenses incurred by the Representative, the Representative shall
disburse, deliver and pay the same, no later than three (3) Business Days from
the date of receipt of such moneys, proceeds and/or property by the
Representative, to each of the Contributors, subject to Section 10.7(e), in
accordance with and to the extent of each such Contributor’s respective
contributions to the Escrow Account.
 
(iv)           as the Representative, to enforce and protect the rights and
interests of the Contributors and LVP REIT and to enforce and protect the rights
and interests of the Representative arising out of or under or in any manner
relating to this Agreement and the Escrow Agreement, and each other agreement,
document, instrument or certificate referred to herein or therein or the
transactions provided for herein or therein (including, without limitation, in
connection with any and all claims asserted in accordance with the terms of this
Article 10), and to take any and all actions which the Representative believes
are necessary or appropriate under the Escrow Agreement and/or this Agreement
for and on behalf of the Contributors and LVP REIT, including, without
limitation, asserting or pursuing any claim, action, proceeding or investigation
(a “Claim”) against Parent REIT, Parent OP and/or Parent Sub, defending any
Third Party Claims or Claims by the Parent Indemnitees, consenting to,
compromising or settling any such Claims, conducting negotiations with Parent
REIT, Parent OP, Parent Sub and their respective representatives regarding such
Claims, and, in connection therewith, to (A) assert any claim or institute any
action, proceeding or investigation, (B) investigate, defend, contest or
litigate any claim, action, proceeding or investigation initiated by Parent
REIT, Parent OP, Parent Sub or any other Person, or by any federal, state or
local Governmental Entity against the Representative and/or any of the
Contributors or LVP REIT or the Escrow Units or Escrow Cash, and receive process
on behalf of any or all Contributors and LVP REIT in any such claim, action,
proceeding or investigation and compromise or settle on such terms as the
Representative shall determine to be appropriate, and give receipts, releases
and discharges with respect to any such claim, action, proceeding or
investigation, (C) file any proofs of debt, claims and petitions as the
Representative may deem advisable or necessary, (D) settle or compromise any
claims asserted under the Escrow Agreement and (E) file and prosecute appeals
from any decision, judgment or award rendered in any such action, proceeding or
investigation, it being understood that the Representative shall not have any
obligation to take any such actions, and shall not have any liability for any
failure to take any such actions;

 
88

--------------------------------------------------------------------------------

 

(v)           to refrain from enforcing any right of any Contributors, LVP REIT
and/or the Representative arising out of or under or in any manner relating to
this Agreement, the Escrow Agreement or any other agreement, instrument or
document in connection with the foregoing; provided, however, that no such
failure to act on the part of the Representative, except as otherwise provided
in this Agreement or in the Escrow Agreement, shall be deemed a waiver of any
such right or interest by the Representative or by such Contributors or LVP REIT
unless such waiver is in writing signed by the waiving Contributors, LVP REIT or
by the Representative (it being understood that no Contributor or LVP REIT shall
have any right to directly assert any claim against the Representative); and
 
(vi)           to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, unit powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Representative, in its sole and absolute discretion, may consider necessary or
proper or convenient in connection with or to carry out the Contemplated
Transactions, the Escrow Agreement, and all other agreements, documents or
instruments referred to herein or therein or executed in connection herewith and
therewith.
 
(b)           The Representative shall not be entitled to any fee, commission or
other compensation for the performance of its services hereunder.  In connection
with this Agreement, the Escrow Agreement and any instrument, agreement or
document relating hereto or thereto, and in exercising or failing to exercise
all or any of the powers conferred upon the Representative hereunder (i) the
Representative and the Parent Indemnitees shall incur no responsibility
whatsoever to any Contributor or LVP REIT by reason of any error in judgment or
other act or omission performed or omitted hereunder or in connection with the
Escrow Agreement or any such other agreement, instrument or document by the
Representative, excepting only (in the case of the Representative only)
responsibility for any act or failure to act by the Representative which
represents bad faith or willful misconduct and (ii) the Representative shall be
entitled to rely on the advice of counsel, public accountants or other
independent experts experienced in the matter at issue, and any error in
judgment or other act or omission of the Representative pursuant to such advice
shall in no event subject the Representative to liability to any Contributor or
LVP REIT, except where such reliance is in bad faith or is a result of the
Representative’s willful misconduct.  Each Contributor and LVP REIT shall
indemnify, pro rata based upon such Contributor’s Applicable Percentage Interest
(or in the case of LVP REIT, the combined Applicable Percentage Interest of LVP
OP and Pro-DFJV), the Representative against all losses, damages, liabilities,
claims, obligations, costs and expenses, including, without limitation,
reasonable attorneys’, accountants’ and other experts’ fees and the amount of
any judgment against them, of any nature whatsoever (including, without
limitation, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claims whatsoever), arising out of or in connection with any
claim, investigation, challenge, action or proceeding or in connection with any
appeal thereof, relating to the acts or omissions of the Representative
hereunder, or under the Escrow Agreement or otherwise in its capacity as the
Representative.  The foregoing indemnification shall not apply in the event of
any action or proceeding which finally adjudicates the liability of the
Representative hereunder for its willful misconduct.  In the event of any
indemnification under this clause (b), upon written notice from the
Representative to the Contributor or LVP REIT as to the existence of a
deficiency toward the payment of any such indemnification amount, each
Contributor and LVP REIT shall promptly deliver to the Representative full
payment of its, his or her ratable share of the amount of such deficiency, in
accordance with such Contributor’s Applicable Percentage Interest (or in the
case of LVP REIT, the combined Applicable Percentage Interest of LVP OP and
Pro-DFJV).

 
89

--------------------------------------------------------------------------------

 

(c)           All of the indemnities, immunities and powers granted to the
Representative under this Agreement shall survive the Closing and/or any
termination of this Agreement and/or the Escrow Agreement.
 
(d)           Parent REIT, Parent OP and Parent Sub shall have the right to rely
upon all actions taken or omitted to be taken by the Representative pursuant to
this Agreement and the Escrow Agreement, all of which actions or omissions shall
be legally binding upon the Contributors.
 
(e)           The grant of authority provided for herein (i) is coupled with an
interest and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Contributor or LVP REIT, and (ii) shall survive
the consummation of the Closing.
 
(f)           Upon the written request of any Contributor or LVP REIT, the
Representative shall provide such Contributor or LVP REIT with an accounting of
all monies received and distributed by the Representative, in its capacity as
the Representative, and shall provide such Contributor or LVP REIT with such
other reasonable information regarding the Representative’s actions, in its
capacity as the Representative, as such Contributor or LVP REIT may reasonably
request.
 
ARTICLE 12
MISCELLANEOUS
 
Section 12.1    Entire Agreement; Assignment
 
(a)           This Agreement and the other Transaction Documents contain the
entire agreement of the parties hereto respecting the subject matter hereof and
supersede all prior agreements among the parties hereto respecting the
same.  The parties hereto have voluntarily agreed to define their rights,
liabilities and obligations respecting the subject matter hereof exclusively in
contract pursuant to the express terms and provisions of this Agreement and the
other Transaction Documents and the parties hereto expressly disclaim that they
are owed any duties or are entitled to any remedies not expressly set forth in
this Agreement or the other Transaction Documents.  Furthermore, the parties
hereto each hereby acknowledge that this Agreement embodies the justifiable
expectations of sophisticated parties derived from arm’s-length negotiations;
all parties to this Agreement specifically acknowledge that no party has any
special relationship with another party that would justify any expectation
beyond that of ordinary parties in an arm’s-length transaction.  .  The sole and
exclusive remedies for any breach of the terms and provisions of this Agreement
or the other Transaction Documents (including any representations and warranties
set forth herein or the other Transaction Documents, made in connection herewith
or the other Transaction Documents or as an inducement to enter into this
Agreement or the other Transaction Documents) or any claim or cause of action
otherwise arising out of or related to the Contemplated Transactions shall be
those remedies available at law or in equity for breach of contract only (as
such contractual remedies have been further limited or excluded pursuant to the
express terms of this Agreement or the other Transaction Documents); and each
party hereto hereby agrees that no party hereto shall have any remedies or cause
of action (whether in contract or in tort) for any statements, communications,
disclosures, failures to disclose, representations or warranties not set forth
in this Agreement or the other Transaction Documents. Notwithstanding the
foregoing, claims by any Parent Party against any Contributor, to the extent
arising from the Fraud of such Contributor, shall not be prohibited by this
Section 12.1(a).
 

 
90

--------------------------------------------------------------------------------

 

(b)           This Agreement may not be assigned by any party (whether by
operation of law or otherwise) without the prior written consent of Parent REIT,
Parent OP, the Company and the Representative.  Any attempted assignment of this
Agreement not in accordance with the terms of this Section 12.1 shall be void;
provided, however, that, so long as such assignment would not prevent or
materially impair or delay the Closing of the Contemplated Transactions, Parent
REIT, Parent OP or Parent Sub may assign this Agreement and any of their rights
under this Agreement to one or more Affiliates of Parent REIT, Parent OP or
Parent Sub, provided that any such assignment shall not relieve Parent REIT,
Parent OP or Parent Sub of any of their obligations hereunder.
 
Section 12.2    Notices
 
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by cable, telegram, facsimile, scanned
pages or telex, or by registered or certified mail (postage prepaid, return
receipt requested) as follows:
 
To Parent REIT, Parent OP or Parent Sub:
 
Simon Property Group, Inc
225 West Washington Street
Indianapolis, Indiana 46204
Attention:    James M. Barkley, Esq.
Facsimile:   317.685.7377
 
with a copy (which copy shall not constitute notice) to:
 
Fried, Frank, Harris, Shriver and Jacobson LLP
One New York Plaza
New York, New York 10004
Tel: 212.859.8980
Attention:    Peter S. Golden, Esq.
  John E. Sorkin, Esq.
Facsimile:   212.859.4000

 
91

--------------------------------------------------------------------------------

 

To the Company (prior to the Closing):
 
Prime Outlets Acquisition Company LLC
217 East Redwood Street, 20th Floor
Baltimore, MD 21202
Attention:    Kelvin Antill, Esq.
Facsimile:    410.234.0275
 
with a copy (which shall not constitute notice) to:
 
Lightstone Prime, LLC
c/o The Lightstone Group
1985 Cedar Bridge Avenue
Lakewood, NJ  08701
Attention:    Joseph E. Teichman, Esq.
Facsimile:   732.612.1444


and, with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019-6064
Attention:    Jeffrey D. Marell, Esq.
                     Robert B. Schumer, Esq.
Facsimile:    212.757.3990
 
To the Representative:
 
Lightstone Prime, LLC
c/o The Lightstone Group
1985 Cedar Bridge Avenue
Lakewood, NJ  08701
Attention:    Joseph E. Teichman, Esq.
Facsimile:    732.612.1444
 
with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019-6064
Attention:    Jeffrey D. Marell, Esq.
                     Robert B. Schumer, Esq.
Facsimile:    212.757.3990
 
or to such other address as any party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 
92

--------------------------------------------------------------------------------

 

Section 12.3    Governing Law
 
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by the internal laws of the State
of Delaware as applicable to agreements made and to be performed entirely within
the State of Delaware, without regard to conflict of law principles or rules.
 
Section 12.4    Fees and Expenses
 
Except as otherwise expressly set forth in this Agreement or Annex E, whether or
not the Closing is consummated, all fees and expenses incurred in connection
with this Agreement and the Contemplated Transactions, including, without
limitation, the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the party incurring such fees or expenses.
 
Section 12.5    Construction; Interpretation
 
The term “this Agreement” means this Contribution Agreement together with all
Schedules, exhibits and annexes hereto, as the same may from time to time be
amended, modified, supplemented or restated in accordance with the terms
hereof.  The headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.  No party, nor its respective counsel, shall be deemed the drafter of
this Agreement for purposes of construing the provisions hereof, and all
provisions of this Agreement shall be construed according to their fair meaning
and not strictly for or against any party hereto.  Unless otherwise indicated to
the contrary herein by the context or use thereof: (i) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole, including, without limitation, the Schedules, exhibits and annexes, and
not to any particular section, subsection, paragraph, subparagraph or clause
contained in this Agreement; (ii) masculine gender shall also include the
feminine and neutral genders, and vice versa; and (iii) words importing the
singular shall also include the plural, and vice versa.
 
Section 12.6    Exhibits, Annexes and Schedules
 
All exhibits, annexes and Schedules, or documents expressly incorporated into
this Agreement, are hereby incorporated into this Agreement and are hereby made
a part hereof as if set out in full in this Agreement.  The specification of any
dollar amount in the representations and warranties contained in this Agreement
or the inclusion of any specific item in any Schedule is not intended to imply
that such amounts, or higher or lower amounts or the items so included or other
items, are or are not material, and no party shall use the fact of the setting
of such amounts or the inclusion of any such item in any dispute or controversy
as to whether any obligation, items or matter not described herein or included
in a Schedule is or is not material for purposes of this Agreement.
 

 
93

--------------------------------------------------------------------------------

 

Section 12.7    Parties in Interest
 
This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and permitted assigns and, except
as expressly provided in Section 6.7, Section 7.2 and Article 10 and Article 12,
nothing in this Agreement, express or implied, is intend to or shall confer upon
any other Person (other than the Representative, in its capacity as set forth
herein) any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.
 
Section 12.8    Severability
 
If any term or other provision of this Agreement is invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the Contemplated
Transactions is not affected in any manner materially adverse to any Party.
 
Section 12.9    Counterparts; Facsimile Signatures
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or scanned pages shall be effective as delivery of a
manually executed counterpart to this Agreement.
 
Section 12.10  Obligations Joint and Several
 
The obligations of Parent REIT, Parent OP and Parent Sub hereunder are jointly
and severally guaranteed by each other.
 
Section 12.11  Knowledge of the Company
 
For all purposes of this Agreement, the phrase “to the Company’s knowledge” and
“known by the Company” and any derivations thereof shall mean as of the
applicable date, the actual knowledge of the Company Knowledge Parties, none of
whom shall have any personal liability or obligations regarding such knowledge.
 
Section 12.12  Waiver of Jury Trial
 
Each party hereto hereby waives, to the fullest extent permitted by law, any
right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise.  Each party hereto
hereby further agrees and consents that any such claim, demand, action, or cause
of action shall be decided by court trial without a jury and that the parties
hereto may file a copy of this Agreement with any court as written evidence of
the consent of the parties hereto to the waiver of their right to trial by jury.

 
94

--------------------------------------------------------------------------------

 

Section 12.13  Jurisdiction and Venue
 
Each of the parties hereto (i) submits to the exclusive jurisdiction of any
state or federal court sitting in Delaware, in any action or proceeding (whether
in contract or tort) arising out of or relating to this Agreement, or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), (ii) agrees that all such claims in respect of such
action or proceeding shall be heard and determined in any such court and (iii)
agrees not to bring any such action or proceeding in any other court.  Each of
the parties hereto waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other parties hereto with respect
thereto.  Each of the parties hereto agrees that service of summons and
complaint or any other process that might be served in any action or proceeding
may be made on such party by sending or delivering a copy of the process to the
party to be served at the address of the party and in the manner provided for
the giving of notices in Section 12.2.  Nothing in this Section 12.13, however,
shall affect the right of any party hereto to serve legal process in any other
manner permitted by Law.  Each party hereto agrees that a final, non-appealable
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by Law.
 
Section 12.14  Waiver of Conflicts
 
Recognizing that Paul Weiss has acted as legal counsel to the Representative and
its Affiliates, and has acted as legal counsel to the Group Companies prior to
the Closing, and that Paul Weiss intends to act as legal counsel to the
Representative and its Affiliates after the Closing, each of Parent REIT, Parent
OP, Parent Sub and the Company hereby waives, on its own behalf and agrees to
cause its Affiliates to waive, any conflicts that may arise in connection with
Paul Weiss representing the Representative and its Affiliates (or any of the
other Contributors) after the Closing as such representation may relate to
Parent REIT, Parent OP, Parent Sub, any Group Company or the Contemplated
Transactions.
 
Section 12.15  Limitation on Damages; Remedies
 
(a)           Notwithstanding anything to the contrary contained in this
Agreement, the parties shall only be entitled to recover such costs, damages,
losses and expenses as would be reasonably foreseeable by the parties hereto in
connection with any proceeding or claim pursuant to Article 10 or otherwise
seeking damages with respect to a breach of this Agreement; provided, that in no
event shall any party be liable (directly or indirectly, including through any
recovery from the Escrow Account) for any punitive damages or damages in excess
of the actual damages of any other party.

 
95

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary in this Agreement,
without limiting Section 7.2(a), no past or present director, officer, member,
partner, shareholder, Affiliate, attorney or representative of any Group Company
(other than a Group Company) or any of their respective Affiliates (including
the Representative, but excluding any Group Company) shall have any liability
(whether in contract or in tort), except to the extent of the Escrow Account
following the Closing, for any obligations or liabilities of the Group Companies
arising under, in connection with or related to this Agreement or the other
Transaction Documents or for any claim based on, in respect of, or by reason of,
the Contemplated Transactions, including, without limitation, any alleged
non-disclosure or misrepresentations made by any such Persons. Each such
foregoing Person is an intended third-party beneficiary of this Section
12.16(b).  Notwithstanding the foregoing, claims by any Parent Party against any
Contributor, to the extent arising from the Fraud of such Contributor, shall not
be prohibited by this Section 12.15(b).
 
(c)           The ability of any Parent Party to assert claims for Fraud against
the Contributors with respect to representations, warranties or covenants of the
Group Companies shall not be limited by the fact that the Contributors have not
provided any representations or warranties with respect thereto and the
Contributors hereby waive any such defense.
 
Section 12.16  Specific Performance
 
Prior to Closing, each of the parties hereto (and the Representative, on behalf
of the Contributors) shall be entitled to an injunction or injunctions, without
the necessity of posting bond, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, in addition to
any other remedy to which such party is entitled at law or in equity.  In
furtherance thereof, each of the parties hereto hereby waives (and agrees not to
assert) (i) any defense in any action for specific performance that a remedy at
law would be adequate, and (ii) any requirement under any Laws to post a bond or
other security as a prerequisite to obtaining equitable relief.
 
*     *     *     *     *

 
96

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.
 
SIMON PROPERTY GROUP, INC.
   
By:
/s/ David Simon
 
Name: David Simon
 
Title: Chief Executive Officer and
Chairman of the Board


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


SIMON PROPERTY GROUP, L.P
By Simon Property Group, Inc.
its General Partner
 
By:
/s/ David Simon
 
Name: David Simon
 
Title: Chief Executive Officer and
Chairman of the Board


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


MARCO CAPITAL ACQUISITION,
LLC
   
By:
/s/ Stephen E. Sterrett
 
Name: Stephen E. Sterrett
 
Title: Executive Vice President and
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


PRIME OUTLETS ACQUISITION
COMPANY LLC
   
By:
/s/ Joseph E. Teichman
 
Name: Joseph E. Teichman
 
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 


            IN WITNESS WHEREOF, each of the Parties has caused this Agreement to
be duly executed on its behalf as of the day and year first above written.



 
LIGHTSTONE VALUE PLUS REIT,
L.P.
     
 
By:
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
PRO-DFJV HOLDINGS LLC
       
By:  
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
LIGHTSTONE HOLDINGS, LLC
       
By:  
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


LIGHTSTONE PRIME, LLC
   
By:  
/s/ David Lichtenstein
 
Name: David Lichtenstein
 
Title: President


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
BRM, LLC
       
By:  
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
LIGHTSTONE REAL PROPERTY
VENTURES LIMITED LIABILITY
COMPANY
     
By:  
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
PR LIGHTSTONE MANAGER, LLC
       
By:  
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.



 
LIGHTSTONE VALUE PLUS REAL
ESTATE INVESTMENT TRUST, INC.
       
By:   
/s/ Joseph E. Teichman
   
Name: Joseph E. Teichman
   
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 

***

 
 

--------------------------------------------------------------------------------

 


***


 
 

--------------------------------------------------------------------------------

 


***


 
 

--------------------------------------------------------------------------------

 


***


 
 

--------------------------------------------------------------------------------

 


***


 
 

--------------------------------------------------------------------------------

 


***

 

--------------------------------------------------------------------------------


 
***


 
 

--------------------------------------------------------------------------------

 